 

Exhibit 10.22

CONFIDENTIAL TREATMENT REQUESTED

Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The confidential material has been
filed separately with the Securities and Exchange Commission.

 

CREDIT AGREEMENT

dated as of March 31, 2016

among

DOMINO SOLAR LTD

as Borrower

SOLARCITY CORPORATION

as Performance Guarantor and as Manager

DOM SOLAR LESSOR I, LP

as Original Lessor

Credit Suisse AG, New York Branch

as Agent for the financial institutions
that may from time to time become parties hereto as Lenders

LENDERS

from time to time party hereto

FUNDING AGENTS

from time to time party hereto

and

U.S. Bank National Association, as Paying Agent and as Custodian

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Table of Contents

 

 

Page No.

ARTICLE I

CERTAIN DEFINITIONS

2

SECTION 1.1

Certain Definitions

2

SECTION 1.2

Computation of Time Periods

2

SECTION 1.3

Construction

2

SECTION 1.4

Accounting Terms

2

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

2

SECTION 2.1

Establishment of the Credit Facility

2

SECTION 2.2

The Advances

3

SECTION 2.3

Use of Proceeds

3

SECTION 2.4

Making the Advances

3

SECTION 2.5

Fees

5

SECTION 2.6

Reduction/Increase of the Commitment

6

SECTION 2.7

Repayment of the Advances

6

SECTION 2.8

Prepayments

9

SECTION 2.9

[Reserved]

9

SECTION 2.10

Interest

9

SECTION 2.11

Breakage Costs; Liquidation Fees; Increased Costs; Capital Adequacy; Illegality;
Additional Indemnifications

9

SECTION 2.12

Payments and Computations

11

SECTION 2.13

Payment on Non-Business Days

11

SECTION 2.14

[Reserved]

11

SECTION 2.15

Taxes

11

SECTION 2.16

Request for Borrowing Exceeding Aggregate Commitment

15

ARTICLE III

CONDITIONS OF LENDING AND CLOSING

16

SECTION 3.1

Conditions Precedent to Closing

16

SECTION 3.2

Conditions Precedent to the Initial Advances

17

SECTION 3.3

Conditions Precedent to All Advances

17

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

19

SECTION 4.1

Representations and Warranties

19

ARTICLE V

COVENANTS

24

SECTION 5.1

Affirmative Covenants

24

SECTION 5.2

Negative Covenants

31

ARTICLE VI

EVENTS OF DEFAULT

34

SECTION 6.1

Events of Default

34

SECTION 6.2

Remedies

36

ARTICLE VII

THE AGENT AND FUNDING AGENTS

37

SECTION 7.1

Appointment; Nature of Relationship

37

SECTION 7.2

Powers

37

SECTION 7.3

General Immunity

38

SECTION 7.4

No Responsibility for Advances, Creditworthiness, Collateral, Recitals, Etc.

38

SECTION 7.5

Action on Instructions of Lenders

38

SECTION 7.6

Employment of Agents and Counsel

38

i

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

SECTION 7.7

Reliance on Documents; Counsel

39

SECTION 7.8

The Agent’s Reimbursement and Indemnification

39

SECTION 7.9

Rights as a Lender

39

SECTION 7.10

Lender Credit Decision

39

SECTION 7.11

Successor Agent

40

SECTION 7.12

Transaction Documents; Further Assurances

40

SECTION 7.13

Audits

40

SECTION 7.14

Funding Agent Appointment; Nature of Relationship

41

SECTION 7.15

Funding Agent Powers

41

SECTION 7.16

Funding Agent General Immunity

41

SECTION 7.17

Funding Agent Responsibility for Advances, Creditworthiness, Collateral,
Recitals, Etc.

42

SECTION 7.18

Funding Agent Action on Instructions of Lenders

42

SECTION 7.19

Funding Agent Employment of Agents and Counsel

42

SECTION 7.20

Funding Agent Reliance on Documents; Counsel

42

SECTION 7.21

Funding Agent’s Reimbursement and Indemnification

43

SECTION 7.22

Funding Agent Rights as a Lender

43

SECTION 7.23

Funding Agent Lender Credit Decision

43

SECTION 7.24

Funding Agent Successor Funding Agent

43

SECTION 7.25

Funding Agent Transaction Documents; Further Assurances

44

ARTICLE VIII

MANAGEMENT, ADMINISTRATION AND SERVICING OF SOLAR ASSETS

44

SECTION 8.1

Management Agreement

44

SECTION 8.2

Accounts

45

SECTION 8.3

Adjustments

51

ARTICLE IX

THE PAYING AGENT

52

SECTION 9.1

Appointment

52

SECTION 9.2

Representations and Warranties

52

SECTION 9.3

Limitation of Liability of the Paying Agent

52

SECTION 9.4

Certain Matters Affecting the Paying Agent

52

SECTION 9.5

Indemnification

54

SECTION 9.6

Successor Paying Agent

55

ARTICLE X

MISCELLANEOUS

55

SECTION 10.1

Survival

55

SECTION 10.2

Amendments, Etc.

55

SECTION 10.3

Notices, Etc.

56

SECTION 10.4

No Waiver; Remedies

56

SECTION 10.5

Indemnification

56

SECTION 10.6

Costs, Expenses and Taxes

57

SECTION 10.7

Right of Set-off; Ratable Payments; Relations Among Lenders

58

SECTION 10.8

Binding Effect; Assignment

59

SECTION 10.9

GOVERNING LAW

60

SECTION 10.10

Jurisdiction

60

SECTION 10.11

Waiver of Jury Trial

61

SECTION 10.12

Section Headings

61

SECTION 10.13

Tax Characterization

61

ii

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

SECTION 10.14

Execution

61

SECTION 10.15

Limitations on Liability

61

SECTION 10.16

Confidentiality

62

SECTION 10.17

Limited Recourse

63

SECTION 10.18

Customer Identification - USA Patriot Act Notice

63

SECTION 10.19

Paying Agent Compliance with Applicable Anti-Terrorism and Anti-Money Laundering
Regulations

64

SECTION 10.20

Non-Petition

64

SECTION 10.21

No Recourse

64

SECTION 10.22

Additional Provisions

65

 

 

 

SCHEDULES

 

 

 

Schedule I

--

Lockbox Bank, Lockbox Account, Collection Account, Inverter Replacement Reserve
Account, Liquidity Reserve Account, Pre-Placed In Service Reserve Account, and
Distribution Account

Schedule II

--

Scheduled Host Customer Payments

Schedule III

--

Scheduled PBI Payments

Schedule IV

--

Eligible Solar Asset Criteria

Schedule V

--

Schedule of Solar Assets

Schedule 4.1(W)

--

Environmental Matters

 

 

EXHIBITS

 

 

 

EXHIBIT A

--

Defined Terms

EXHIBIT B

--

List of Closing Documents

EXHIBIT C-1

--

Form of Borrowing Base Certificate

EXHIBIT C-2

--

Form of Notice of Borrowing

EXHIBIT D

--

Form of Loan Note

EXHIBIT E

EXHIBIT F

EXHIBIT G

--

--

--

Commitments

Form of Notice of Delayed Funding

Form of Delayed Funding Notice

EXHIBIT H

--

Form of Lender Joinder

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iii

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of March 31, 2016,
by and among DOMINO SOLAR LTD, an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Borrower”), SOLARCITY
CORPORATION, a Delaware corporation, as manager (in such capacity, the
“Manager”) and as performance guarantor (in such capacity, the “Performance
Guarantor”), DOM SOLAR LESSOR I, LP, an exempted limited partnership formed
under the laws of the Cayman Islands, as original lessor (the “Original
Lessor”), acting through its general partner, Dom Solar General Partner I, LLC,
Credit Suisse AG, New York Branch (“CSNY”), as contractual representative (in
such capacity, the “Agent”) for the financial institutions that may become
parties hereto (each such financial institution (including any Conduit Lender),
a “Lender” and collectively, the “Lenders”), the Lenders, each Funding Agent
representing a group of Lenders, and u.s. bank national association, as paying
agent (in such capacity, the “Paying Agent”) and as custodian (in such capacity,
the “Custodian”).

RECITALS

WHEREAS, prior to the date hereof, the Original Lessor acquired certain Projects
from SolarCity pursuant to a series of contribution agreements (each a,
“Contribution Agreement”) among SolarCity, certain of its Subsidiaries and the
Original Lessor, and such Projects became “Leased Projects” or “Accepted
Projects” (as such terms are defined in the Master Lease Agreement) pursuant to
the Master Lease Agreement;

WHEREAS, on the date hereof, pursuant to the Master Contribution Agreement, the
Original Lessor shall, immediately prior to giving effect to this Agreement,
assign, transfer and convey to the Borrower all of its right, title and interest
in and to the Master Lease Agreement and other Master Lease Documents, including
the Leased Projects and Accepted Projects existing on the date hereof;

WHEREAS, from time to time, the Original Lessor shall acquire additional
Projects from SolarCity pursuant to additional Contribution Agreements, and
pursuant to the Master Contribution Agreement, the Original Lessor shall
contribute such Projects to the Borrower;

WHEREAS, the Borrower desires to monetize (i) a portion of the future Periodic
Rent and (ii) cash flows from Non-MLA Solar Assets; and

WHEREAS, the Lenders are willing to provide financing upon the terms and subject
to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

ARTICLE I
CERTAIN DEFINITIONS

SECTION 1.1     Certain Definitions.  Capitalized terms used but not otherwise
defined herein have the meanings given to them in Exhibit A attached hereto.

SECTION 1.2     Computation of Time Periods.  In this Agreement, in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including,” the words “to” and “until” each
means “to but excluding” and the word “through” means “through and including.”

SECTION 1.3     Construction.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.”  The word “will”
shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (A) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
therein), (B) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (C) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (D)
all references herein to Sections, Schedules and Exhibits shall be construed to
refer to Sections of, and Schedules and Exhibits to, this Agreement, (E) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real property, tangible and intangible assets
and properties, including cash, securities, accounts and contract rights, and
interests in any of the foregoing, and (F) any reference to a statute, rule or
regulation is to that statute, rule or regulation as now enacted or as the same
may from time to time be amended, re-enacted or expressly replaced.

SECTION 1.4     Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
financial statements, except as otherwise specifically prescribed herein.

ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.1     Establishment of the Credit Facility.  On the Closing Date, and
subject to and upon the terms and conditions set forth in this Agreement and the
other Transaction Documents, the Agent and the Lenders agree to establish the
credit facility set forth in this Agreement for the benefit of the Borrower.

2

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

SECTION 2.2     The Advances.  During the Availability Period, each Conduit
Lender may, in its sole discretion, and the Committed Lender or the Committed
Lenders in the related Lender Group shall, if such Conduit Lender elects, in its
sole discretion, not to do so or if there is no Conduit Lender in its related
Lender Group, make Advances to the Borrower in an amount, for each Lender Group,
equal to its Lender Group Percentage of the amount requested by the Borrower
pursuant to Section 2.4; provided, however, that no Lender shall have any
obligation to make any Advance that would cause (or permit the Borrower to cause
as a result of the Borrower’s intended use of the proceeds of such Advance) the
aggregate outstanding principal balance of all Advances to exceed the lesser of
(A) the Aggregate Commitment at such time and (B) the Borrowing Base at such
time.

SECTION 2.3     Use of Proceeds.  Proceeds of Advances shall only be used by the
Borrower to (A) first, make deposits into the Liquidity Reserve Account (up to
the Liquidity Reserve Account Required Balance) and into the Pre-Placed In
Service Reserve Account (up to the Pre-Placed In Service Reserve Account
Required Balance), (B) second, with respect to the first Advance, pay certain
fees and expenses incurred in connection with establishment of the credit
facility set forth in this Agreement and (C) third, make distributions to the
Original Lessor.

SECTION 2.4     Making the Advances.

(A)     Except as otherwise provided herein, the Borrower may request the
Lenders to make Advances to the Borrower by the delivery to the Agent and the
Funding Agents, not later than 1:00 P.M. (New York City time) on any Business
Day of a written notice of such request substantially in the form of Exhibit C-2
attached hereto (each such notice, a “Notice of Borrowing”) together with a duly
completed Borrowing Base Certificate signed by a Responsible Officer.  Any
Notice of Borrowing and/or Borrowing Base Certificate received by the Agent and
the Funding Agents after the time specified in the immediately preceding
sentence shall be deemed to have been received by the Agent and the Funding
Agents on the next Business Day, and to the extent that results in the proposed
Borrowing Date being earlier than two Business Days after the date of delivery
of such Notice of Borrowing, then the date specified in such Notice of Borrowing
as the proposed Borrowing Date of an Advance shall be deemed to be the Business
Day immediately succeeding the proposed Borrowing Date of such Advance specified
in such Notice of Borrowing.  The proposed Borrowing Date specified in a Notice
of Borrowing shall be no earlier than two Business Days after the date of
delivery of such Notice of Borrowing and may be up to a maximum of 30 days after
the date of delivery of such Notice of Borrowing.  Unless otherwise provided
herein, each Notice of Borrowing shall be irrevocable and shall specify (i) the
aggregate principal amount of the Advance requested and (ii) the Borrowing Date
(which shall be a Business Day).

(B)     The aggregate principal amount of each Advance by the Borrower shall not
be less than $1,000,000.

(C)     The Notice of Borrowing shall specify the allocated amount of such
Advances to be made by the Lenders in each Lender Group based on its Lender
Group Percentage.  Each Conduit Lender may, in its sole discretion, and the
Committed Lender or the Committed Lenders shall, if the Conduit Lender in its or
their related Lender Group elects, in its

3

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

sole discretion, not to do so or if there is no Conduit Lender in its related
Lender Group, make such Advances in immediately available funds in an amount,
for each Lender Group, equal to its Lender Group Percentage of the amount
requested by the Borrower pursuant to the applicable Notice of Borrowing by no
later than 4:00 P.M. (New York City time) on the Borrowing Date specified,
directly to or as directed by the Borrower in the applicable Notice of
Borrowing.  In connection with the funding of each Advance, the Borrower (or the
Agent, on the Borrower’s behalf, out of the proceeds of the initial Advance)
shall cause to be deposited into the Liquidity Reserve Account an amount such
that the amount on deposit therein is equal to the Liquidity Reserve Account
Required Balance.

(D)     Notwithstanding the foregoing, if any Committed Lender who shall have
previously notified the Borrower in writing, in substantially the form of
Exhibit F hereto, that it has incurred any external cost, fee or expense
directly related to and as a result of the “liquidity coverage ratio” under
Basel III in respect of its Commitment hereunder or any liquidity agreement
between such Committed Lender and the Conduit Lender, or its interest in the
Loan Notes, such Committed Lender may, upon receipt of a Notice of Borrowing
pursuant to Section 2.4(A), notify the Borrower in writing by 5:00 P.M. (New
York City time) two Business Days prior to the Borrowing Date specified in such
Notice of Borrowing, in substantially the form of Exhibit G hereto (a “Delayed
Funding Notice”), of its intent to fund (or, if applicable and if such Conduit
Lender so agrees in its sole discretion, have its Conduit Lender, if applicable,
fund all or part of) its allocated amount of the related Advance (such amount,
the “Delayed Amount”) on a Business Day that is on or before the thirty-fifth
(35th) day following the date of delivery of such Committed Lender of such
Delayed Funding Notice (the “Delayed Funding Date”) rather than on the date
specified in such Notice of Borrowing.  If any Committed Lender provides a
Delayed Funding Notice to the Borrower following the delivery by the Borrower of
a Notice of Borrowing, the Borrower may revoke such Notice of Borrowing by
delivering written notice of the same to the Agent and the Funding Agents by
12:00 P.M. (New York city time) on the Business Day preceding the related
Borrowing Date.  No Committed Lender that has provided a Delayed Funding Notice
in respect of an Advance (a “Delayed Funding Lender”) shall be considered to be
in default of its obligation to fund its Delayed Amount pursuant to Section
2.4(C) unless and until it has failed to fund the Delayed Amount on or before
the Delayed Funding Date.  A Delayed Funding Lender is not obliged to fund until
35 days have elapsed since the funding request.  For the avoidance of doubt, a
Delayed Funding Lender shall be required to fund its Delayed Funding Amount
regardless of the occurrence of an Amortization Event, Event of Default,
Potential Amortization Event or Potential Default which occurs during the period
from and including the related Borrowing Date to and include the related Delayed
Funding Date, unless such Amortization Event, Event of Default, Potential
Amortization Event or Potential Default relates to an Insolvency Event with
respect to the Borrower.

(E)     If (i) one or more Delayed Funding Lenders provide a Delayed Funding
Notice to the Borrower in respect of a Notice of Borrowing and (ii) the Borrower
shall not have revoked the Notice of Borrowing prior to the Business Day
preceding such Borrowing Date, the Agent shall, by no later than 12:00 P.M. (New
York City time) on the Business Day preceding such Borrowing Date, direct each
Lender Group and each Committed Lender that is not a Delayed Funding Lender with
respect to such Borrowing Date (each a “Non-Delayed Funding Lender”) to fund an
additional portion of such Advance on such Borrowing Date equal to such

4

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Non-Delayed Funding Lender’s proportionate share (based upon such Non-Delayed
Funding Lender’s Commitment relative to the sum of the Commitments of all
Non-Delayed Funding Lenders) of the aggregate Delayed Amounts with respect to
such Borrowing Date; provided, however, that in no event shall a Non-Delayed
Funding Lender be required to fund any amounts in excess of its
Commitment.  Subject to Section 2.4(C), in the case of a Non-Delayed Funding
Lender that is a Committed Lender, such Committed Lender hereby agrees, or, in
the case of a Non-Delayed Funding Lender that is a Lender Group, the Conduit
Lender in such Lender Group may agree, in its sole discretion, and the Committed
Lenders in such Lender Group hereby agree, to fund such portion of the Advance
on such Borrowing Date.

(F)     After the Non-Delayed Funding Lenders fund a Delayed Amount on any
Borrowing Date in accordance with Section 2.4(E), the Delayed Funding Lender in
respect of such Delayed Amount will be obligated to fund an amount equal to the
excess, if any, of (i) such Delayed Amount over (ii) the amount, if any, by
which the portion of any principal distribution amount paid to such  Non-Delayed
Funding Lenders pursuant to Section 2.7 or any decrease to the outstanding
principal balance made in accordance with Section 2.8, on any date during the
period from and including such Borrowing Date to but excluding the Delayed
Funding Date for such Delayed Amount, was greater than what it would have been
had such Delayed Amount been funded by such Delayed Funding Lender on such
Borrowing Date (the “Delayed Funding Reimbursement Amount”) with respect to such
Delayed Amount on or before its Delayed Funding Date, irrespective of whether
the Borrower would be able to satisfy the conditions set forth in Section 3.3(A)
to an Advance, in an amount equal to such Delayed Funding Reimbursement Amount
on such Delayed Funding Date.  Such Delayed Funding Lender shall fund such
Delayed Funding Reimbursement Amount on such Delayed Funding Date by paying such
amount to the Agent in immediately available funds, and the Agent shall
distribute such funds to each such Non-Delayed Funding Lender, pro rata based on
the relative amount of such Delayed Amount funded by such Non-Delayed Funding
Lender on such Borrowing Date pursuant to Section 2.4(E).

(G)     If any Committed Lender sends a notice similar to a Delayed Funding
Notice to a borrower to which it is a lender in a similarly structured
asset-backed warehouse facility, it shall notify the Borrower of the same;
provided, however, that the failure of a Committed Lender to provide such
notification to the Borrower shall not in any manner prohibit such Committed
Lender from sending a Delayed Funding Notice hereunder.

SECTION 2.5     Fees.

(A)     Unused Line Fee.  The Borrower agrees to pay to each Funding Agent, for
the benefit of each Committed Lender in its Lender Group and as consideration
for the Commitment of such Committed Lender in such Lender Group unused line
fees in Dollars (the “Unused Line Fee”) for the period from the Closing Date to
the last day of the Availability Period, computed as (i) the applicable Unused
Line Fee Percentage times (ii) the average Unused Portion of the Commitments
with respect to such Committed Lender during a Collection Period; provided, that
for the purposes of this provision, the Commitment of any Committed Lender shall
be deemed to be zero if such Lender is in default of its obligations
hereunder.  Accrued Unused Line Fees shall be due and payable in arrears (from
Distributable Collections as set forth

5

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

and in the order of priority established pursuant to Section 2.7) on each
Quarterly Payment Date and on the last day of the Availability Period.

(B)     Manager Fee.  The Borrower shall pay the Manager Fee to the initial
Manager and after the resignation or replacement of the initial Manager, the
Borrower shall pay the Manager Fee to a Successor Manager appointed in
accordance with the Management Agreement.

(C)     Custodial Fee.  The Borrower shall pay to the Custodian the Custodial
Fee.

(D)     Paying Agent Fee.  The Borrower shall pay to the Paying Agent the Paying
Agent Fee.

(E)     Payment of Fees.  The fees set forth in Section 2.5(A), (B), (C), and
(D) shall be payable on each Quarterly Payment Date by the Borrower from
Distributable Collections as set forth and in the order of priority established
pursuant to Section 2.7.

SECTION 2.6     Reduction/Increase of the Commitment.

(A)     The Borrower may, on any Business Day, upon written notice given to the
Agent and each of the Funding Agents not later than two Business Days prior to
the date of the proposed action (which notice may be conditioned upon any
event), terminate in whole or reduce in part, on a pro rata basis based on its
Lender Group Percentage, the Unused Portion of the Loan Commitments with respect
to each Lender Group; provided, however, that (i) any partial reduction shall be
in the amount of $3,000,000 or an integral multiple thereof and (ii) any Unused
Portion of the Loan Commitments so reduced may not be increased again without
the written consent of the related Committed Lenders in such Lender Group.  As
used in this Section 2.6 and in Section 2.5, the “Unused Portion of the Loan
Commitments” shall mean with respect to a Lender Group on any day the excess of
(x) the Commitment of the Committed Lender in such Lender Group as of 5:00 P.M.
(New York City time) on such day, over (y) (1) the sum of the aggregate
outstanding principal balance of the Advances of all of the Lenders in such
Lender Group as of 5:00 P.M. (New York City time) on such day plus (2) during a
Delayed Funding Period, the Delayed Amount of its Committed Lender as of 5:00
P.M. (New York City time).

(B)     The Borrower may, on any Business Day upon written notice given to the
Agent and each of the Funding Agents, request an increase, on a pro rata basis
based on its Lender Group Percentage, of the Commitments of the Committed
Lender(s) in each Lender Group; provided, however, that any increase shall be at
least equal to $5,000,000 or an integral multiple thereof but shall in no event
cause the Aggregate Commitment to exceed the Maximum Facility Amount.  Each
Committed Lender shall, within five Business Days of receipt of such request,
notify the Agent and the Agent shall in turn notify the Borrower in writing
(with copies to the other members of the applicable Lender Group) whether or not
each Committed Lender has, in its sole discretion, agreed to increase its
Commitment.  If a Committed Lender does not send any notification to the Agent
within such five Business Day period, such Committed Lender

6

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

shall be deemed to have declined to increase its Commitment and there shall be
no increase in the Commitments of any Committed Lender.

SECTION 2.7     Repayment of the Advances.

(A)     Notwithstanding any other provision herein to the contrary, the
outstanding principal balance of the Advances and the other Obligations owing
under this Agreement, together with all accrued but unpaid interest thereon,
shall be due and payable, if not due and payable earlier, on the Facility
Maturity Date.

(B)     On each Quarterly Payment Date, the Paying Agent shall apply all amounts
on deposit in the Distribution Account on such Quarterly Payment Date (the
“Distributable Collections”) to the Obligations in the following order of
priority (such allocations to be made by the Paying Agent based solely on
information contained in the Manager Report relating to such related Collection
Period:

(i)     first, ratably, (a) to the Qualifying Hedge Counterparty under each
Hedge Agreement, the payment of all amounts which are due and payable by the
Borrower to such Qualifying Hedge Counterparty on such date (other than fees,
expenses, termination payments, indemnification payments, tax payments or other
similar amounts), pursuant to the terms of the applicable Hedge Agreement (net
of all amounts which are due and payable by such Qualifying Hedge Counterparty
to the Borrower on such date pursuant to the terms of such Hedge Agreement) and
(b) to the Paying Agent, the Paying Agent Fee and payments in respect of any
indemnification obligations, other expenses and any other amounts which are due
and payable at such time, in each case, pursuant to the Transaction Documents,
but (with respect to this subclause (b)) only up to $50,000 and the Capped
Expense Amount per calendar year so long as no Event of Default has occurred and
the Obligations have not been accelerated;

(ii)     second, (a) to the Manager, the Manager Fee, plus any accrued and
unpaid Manager Fees and (b) to the Custodian, the Custodial Fee, plus any
accrued and unpaid Custodial Fees;

(iii)     third, to each Funding Agent, for the benefit of and on behalf of the
Lenders in its Lender Group, the Interest Distribution Amount (allocated among
the Lender Groups based on their Lender Group Percentages);

(iv)     fourth, to each Funding Agent, for the benefit of and on behalf of each
Committed Lender in its Lender Group, the payment of the Unused Line Fee payable
to such Committed Lender;

(v)     fifth, ratably (a) in the event that the aggregate outstanding principal
balance of all Advances shall exceed the Borrowing Base (a “Borrowing Base
Deficiency”), to each Funding Agent, on behalf of the Lenders in its Lender
Group, for the prepayment and reduction of the aggregate outstanding principal
balance of all Advances, an amount equal to such excess (allocated ratably among
the Lender Groups based on their Lender Group Percentages) plus accrued and
unpaid interest on the

7

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Advances repaid, and (b) to the Agent for the account of the Qualifying Hedge
Counterparty under each Hedge Agreement, the payment of all termination payments
which arose due to a default by the Borrower under such Hedge Agreement and are
due and payable by the Borrower to such Qualifying Hedge Counterparty on such
date, pursuant to the terms of the applicable Hedge Agreement;

(vi)     sixth, if the amount on deposit in the Liquidity Reserve Account is
less than the Liquidity Reserve Account Required Balance, to the Liquidity
Reserve Account until the amount on deposit in the Liquidity Reserve Account
shall equal the Liquidity Reserve Account Required Balance;

(vii)     seventh, if the amount on deposit in the Pre-Placed In Service Reserve
Account is less than the Pre-Placed In Service Reserve Account Required Balance,
to the Pre-Placed In Service Reserve Account until the amount on deposit in the
Pre-Placed In Service Reserve Account shall equal the Pre-Placed In Service
Reserve Account Required Balance

(viii)     eighth, if the Availability Period has ended, to the Inverter
Replacement Reserve Account, the Inverter Replacement Reserve Deposit until the
amount on deposit in the Inverter Replacement Reserve Account shall equal the
Inverter Replacement Reserve Account Required Amount;

(ix)     ninth, if the Availability Period has ended, to the Agent and each
Funding Agent on behalf of themselves and the Lenders in the related Lender
Group, the aggregate amount of all amounts then due from the Borrower to the
Agent, such Funding Agent and such Lenders in the Lender Group including,
without limitation, the aggregate outstanding principal balance of all Advances
(allocated among such amounts as selected by the Agent provided that payment of
the aggregate outstanding principal balance of all Advances shall be allocated
ratably among the Lender Groups based on their Lender Group Percentages);

(x)     tenth, to the Agent for the account of the Qualifying Hedge Counterparty
under each Hedge Agreement, the payment of all termination payments which arose
due to a default by the Qualifying Hedge Counterparty under such Hedge Agreement
and all fees, expenses, indemnification payments, tax payments or other amounts
(to the extent not previously paid hereunder) which are due and payable by the
Borrower to such Qualifying Hedge Counterparty on such date, pursuant to the
terms of the applicable Hedge Agreement;

(xi)     eleventh, to the Agent and each Funding Agent, on behalf of themselves
and/or the Lenders in its Lender Group, the payment of any Breakage Costs and/or
Liquidation Fees and all other expenses and amounts (other than those already
provided for above) payable by the Borrower to the Agent, such Funding Agents or
such Lenders hereunder or under any other Transaction Document;

8

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(xii)     twelfth, to the Paying Agent, the Custodian, and/or the Manager, any
indemnification or other obligations owed to the Paying Agent, the Custodian,
and/or the Manager, respectively pursuant to the Transaction Documents, and in
the case of the Paying Agent, not paid pursuant to clause (i) above;

(xiii)     thirteenth, to each Funding Agent on behalf of its Lender Group, the
prepayment of Advances in accordance with Section 2.8;

(xiv)     fourteenth, to the Manager, all Manager Extraordinary Expenses not
previously paid;

(xv)     fifteenth, all Distributable Collections remaining in the Distribution
Account after giving effect to the preceding distributions in this Section
2.7(B), first to the Performance Guarantor to reimburse the Performance
Guarantor for any Liquidated Damages Amount paid by the Performance Guarantor
and included in such Distributable Collections, and then any remaining amount to
an account of the Original Lessor at the direction of the Borrower pursuant to
the Payment Direction Letter, free and clear of all Liens.

SECTION 2.8     Prepayments.  The Borrower may at any time upon written notice
to the Agent, the Funding Agents and to the Paying Agent, prepay the aggregate
principal balance of all outstanding Advances, which notice shall be given at
least two Business Days prior to the proposed date of such prepayment.  The
prepayment (which need not be on a Quarterly Payment Date) shall be accompanied
by (A) the payment of all accrued but unpaid interest on the amounts to be so
prepaid and (B) any Liquidation Fee in connection with such prepayment if such
prepayment is not made on a Quarterly Payment Date.  The Borrower shall deposit
all proceeds of any prepayment made in accordance with this Section 2.8 into the
Distribution Account on the date of receipt of such proceeds and immediately
apply such proceeds in accordance with the priority of payments set forth in a
report of the Manager, in form and substance satisfactory to the Agent (and any
excess proceeds shall, at the option of the Agent, in whole or in part, be
retained in the Distribution Account and distributed in accordance with the
priority of payments set forth in Section 2.7(B) on the next Quarterly Payment
Date).

SECTION 2.9     [Reserved].

SECTION 2.10     Interest.  The holders of the Loan Notes shall be entitled to
the Interest Distribution Amount payable on each Quarterly Payment Date in
accordance with Section 2.7(B).

SECTION 2.11     Breakage Costs; Liquidation Fees; Increased Costs; Capital
Adequacy; Illegality; Additional Indemnifications.

(A)     Breakage Costs and Liquidation Fees.  (i) If an Advance is not made on
the date specified by the Borrower for any reason other than default by the
Lenders, the Borrower hereby agrees to pay Breakage Costs, if any.

9

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(ii)     The Borrower further agrees to pay all Liquidation Fees associated with
a reduction of the principal balance of any Advance at any time.  The Borrower
shall not be responsible for any Liquidation Fees or any other loss, cost, or
expenses arising at the time of, and arising solely as a result of, any
assignment made pursuant to Section 10.8 and the reallocation of any portion of
the Advances of the Lender making such assignment unless, in each case, such
assignment is requested by the Borrower.

(B)     Increased Costs.  If (i) the introduction of or any change (including,
without limitation, any change by way of imposition or increase of reserve
requirements) in or in the interpretation of any law or regulation by a
Governmental Authority, (ii) the compliance by any Lender, the Agent or any
Affiliate thereof (each of which, an “Affected Party”) with any guideline or
request from any Governmental Authority (whether or not having the force of law)
or (iii) any Change in Law, (a) shall subject any Affected Party to any Taxes
(other than (x) Indemnified Taxes, (y) Taxes described in clauses (ii) through
(iv) of the definition of Excluded Taxes and (z) Connection Income Taxes) on its
loans, loan principal, commitments, or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto, (b) shall impose,
modify or deem applicable any reserve requirement (including, without
limitation, any reserve requirement imposed by the Board of Governors of the
Federal Reserve System), special deposit or similar requirement against assets
of, deposits with or for the account of, or credit extended by, any Affected
Party, or (c) shall impose any other condition cost or expense affecting the
Collateral or the rights of any Lender and the Agent hereunder, the result of
which is to increase the cost to any Affected Party under this Agreement or to
reduce the amount of any sum received or receivable by an Affected Party under
this Agreement, then within ten Business Days after written demand by such
Affected Party, the Borrower shall pay directly to such Affected Party such
additional amount or amounts as will compensate such Affected Party for such
additional or increased cost incurred or such reduction suffered to the extent
such additional or increased costs or reduction are incurred or suffered in
connection with the Collateral, any obligation to make Advances hereunder, any
of the rights of such Lender or the Agent hereunder, or any payment made
hereunder.

(C)     Capital Adequacy.  If (i) the introduction of or any change after the
Closing Date in or in the interpretation of any law, guideline, rule,
regulation, directive or request, (ii) compliance by any Affected Party with any
law, guideline, rule, regulation, directive or request from any central bank or
other Governmental Authority or agency (whether or not having the force of law),
including, without limitation, compliance by an Affected Party with any request
or directive regarding capital adequacy, or (iii) any other Change in Law has or
would have the effect of reducing the rate of return on the capital of any
Affected Party as a consequence of its obligations hereunder or arising in
connection herewith to a level below that which any such Affected Party could
have achieved but for such introduction, change, compliance or Change in Law
(taking into consideration the policies of such Affected Party with respect to
capital adequacy) by an amount deemed by such Affected Party to be material,
then from time to time, within ten Business Days after written demand by such
Affected Party (which demand shall be accompanied by a statement setting forth
the basis for such demand), the Borrower shall pay directly to such Affected
Party such additional amount or amounts as will compensate such Affected Party
for such reduction.

10

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(D)     Illegality.  If as a result of any event or circumstance similar to
those described in 2.11(B), or 2.11(C), any Affected Party is required to
compensate a bank or other financial institution providing liquidity support,
credit enhancement or other similar support to such Affected Party in connection
with this Agreement or the funding or maintenance of Advances hereunder, then
within ten Business Days after written demand by such Affected Party, the
Borrower shall pay to such Affected Party such additional amount or amounts as
may be necessary to reimburse such Affected Party for any amounts paid by it.

(E)     In determining any amount provided for in this Section 2.11, the
Affected Party may use any reasonable averaging and attribution methods.  Any
Affected Party making a claim under this Section 2.11 shall submit to the
Borrower a certificate as to such additional or increased cost or reduction,
which certificate shall be conclusive absent manifest error.

SECTION 2.12     Payments and Computations.

(A)     The Borrower (through the Paying Agent pursuant to Section 2.7(B) and as
otherwise permitted in this Agreement) shall make each payment and prepayment
hereunder and under the Loan Notes in respect of principal, interest, expenses,
indemnities, fees or other Obligations due from the Borrower not later than 3:00
P.M. (New York City time) on the day when due in U.S. Dollars to the related
Funding Agent in immediately available, same-day funds in accordance with
standing wire instructions provided by such Funding Agent to the Paying
Agent.  Any prepayment made in accordance with Section 2.8 shall be made to each
Funding Agent no later than 1:00 P.M. (New York City time) on the day when due
in U.S. Dollars to the related Funding Agent in immediately available, same-day
funds in accordance with standing wire instructions provided by such Funding
Agent to the Paying Agent.  Payments on Obligations may also be made by (i)
application of funds in the Distribution Account as provided in Section 2.7(B)
or (ii) by the making of additional Advances as provided in Section 2.4.  All
computations of interest shall be made by the applicable Funding Agent on the
basis of a year of 360 days in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest is payable.  Each determination by a Funding Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(B)     All payments to be made in respect of fees, if any, due to the Agent
from the Borrower hereunder shall be made on the date when due without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by the Borrower, and without setoff, counterclaim or other
deduction of any nature, and an action therefor shall immediately accrue.

SECTION 2.13     Payment on Non-Business Days.  Whenever any payment hereunder
or under the Loan Notes shall be stated to be due on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest.

SECTION 2.14     [Reserved].

11

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

SECTION 2.15     Taxes.

(A)     Defined Terms.  For purposes of this Section 2.15 the term “applicable
Law” includes FATCA.

(B)     Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower under any Transaction Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
Law.  If any applicable Law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by or on account of a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by or on the account of an
obligation of the Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(C)     Payment of Other Taxes by the Borrower.  The Borrower shall timely pay
to the relevant Governmental Authority in accordance with applicable Law, or at
the option of a Funding Agent timely reimburse it for the payment of, any Other
Taxes.

(D)     Indemnification by the Borrower.  The Borrower shall indemnify each
Recipient, within ten days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Recipient (with a
copy to each Funding Agent), or by a Funding Agent on its own behalf or on
behalf of a Recipient, shall be conclusive absent manifest error.

(E)     Indemnification by the Lenders.  Each Committed Lender shall severally
indemnify each Funding Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Committed Lender (but only to the extent
that the Borrower has not already indemnified such Funding Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
and (ii) any Excluded Taxes attributable to such Committed Lender, in each case,
that are payable or paid by a Funding Agent in connection with any Transaction
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Committed Lender by its Funding Agent shall be
conclusive absent manifest error.  Each Committed Lender hereby authorizes its
Funding Agent to set off and apply any and all amounts at any time owing to such
Committed Lender under any Transaction Document or otherwise

12

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

payable by such Funding Agent to the Lender from any other source against any
amount due to such Funding Agent under this paragraph (E).

(F)     Evidence of Payments.  As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 2.15, the
Borrower shall deliver to each Funding Agent the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to such Funding Agent.

(G)     Status of Recipients.  (ii) Any Recipient that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Transaction Document shall deliver to the Borrower and the related
Funding Agent, at the time or times reasonably requested by the Borrower or such
Funding Agent, such properly completed and executed documentation reasonably
requested by the Borrower or such Funding Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding.  In addition,
any Recipient, if reasonably requested by the Borrower or the related Funding
Agent, shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or such Funding Agent as will enable the
Borrower or such Funding Agent to determine whether or not such Recipient is
subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 2.15(G)(ii)(a), (ii)(b) and
(ii)(d) below) shall not be required if in the Recipient’s reasonable judgment
such completion, execution or submission would subject such Recipient to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Recipient.

(ii)     Without limiting the generality of the foregoing,

(a)     any Recipient that is a U.S. Person shall deliver to the Borrower and
the related Funding Agent on or prior to the date on which such Recipient
becomes a Recipient under this Agreement (and from time to time thereafter upon
the reasonable request of the Borrower or such Funding Agent), executed
originals of IRS Form W-9 certifying that such Recipient is exempt from U.S.
federal backup withholding tax;

(b)     any Recipient that is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the related Funding Agent
(in such number of copies as shall be requested by the Borrower or such Funding
Agent) on or prior to the date on which such Recipient becomes a Recipient under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or such Funding Agent), whichever of the following is applicable:

(1)     in the case of a Recipient claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Transaction Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax

13

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

treaty and (y) with respect to any other applicable payments under any
Transaction Document, executed originals of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2)     executed originals of IRS Form W-8ECI;

(3)     in the case of a Recipient claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Recipient is not a “bank” within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Internal
Revenue Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance Certificate”)
and (y) executed originals of IRS Form W-8BEN or W-8BEN-E; or

(4)     to the extent a Recipient is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Recipient is a partnership and one or more direct or indirect partners of
such Recipient are claiming the portfolio interest exemption, such Recipient may
provide a U.S. Tax Compliance Certificate on behalf of each such direct and
indirect partner;

(c)     any Recipient that is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the related Funding Agent
(in such number of copies as shall be requested by the Borrower or the Agent) on
or prior to the date on which such Recipient becomes a Recipient under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or such Funding Agent), executed originals of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
such Funding Agent to determine the withholding or deduction required to be
made; and

(d)     if a payment made to a Recipient under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Recipient shall deliver to the Borrower and the related
Funding Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or such Funding Agent such documentation
prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or such Funding Agent as may be necessary
for the Borrower and

14

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

such Funding Agent to comply with their obligations under FATCA and to determine
that such Recipient has complied with such Recipient’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (d), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the related Funding
Agent in writing of its legal inability to do so.

(H)     Forms for Paying Agent.  The Agent and each Funding Agent shall deliver
to the Paying Agent on or before the first Quarterly Payment Date, executed
originals of IRS Form W-9 certifying that the Agent or such Funding Agent is
exempt from U.S. federal backup withholding tax.

(I)     Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.15 (including by
the payment of additional amounts pursuant to this Section 2.15), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (I) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (I), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (I) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph (I) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person or apply for any refund of Taxes.

(J)     Survival.  Each party’s obligations under this Section 2.15 shall
survive the resignation or replacement of a Funding Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any
Transaction Document.

SECTION 2.16     Request for Borrowing Exceeding Aggregate Commitment.

(A)     Notice.  The Borrower may, from time to time during the Availability
Period, prior to the issuance of a Notice of Borrowing, send a written notice to
the Agent (who shall promptly forward the same to each Lender Group) setting
forth the Borrower’s intent to

15

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

request a borrowing that will cause the sum of all outstanding Advances to
exceed the Aggregate Commitment.  Such notice shall be sent no earlier than five
Business Days prior to the date on which the Borrower intends to send the
related Notice of Borrowing and shall set forth the amount by which the sum of
all outstanding Advances will exceed the Aggregate Commitment and the related
Borrowing Date.

(B)     Approval/Disapproval.  Upon receipt of the notice described in Section
2.16(A) by the Agent, the Agent shall, no later than five Business Days after
receipt thereof, obtain the written approval or disapproval of each Committed
Lender regarding the requested Advances, which approval shall be granted or not
granted in the sole discretion of each Committed Lender.  If the making of the
requested Advances is approved, the Borrower shall, in accordance with
procedures set forth in Section 2.4, send the related Notice of Borrowing.  Any
approved Advances to be made by the Lenders in a Lender Group shall be funded
pro rata among the Lender Groups based on their then outstanding Advances and
within each Lender Group pursuant to any allocation as agreed to by all of the
members of such Lender Group.  If  the making of the requested Advances is not
approved, then the Borrower shall, prior to sending its Notice of Borrowing,
modify the same in a manner sufficient to ensure that the requested borrowing
does not cause the sum of all outstanding Advances to exceed the Aggregate
Commitment.

(C)     Commitment.  For the avoidance of doubt, if the making of an Advance
that would cause the sum of all outstanding Advances to exceed the Aggregate
Commitment is approved, each Committed Lender’s Commitment shall not be
increased or be deemed to be increased.  Each Committed Lender’s Commitment
shall remain as set forth on Exhibit E unless increased and/or reduced from time
to time in accordance with Section 2.6 or amended in connection with assignments
made by such Committed Lender pursuant to Section 10.8.  Moreover, the Borrower
must go through the procedures described in Sections 2.16(A) and (B) each time a
request for an Advance is made which would cause the sum of all outstanding
Advances to exceed the Aggregate Commitment.

(D)     Conduit Lender Advances.  Nothing set forth in this Section 2.16
requires a Conduit Lender to make any Advance, however a Conduit Lender may, in
its sole discretion, make the Advance requested pursuant to this Section 2.16
for its Lender Group.  Any Advance approved pursuant to this Section 2.16 shall
be made pursuant to and in accordance with Sections 2.2 and 2.4.

ARTICLE III
CONDITIONS OF LENDING AND CLOSING

SECTION 3.1     Conditions Precedent to Closing.  The following conditions shall
be satisfied on or before the Closing Date:

(A)     Transaction Documents and other Closing Documents. Each of the
Transaction Documents and the Master Lease Documents shall be executed on or
before the Closing Date shall be in full force and effect and all consents,
waivers and approvals necessary for the consummation of the transactions
contemplated thereby shall have been obtained and

16

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

shall be in full force and effect, and the Agent shall have received a duly
executed counterpart thereof; provided, however, that (i) the delivery of the
Loan Notes shall be made in accordance with Section 3.1(B) and (ii) the Borrower
shall deliver  to the Agent copies (in pdf format) of the Master Lease
Documents.  The Agent shall have received each of the items listed on the List
of Closing Documents marked as “Closing Date Documents”, each in form and
substance satisfactory to the Agent.

(B)     Receipt of Loan Note.  The Agent shall have received a duly executed,
Loan Note for each Lender Group that has requested the same.

(C)     No Material Adverse Effect.  Since December 31, 2015, there has been no
Material Adverse Effect with respect to the Borrower, the Original Lessor, the
Manager or the Performance Guarantor.

(D)     Know Your Customer Information.  The Agent, the Custodian and the Paying
Agent shall have received all documentation and other information required by
regulatory authorities under applicable “Know Your Customer” and anti-money
laundering rules and regulations, including the Patriot Act.

(E)     Payment of Fees.  On or prior to the Closing Date, the Borrower shall
have paid all fees previously agreed in writing to be paid on or prior to the
Closing Date.

(F)     Enforceability of Loan Note.  Each Loan Note shall be entitled to the
benefit of the security provided herein and under the Security Agreement and
shall constitute the legal, valid and binding agreement of the Borrower,
enforceable against the Borrower in accordance with its terms (except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally or general principals of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law)).

(G)     Evidence of Insurance.  The Agent shall have received certification
evidencing coverage under the insurance policies referred to in Section 5.1(L).

(H)     Tax Undertaking.  The Borrower shall have applied for, and expects to
receive, an undertaking from the Governor in the Cabinet of the Cayman Islands
to the effect that, in accordance with Section 6 of the Tax Concessions Law
(2011 Revision) of the Cayman Islands, for a period of twenty years from the
date of the undertaking, no law that thereafter is enacted in the Cayman Islands
imposing any tax to be levied on profits, income or on gains or appreciation
will apply to the Borrower.

SECTION 3.2     Conditions Precedent to the Initial Advances.  The obligation of
each Lender to make the initial Advances hereunder is subject to the
satisfaction of each of the following conditions on or prior to the initial
Borrowing Date:

(A)     Initial Funding Documents. The Agent shall have received each of the
items listed on the List of Closing Documents marked as “Initial Funding
Documents”, each in form and substance satisfactory to the Agent.

17

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(B)     No Material Adverse Change.  Since December 31, 2015, there has been no
material adverse change with respect to the business or operations of any of the
Borrower, the Original Lessor, the Manager or the Performance Guarantor, in each
case, that could materially inhibit such Person’s ability to perform its
respective obligations under the Transaction Documents to which it is a party.

SECTION 3.3     Conditions Precedent to All Advances.

(A)     Except as otherwise expressly provided below, the obligation of each
Committed Lender to make or participate in each Advance (including the initial
Advances hereunder) shall be subject, at the time thereof, to the satisfaction
of the following conditions:

(i)     the Facility Maturity Date shall not have occurred, nor shall it occur
as a result of making such Advance, and the Availability Period shall not have
ended;

(ii)     all of the representations and warranties (a) of the Borrower contained
in this Agreement, any other Transaction Document and the Master Lease Agreement
(except, in the case of the Master Lease Agreement, as expressly waived by the
Lessee in writing) and (b) of the Manager, the Original Lessor or the
Performance Guarantor contained in this Agreement or any other Transaction
Document to which it is a party, shall, in all cases, be true and correct with
the same effect as though such representations and warranties had been made on
and as of the date of such Advance, except to the extent that such
representations and warranties expressly relate to an earlier specified date or
period, in which case such representations and warranties shall have been true
and correct as of the date when made or for the respective period, as the case
may be;

(iii)     no Amortization Event, Event of Default, Potential Amortization Event
or Potential Default has occurred and is continuing;

(iv)     no later than two Business Days prior to the requested Borrowing Date,
the Agent shall have received a properly completed Notice of Borrowing and a
Borrowing Base Certificate (reflecting a Borrowing Base that equals or exceeds
the sum of the outstanding Advances after giving effect to such proposed
Advances) from the Borrower;

(v)     the Management Agreement, the Custodial Agreement and each other
Transaction Document shall each be in full force and effect;

(vi)     since the later of December 31, 2015 and the date of the latest audited
financial statements of the Borrower, there has been no Material Adverse Effect
with respect to the Borrower;

(vii)     on or prior to the related Borrowing Date, the Agent shall have
received (x) the related Custodial Certification in respect of the related Solar
Assets from the Custodian pursuant to the Custodial Agreement, and (y) except as
expressly waived in writing by the Lessee, copies or access to copies of the
documents required to be

18

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

delivered by the Borrower to the Lessee pursuant to Section 2.4(b), (c) and (d)
of the Master Lease Agreement;

(viii)     the amount on deposit in the Liquidity Reserve Account shall not be
less than the Liquidity Reserve Account Required Balance, taking into account
the application of the proceeds of the proposed Advance on such date and the
increase of the aggregate principal balance of all outstanding Advances on such
date;

(ix)     the amount on deposit in the Pre-Placed In Service Reserve Account
shall not be less than the Pre-Placed In Service Reserve Account Required
Balance, taking into account the application of the proceeds of the proposed
Advance on such date and the increase of the aggregate principal balance of all
outstanding Advances on such date;

(x)     the Borrower shall be in compliance with all Hedge Requirements;

(xi)     to the extent the sum of all outstanding Advances is in excess of the
Aggregate Commitment or the requested Advance, if made, would cause the sum of
all outstanding Advances to exceed the Aggregate Commitment, the Borrower shall
have, pursuant to the procedures set forth in Section 2.16, received the written
approval of the Committed Lenders with respect to such Advance, such approval to
be granted by each Committed Lender in its sole discretion;

(xii)     no “Event of Default” under the Kronor Facility or the MyPower
Facility has occurred and is continuing; and

(xiii)     after giving effect to such Advance, the sum of all outstanding
Advances shall not exceed the Maximum Facility Amount.

(B)     Each Notice of Borrowing submitted by the Borrower after the Closing
Date shall be deemed to be a representation and warranty that the conditions
specified in this Section 3.3 have been satisfied on and as of the date of the
applicable Notice of Borrowing.

Article II
REPRESENTATIONS AND WARRANTIES

SECTION 4.1     Representations and Warranties.  As of the Closing Date and as
of each Borrowing Date, the Borrower, the Original Lessor, the Manager and the
Parent Guarantor, each as to itself only and not to any other party, represent
and warrant to the Custodian, the Paying Agent, the Agent, each Funding Agent
and each Lender, that all of its representations and warranties set forth in the
Transaction Documents to which it is a party are true and correct as of such day
as though made on and as of such day (except for representations and warranties
which speak of another date, which representations and warranties shall be true
and correct as of such other date), in each case as represented and warranted by
such party in the Transaction Document to which it is a party.  Additionally,
the Borrower, the Original Lessor, the Manager and the Parent Guarantor (to the
extent explicitly mentioned in any of the following subsections), as applicable,
each as to itself only and not as to any other party, represent and

19

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

warrant as follows as of the Closing Date and as of each Borrowing Date and,
with respect to clauses (F), (I), (K) - (N), (R) - (T) and (V) - (X) only, as of
the date of the Manager Report delivered with respect to the related Quarterly
Payment Date:

(A)     Organization; Corporate Powers.  The Borrower is duly formed and is
validly existing as an exempted company incorporated with limited liability and
is in good standing under the laws of the Cayman Islands with full power and
authority to execute and deliver this Agreement and each other Transaction
Document to which it is a party and to perform the terms and provisions hereof
and thereof; the Borrower is duly qualified to do business as a foreign business
entity in good standing, and has obtained all required licenses and approvals,
if any, in all jurisdictions in which the ownership or lease of property or the
conduct of its business requires such qualifications except those jurisdictions
in which failure to be so qualified would not have a Material Adverse Effect
with respect to the Borrower.

(B)     Authority and Enforceability.  The Borrower has the full power and
authority to execute, deliver and perform its obligations under this Agreement
and each other Transaction Document to which it is party and no consent or
approval of any Person is required for the execution, delivery or performance by
the Borrower of this Agreement and each other Transaction Document to which it
is a party.  The Borrower has duly executed and delivered each Transaction
Document to which it is party and each Transaction Document to which it is party
constitutes valid, legal and binding obligations of the Borrower enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting the
enforcement of creditors’ rights generally and to general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).

(C)     Applicable Law; Government Approvals.  The Borrower is not in violation
of, and the execution, delivery and performance of this Agreement and each other
Transaction Document to which it is a party will not constitute a violation by
the Borrower with respect to, any law, statute, rule, order or decree of any
court or any order, regulation or demand of any federal, State, municipal or
governmental agency, which violation might have consequences that would
materially and adversely affect the condition (financial or other) or operations
of the Borrower or its properties or might have consequences that would
materially affect the performance of its duties hereunder or thereunder.

(D)     Litigation.  No proceeding of any kind, including, but not limited to
litigation, arbitration, judicial or administrative, is pending or, the
Borrower’s knowledge, threatened against or contemplated by the Borrower which
could reasonably be expected to have a material adverse effect on the execution,
delivery, performance or enforceability of this Agreement or any other
Transaction Document or any Master Lease Document.

(E)     Contractual Obligations and Organizational Documents.  The execution and
delivery of this Agreement, the Master Lease Agreement and each other
Transaction Document to which the Borrower is a party by the Borrower and its
performance and compliance with the terms hereof and thereof will not violate
the Borrower’s organization documents, including its certificate of
incorporation and memorandum and articles of association, or constitute a
default

20

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(or an event which, with notice or lapse of time, or both, would constitute a
default) under, or result in the breach of, any material contract or any other
material agreement or instrument (including, without limitation, the Transaction
Documents) to which the Borrower is a party or which may be applicable to the
Borrower or any of its assets.

(F)     Compliance with Margin Regulations.  The Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.

(G)     Accounts.  The names and addresses of the Lockbox Bank, together with
the account numbers of the Lockbox Account, the Collection Account, the
Distribution Account, the Inverter Replacement Reserve Account, the Pre-Placed
In Service Reserve Account and the Liquidity Reserve Account are specified on
Schedule I attached hereto, as updated pursuant to Section 5.1(O).  Other than
accounts on Schedule I attached hereto, the Borrower does not have any other
accounts.  

(H)     ERISA.  None of the assets of the Borrower are subject to Title I of
ERISA, Section 4975 of the Internal Revenue Code, or, by reason of any
investment in the Borrower by any governmental plan, as the case may be, any
other federal, state, or local provision similar to Section 406 of ERISA or
Section 4975 of the Internal Revenue Code.  Neither the Borrower nor any of its
ERISA Affiliates has maintained, participated or had any liability in respect of
any Plan during the past six years which could reasonably be expected to subject
the Borrower or any of its ERISA Affiliates to any tax, penalty or other
liabilities.  With respect to any Plan which is a Multi-Employer Plan, no such
Multi-Employer Plan is in “reorganization” or is “insolvent,” as defined in
Title IV ERISA, in each case, if the reorganization or insolvent status
continues unremedied for 30 days.  No ERISA Event has occurred or is reasonably
likely to occur.

(I)     Taxes.  Each of the Borrower and the Original Lessor has timely filed
all federal, state, provincial, territorial, foreign and other tax returns and
reports required to be filed under applicable law, and has timely paid all
federal, state, foreign and other Taxes levied or imposed upon it or its
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate actions diligently conducted and
for which adequate reserves have been provided in accordance with GAAP.  Each of
the Manager and the Performance Guarantor has timely filed all federal, state,
provincial, territorial, foreign and other tax returns and reports required to
be filed under applicable law, and has timely paid all federal, state, foreign
and other Taxes levied or imposed upon it or its properties, income or assets
otherwise due and payable, except those which are being contested in good faith
by appropriate actions diligently conducted and for which adequate reserves have
been provided in accordance with GAAP unless the failure to timely file such tax
returns and reports or to timely pay such Taxes will not have a Material Adverse
Effect with respect to the Manager or the Performance Guarantor, as
applicable.  No Tax lien or similar adverse claim has been filed with respect to
the Borrower’s property, and no claim is being asserted against the Borrower or
its property, with respect to any such Tax.  Any Taxes due and payable by any of
the Borrower, the Original Lessor, the Manager and the Performance Guarantor in
connection with the execution and delivery of this Agreement and the other
Transaction Documents and the transactions

21

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

contemplated hereby or thereby have been timely paid or shall have been paid if
and when due.  The Borrower is not liable for Taxes payable by any other Person.

(J)     Material Agreements.  There are no breaches or defaults by it under the
Transaction Documents to which it is a party or, with respect to the Borrower,
the Master Lease Agreement, or any other agreement to which it is a party which
would have a Material Adverse Effect with respect to such entity.

(K)     Accuracy of Information.  All written information that has been made
available by the Borrower or any Affiliate thereof to the Paying Agent, the
Custodian, the Agent or any Lender in connection with the transactions
contemplated by this Agreement and the other Transaction Document (when taken as
a whole, including, without limitation, updated or supplemented information), or
that has been furnished by the Borrower or any Affiliate thereof to any third
party in connection with the preparation and delivery by such third party of a
report or certificate to the Paying Agent, the Custodian, the Agent or any
Lender, is complete and correct in all material respects, and does not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading under the circumstances in which they are made, and (ii) to the
Borrower’s knowledge, each third party report or certificate furnished by or on
behalf of the Borrower or any Affiliate thereof to the Paying Agent, the
Custodian, the Agent or any Lender, is complete and correct in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading under the circumstances in which they are
made; provided, however, that in each case no representation or warranty is made
with respect to projections, assumptions or other forward-looking statements.

(L)     No Material Adverse Change.  Since the later of December 31, 2015 and
the date of the latest audited financial statements of the Borrower, the
Original Lessor, the Manager and the Performance Guarantor, there has been no
material adverse change with respect to the businesses or operations of the
Borrower, the Original Lessor, the Manager and the Performance Guarantor, in
each case that could materially inhibit such Person’s ability to perform its
respective obligations under the Transaction Documents and the Master Lease
Agreement to which it is party.

(M)     Investment Company Act.  The Borrower is not required to register as an
“investment company” as such term is defined in the 1940 Act.  In making this
determination, the Borrower is relying primarily on an exclusion from the
definition of “investment company” or on an exemption from registration under
the 1940 Act, as contained in Section 3(a)(1) of the 1940 Act (although
additional exclusions or exemptions may be available).

(N)     Covered Fund.  The Borrower is being structured so as not to constitute
a “covered fund” for purposes of Section 619 of the Dodd-Frank Act based on its
current interpretations. In determining that the Borrower is not a “covered
fund”, the Borrower will not be relying solely on the exclusion from the
definition of “investment company” under the 1940 Act contained in Section
3(c)(1) and/or Section 3(c)(7) of the 1940 Act.

22

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(O)     Properties; Security Interest.  The Borrower has good title to all of
its properties and assets necessary in the ordinary conduct of its business,
free and clear of Liens other than Permitted Liens.  

(P)     Subsidiaries.  The Borrower does not have, and shall not have, any
Subsidiaries, and does not and shall not otherwise own or hold, directly or
indirectly, any Capital Stock of any other Person.

(Q)     Valid Transfer.  The Master Contribution Agreement creates a valid
contribution, transfer and/or assignment from the Original Lessor to the
Borrower of all right title and interest of the Original Lessor in and to the
Solar Assets and beneficial interests in each Project conveyed to the Borrower
thereunder.

(R)     Contributions of Solar Assets.  The Borrower has given reasonably
equivalent value to the Original Lessor (which may include additional equity
interests in the Borrower) in consideration for the transfer to the Borrower by
the Original Lessor of the Solar Assets and the beneficial interests in each
Project conveyed to the Borrower under the Master Contribution Agreement, and no
such transfer has been made for or on account of an antecedent debt owed by the
Original Lessor to the Borrower.

(S)     OFAC and Patriot Act.  Neither the Borrower nor any of its officers,
directors or employees appears on the Specially Designated Nationals and Blocked
Persons List published by the Office of Foreign Assets Control (“OFAC”) or is
otherwise a person with which any U.S. person is prohibited from dealing under
the laws of the United States, unless authorized by OFAC.  The Borrower does not
conduct business or complete transactions with the governments of, or persons
within, any country under economic sanctions administered and enforced by
OFAC.  The Borrower will not directly or indirectly use the proceeds from this
Agreement, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person to fund any activities of or
business with any person that, at the time of such funding, is the subject of
economic sanctions administered or enforced by OFAC, or is in any country or
territory that, at the time of such funding or facilitation, is the subject of
economic sanctions administered or enforced by OFAC.  The Borrower is not in
violation of Executive Order No. 13224 or the Patriot Act.  

(T)     Foreign Corrupt Practices Act.  None of the Borrower or any director,
officer, agent or employee of the Borrower, has used any of the proceeds of any
Advance (i) for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity, (ii) to make any direct or indirect
unlawful payment to any government official or employee from corporate funds,
(iii) to violate any provision of the U.S. Foreign Corrupt Practices Act of 1977
or similar law of a jurisdiction in which the Borrower conducts its business and
to which they are lawfully subject, or (iv) to make any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment.

(U)     Eligibility.     With respect to each Solar Asset listed on the Schedule
of Solar Assets in respect of which an Advance shall be made or shall have been
made, the

23

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Borrower represents and warrants that each such Solar Asset meets the criteria
of an Eligible Solar Asset.

(V)     No Changes to Customer Collections Policy.  The Manager represents and
warrants that since the Closing Date, there have been no changes in the Customer
Collections Policy, other than changes that were made in accordance with the
Management Agreement.

(W)     Environmental Matters.  Except as set forth on Schedule 4.1(W) hereto
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect with respect to the Borrower, none of the Borrower, the Original Lessor,
the Manager or the Performance Guarantor (i) has failed to comply with any
environmental law or to obtain, maintain or comply with any permit, license or
other approval required under any environmental law, (ii) has become subject to
any liability in respect of an environmental law, or (iii) has received notice
of any claim with respect to any liability in respect of any environmental law.

(X)     Insurance.  Each of the Borrower, the Original Lessor, the Manager and
the Performance Guarantor is covered by insurance in such amounts and coverages
as are in accordance with prudent industry practice.

(Y)     Intellectual Property.  Each of the Borrower, the Original Lessor, the
Manager and the Performance Guarantor owns or licenses or otherwise has the
right to use all licenses, permits, trademarks, trademark applications, patents,
patent applications, service marks, tradenames, copyrights, copyright
applications, franchises, authorizations and other intellectual property rights
that are necessary for the operation of its businesses in order to perform its
obligations under the Transaction Documents, without infringement upon or
conflict with the rights of any other Person with respect thereto.

ARTICLE V
COVENANTS

SECTION 5.1     Affirmative Covenants.  The Borrower, the Original Lessor, the
Manager and the Performance Guarantor, each as to itself only and not as to any
other party, covenant to the Paying Agent, the Custodian, the Agent, each
Funding Agent and each Lender, that all of its covenants set forth in the
Transaction Documents and the Master Lease Documents to which it is a party will
be observed as covenanted to by such party in the Transaction Documents or
Master Lease Documents, as applicable.  Additionally, the Borrower, the Original
Lessor, the Manager and the Performance Guarantor, as applicable, each as to
itself only and not to any other party covenant and agree that, until each Loan
Note and all other Obligations (other than contingent obligations not then due)
hereunder have been paid in full and the Commitments have been terminated:

(A)     Reporting Requirements.  The Borrower will furnish to the Agent for
delivery to each Lender and, in the case of paragraph (iii) below, the Paying
Agent:

(i)     as soon as is practicable, but in any event within 60 days after the end
of each of the first three fiscal quarters of each fiscal year, the unaudited
combined

24

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

and/or consolidated balance sheet of the Borrower, as at the end of, and the
related unaudited statements of income (or changes in financial position) for
such quarter and for the period from the beginning of the then current fiscal
year to the end of such fiscal quarter and the corresponding figures as at the
end of, and for, the corresponding period in the preceding fiscal year, together
with a certificate signed by the chief financial officer or a vice president
responsible for financial administration of the Borrower, to the effect that
such financial statements, while not examined by independent public accountants,
reflect, in his opinion and in the opinion of the Borrower, all adjustments
necessary to present fairly the financial position of the Borrower as at the end
of the fiscal quarter and the results of its operations for the quarter then
ended in conformity with GAAP consistently applied, subject only to year-end and
audit adjustments and to the absence of footnote disclosure;

(ii)     as soon as is practicable, but in any event within 120 days after the
end of each fiscal year, the audited combined and/or consolidated balance sheet
of each of the Performance Guarantor and the Borrower, as at the end of, and the
related consolidated statements of income, shareholders’ equity and cash flows
for such year, and the corresponding figures as at the end of, and for, the
preceding fiscal year, accompanied by an opinion of Ernst & Young LLP or such
other independent certified public accountants of recognized standing as shall
be retained by each of the Performance Guarantor and the Borrower, and
satisfactory to the Agent, which report and opinion shall be prepared in
accordance with generally accepted auditing standards relating to reporting and
which report and opinion shall (A) be unqualified as to going concern and scope
of audit and shall state that such financial statements fairly present the
financial condition of each of the Performance Guarantor and the Borrower, as at
the dates indicated and the results of the operations and cash flows for the
periods indicated and (B) contain no material exceptions or qualifications
except for qualifications relating to accounting changes (with which such
independent public accountants concur) in response to FASB releases or other
authoritative pronouncements;

(iii)     upon the Agent’s request, within 180 days after the end of its
applicable fiscal year (beginning no sooner than with the fiscal year ending
December 31, 2016), a report to the Agent prepared by a Nationally Recognized
Accounting Firm containing such firm’s conclusions with respect to an
examination of certain information relating the Manager’s compliance with its
obligations under the Transaction Documents to which it is a party (including,
without limitation, such firm’s conclusions with respect to an examination of
the calculations of amounts set forth in certain of the Manager’s reports
delivered hereunder and pursuant to the Management Agreement during the prior
calendar year and the Manager’s source records for such amounts), in form and
substance satisfactory to the Agent, in its reasonable discretion;

(iv)     as soon as possible, and in any event within five Business Days, after
the Borrower or any of its ERISA Affiliates knows or has reason to know that an
ERISA Event has occurred, deliver to the Lenders a certificate of a responsible
officer of the Borrower setting forth the details of such ERISA Event, the
action that the Borrower or the ERISA Affiliate proposes to take with respect
thereto, and, when known, any

25

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

action taken or threatened by the Internal Revenue Service, Department of Labor
or the Pension Benefit Guaranty Corporation;

(v)     (a) promptly, and in any event within five Business Days, after a
Responsible Officer obtains actual knowledge thereof, notice of the occurrence
of any event that constitutes an Event of Default, a Potential Default, an
Amortization Event or a Potential Amortization Event, which notice shall specify
the nature thereof, the period of existence thereof and what action the Borrower
proposes to take with respect thereto, and (b) promptly, and in any event within
five Business Days after a Responsible Officer of the Borrower obtains actual
knowledge thereof, notice of any other development concerning any litigation,
governmental or regulatory proceeding (including environmental law) or labor
matter (including ERISA Event) pending or threatened in writing against the
Borrower;

(vi)     promptly, and in any event within five Business Days, after the
Borrower’s receipt thereof, copies of all (a) material executed amendments or
modifications of or waivers relating to the Master Lease Agreement or the
Maintenance Services Agreement and (b) any periodic reports delivered or
received by the Borrower under the Master Lease Documents.

(B)     Solar Asset Reporting. The Borrower shall enforce the provisions of the
Management Agreement which require the Manager to deliver any reports and which
require the Manager to furnish, in each case to the Agent and the Paying Agent:

(i)     the Manager Report pursuant to and in accordance with the terms of the
Management Agreement; and

(ii)     on the Facility Maturity Date, a report identifying each Eligible Solar
Asset on the day immediately preceding the Facility Maturity Date.

(C)     UCC Matters; Protection and Perfection of Security Interests.  The
Borrower agrees that from time to time, at its sole cost and expense, it will
promptly execute and deliver all further instruments and documents, and take all
further action necessary and/or reasonably required (a) to perfect, protect or
more fully evidence the Agent’s security interest in the Borrower Solar Assets,
or (b) to enable the Agent to exercise or enforce any of its rights hereunder,
under the Security Agreement or under any other Transaction Document or the
Master Lease Agreement, including, without limitation, updating the Borrower’s
register of mortgages and charges.  Without limiting the Borrower’s obligation
to do so, the Borrower hereby irrevocably authorizes the filing of such
financing or continuation statements, or amendments thereto or assignments
thereof, and such other instruments or notices, as may be necessary or
appropriate or as the Agent may require.  The Borrower hereby authorizes the
Agent to file one or more financing or continuation statements, and amendments
thereto and assignments thereof, naming the Borrower as debtor, relative to all
or any of the Collateral now existing or hereafter arising without the signature
of the Borrower where permitted by law.  A carbon, photographic or other
reproduction of this Agreement, the Security Agreement or any

26

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement.

(D)     Access to Certain Documentation and Information Regarding the Borrower
Solar Assets. The Borrower shall permit (and, as applicable, the Manager, the
Provider, and the Custodian shall permit) the Agent (and, as applicable, the
Custodian) or its duly authorized representatives or independent contractors,
upon reasonable advance notice to the Borrower (and, as applicable, the Manager,
the Provider, and the Custodian), (i) access to documentation that the Borrower,
the Manager, the Provider, or the Custodian, as applicable, may possess
regarding the Borrower Solar Assets, (ii) to visit the Borrower, the Manager,
the Provider, or the Custodian, as applicable, and to discuss their respective
affairs, finances and accounts (as they relate to their respective obligations
under this Agreement and the other Transaction Documents) with the Borrower, the
Manager, the Provider, or the Custodian, as applicable, their respective
officers, and independent accountants (subject to such accountants’ customary
policies and procedures), and (iii) to examine the books of account and records
of the Borrower, the Custodian, the Provider or the Manager, as applicable as
they relate to the Borrower Solar Assets, to make copies thereof or extracts
therefrom, all at such reasonable times and during regular business hours of the
Borrower, the Custodian, the Provider or the Manager, as applicable.  The
frequency of the granting of such access, such visits and such examinations, and
the party to bear the expense thereof, shall be governed by the provisions of
Section 7.13.  Such representatives or independent contractors shall use
commercially reasonable efforts to avoid interruption of the normal business
operations of the Borrower, the Custodian, the Provider or the Manager, as
applicable. Notwithstanding anything to the contrary in this Section 5.1(D), (i)
none of the Borrower, the Custodian, the Provider or the Manager will be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(x) constitutes non-financial trade secrets or non-financial proprietary
information, (y) in respect of which disclosure to the Agent or any Lender (or
their respective representatives or contractors) is prohibited by law or any
binding confidentiality agreement, or (z) is subject to attorney-client or
similar privilege or constitutes attorney work product and (ii) so long as an
Event of Default has not occurred, the Borrower shall have the opportunity to
participate in any discussions with the Borrower’s independent accountants.

(E)     Existence and Rights; Compliance with Laws.  The Borrower shall preserve
and keep in full force and effect its existence as an exempted company
incorporated with limited liability under the laws of the Cayman Island, and any
material rights, permits, patents, franchises, licenses and qualifications
except to the extent the failure to do so would not have a Material Adverse
Effect with respect to the Borrower.  The Borrower shall comply with all
applicable laws and maintain in place all permits, licenses, approvals and
qualifications required for it to conduct its business activities except to the
extent that the failure to do so would not have a Material Adverse Effect with
respect to the Borrower.

(F)     Books and Records.  The Borrower shall maintain, and cause (if any are
Affiliates of the Borrower) the Manager to maintain, proper and complete
financial and accounting books and records.  The Borrower shall maintain with
respect to Borrower Solar Assets accounts and records as to each Borrower Solar
Asset that are proper, complete, accurate

27

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

and sufficiently detailed so as to permit (i) the reader thereof to know as of
the most recently ended calendar month the status of each Borrower Solar Asset
including payments made and payments owing (and whether or not such payments are
past due), and (ii) reconciliation of payments on each Borrower Solar Asset and
the amounts from time to time deposited in respect thereof into (1) the Closing
Date Lockbox Account (until the occurrence of the Lockbox Establishment Event
and thereafter the Lockbox Account), (2) the Collection Account or (3) the
Distribution Account.

(G)     Taxes.  The Borrower covenants to pay or cause to be paid all Taxes
levied by any Governmental Authority with regard to the Collateral except to the
extent that the validity or amount of such Taxes is contested in good faith, via
appropriate proceedings and with adequate reserves established and maintained
therefor in accordance with GAAP.

(H)     [Reserved].

(I)     ERISA.  The Borrower shall deliver to the Agent such certifications or
other evidence from time to time prior to the repayment of all Obligations and
the termination of all Commitments, as requested by the Agent in its sole
discretion, that (i) the Borrower is not an “employee benefit plan” as defined
in Section 3(3) of ERISA, which is subject to Title I of ERISA or a plan within
the meaning of section 4975 of the Internal Revenue Code, or a “governmental
plan” within the meaning of Section 3(32) of ERISA, (ii) the Borrower is not
subject to state statutes regulating investments and fiduciary obligations with
respect to governmental plans, and (iii) the assets of the Borrower do not
constitute “plan assets” within the meaning of 29 C.F.R. Section 2510.3-101, as
modified in application by Section 3(42) of ERISA of any “benefit plan investor”
as defined in Section 3(42) of ERISA.

(J)     Use of Proceeds; Compliance with Margin Regulations.  The Borrower will
only use the proceeds of any Advance as permitted under Section 2.3.  The
Borrower shall ensure that not part of the proceeds of any Advance will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board of Governors of the Federal
Reserve System, including Regulation T, U or X.  The Borrower shall ensure that
no party of the proceeds of any Advance will be used to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock.  At no time would more than 25% of the value of the
Borrower’s assets that are subject to any “arrangement” (as such term is used in
Section 221.2(g) of such Regulation U) hereunder be represented as Margin
Stock.  

(K)     Change of Jurisdiction of Organization; Collections; Names, Etc.

(i)     Each of the Original Lessor and the Borrower shall notify the Agent in
writing of any change (a) in such entity’s legal name, (b) in such entity’s
identity or type of organization or corporate structure, or (c) in the
jurisdiction of such entity’s organization, in each case, within ten days of
such change; and

28

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(ii)     In the event that the Borrower receives any Collections relating to any
Borrower Solar Assets other than through (a) the Closing Date Lockbox Account
(until the occurrence of the Lockbox Establishment Event and thereafter the
Lockbox Account) or (b) the Collection Account, the Borrower shall hold all such
Collections in trust for the benefit of the Secured Parties (or, with respect to
the Lessee Retained Amounts, the Borrower shall hold in trust such Lessee
Retained Amounts for the benefit of the Lessee) and deposit, or cause such
Affiliated Entity to deposit, such Collections into the Collection Account, as
soon as practicable, but in no event later than two Business Days after its
receipt thereof.

(L)     Insurance.  Each of the Borrower, the Original Lessor, the Manager and
the Parent Guarantor shall maintain or cause to be maintained insurance with
respect to the Borrower Solar Assets in amounts and coverage as are in
accordance with prudent industry practice.  Upon the request of the Agent at any
time subsequent to the Closing Date, the Borrower, the Original Lessor, the
Manager and the Parent Guarantor shall cause to be delivered to the Agent, a
certification evidencing such entity’s coverage under any such policies.

(M)     Share Capital.  The Borrower is an exempted company incorporated with
limited liability under the laws of the Cayman Islands.  The authorised share
capital of the Borrower is US$50,000 divided into 100 golden shares of par value
US$1.00 each and 4,990,000 preference shares of US$0.01 each.  The golden shares
are held by Codan Trust Company (Cayman) Limited, pursuant to the Domino Solar
Trust established pursuant to the STAR trust regime of the Cayman Islands, and
such shares have the right to vote on the following matters which matters will
not pass without their affirmative vote:

(i)     the termination, dissolution, liquidation or winding up of the Borrower;

(ii)     any amendment to the Borrower’s Memorandum or Articles of Association
or the alteration of the authorised share capital of the Borrower;

(iii)     the transfer by way of continuation of the Borrower out of the Cayman
Islands.

The preference shares are held by the Original Lessor and also carry the right
to vote on the above mentioned matters.

(N)     Maintenance of Separate Existence.  The Borrower shall take all
reasonable steps to continue its identity as a separate legal entity and to make
it apparent to third Persons that it is an entity with assets and liabilities
distinct from those of the Affiliated Entities or any other Person, and that it
is not a division of any of the Affiliated Entities or any other Person.  In
that regard the Borrower shall:

(i)     maintain its existence as an exempted company incorporated with limited
liability under the laws of the Cayman Islands and make independent decisions
with respect to its daily operations and business affairs and, other than
pursuant to the

29

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

terms of the operating agreement of the Borrower, not be controlled in making
such decisions by any other Affiliated Entity or any other Person;

(ii)     maintain its assets in a manner which facilitates their identification
and segregation from those of any of the other Affiliated Entities;

(iii)     conduct all intercompany transactions with the other Affiliated
Entities on terms which the Borrower reasonably believes to be on an arm’s
length basis;

(iv)     not guarantee any obligation of any of the other Affiliated Entities,
nor have any of its obligations guaranteed by any other Affiliated Entity except
pursuant to the Performance Guaranty or hold itself out as responsible for the
debts of any other Affiliated Entity or for the decisions or actions with
respect to the business and affairs of any other Affiliated Entity;

(v)     except as expressly otherwise permitted hereunder or contemplated under
any of the other Transaction Documents, not permit the commingling or pooling of
its funds or other assets with the assets of any other Affiliated Entity;

(vi)     maintain separate deposit and other bank accounts to which no other
Affiliated Entity has any access;

(vii)     compensate (either directly or through reimbursement of its allocable
share of any shared expenses) all employees, consultants and agents, and
Affiliated Entities, to the extent applicable, for services provided to the
Borrower by such employees, consultants and agents or Affiliated Entities;

(viii)     have agreed with each of the other relevant Affiliated Entities to
allocate among themselves, through documented intercompany transactions, shared
overhead and corporate operating services and expenses (including without
limitation the services of shared employees, consultants and agents and
reasonable legal and auditing expenses) on the basis of actual use or the value
of services rendered, and otherwise on a basis reasonably related to actual use
or the value of services rendered;

(ix)     pay for its own account for accounting and payroll services, rent,
lease and other expenses (or its allocable share of any such amounts provided by
one or more other Affiliated Entity) and not have such operating expenses (or
the Borrower’s allocable share thereof) paid by any of the Affiliated Entities;

(x)     conduct its business (whether in writing or orally) solely in its own
name through its duly authorized directors, officers, employees and agents,
including the Manager;

(xi)     not make or declare any distributions of cash or property to the
holders of its equity securities except as permitted pursuant to Section 5.2(E)
or make redemptions or repurchases of its equity securities, in either case, on
a periodic basis any more frequently than monthly or otherwise, in certain other
irregular cases, in accordance

30

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

with appropriate corporate formalities and consistent with sound business
judgment; and all such distributions, redemptions or repurchases shall only be
permitted hereunder to the extent that no Event of Default then exists or would
result therefrom; and

(xii)     otherwise practice and adhere to corporate formalities such as
complying with its memorandum and articles of association and member and
director resolutions, and maintaining complete and correct books and records and
minutes of meetings and other proceedings of its members and directors.

(O)     Updates to Account Schedule. Schedule I attached hereto shall be updated
by the Borrower and delivered to the Agent immediately to reflect any changes as
to which the notice and other requirements specified in Section 5.2(J) have been
satisfied and upon the occurrence of the Lockbox Establishment Event.

(P)     Deposits into the Accounts.

(i)     The Borrower shall, on behalf of itself and on behalf of the Lessee,
deposit or cause to be deposited all Collections and any other proceeds of any
of Borrower Solar Assets directly into the Closing Date Lockbox Account until
the occurrence of the Lockbox Establishment Event and thereafter the Lockbox
Account.

(ii)     The Borrower shall, on behalf of itself and on behalf of the Lessee,
direct, or cause to be directed, all Host Customers and PBI Obligors to make all
payments of any Borrower Solar Assets directly into the Closing Date Lockbox
Account until the occurrence of the Lockbox Establishment Event and thereafter
the Lockbox Account.

(iii)     The Borrower shall not deposit into or otherwise credit (or cause to
be deposited or credited), or consent to or fail to object to any such deposit
or credit of, cash or cash proceeds other than Collections of Borrower Solar
Assets into the Collection Account or the Closing Date Lockbox Account (until
the occurrence of the Lockbox Establishment Event and thereafter the Lockbox
Account) and other than Distributable Collections into the Distribution Account.

(Q)     Hedging.  The Borrower shall maintain Hedge Agreements such that the
Hedge Requirements are satisfied.

(R)     Notice of Defective Solar Asset.  The Borrower shall promptly notify the
Agent of a breach of any representation made pursuant to Section 4.1(U) and
within 30 days of actual knowledge of such breach, cure such breach or pay the
Liquidated Damages Amount for such Defective Solar Asset into the Distribution
Account.

(S)     Update to Borrower Solar Assets.  The Borrower shall promptly notify the
Manager and the Agent in writing of any additions or deletions to the Schedule
of Solar Assets.

(T)     Enforcement of Master Contribution Agreement.  The Borrower, on its own
behalf and on behalf of the Agent and each Lender, shall promptly enforce all
covenants and obligations of the Original Lessor contained in the Master
Contribution Agreement as may be

31

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

reasonably directed by the Agent.  The Borrower shall deliver consents,
approvals, directions, notices, waivers and take other actions under the Master
Contribution Agreement as may be directed by the Agent.

SECTION 5.2     Negative Covenants.  The Borrower covenants and agrees that,
until each Loan Note and all other Obligations (other than contingent
obligations not then due) hereunder have been paid in full and the Commitments
have been terminated, the Borrower will not:

(A)    Business Activities.  Conduct any business other than:

(i)    the acquisition from time to time of any or all right, title and (direct
or indirect) interest in and to the Borrower Solar Assets and all rights and
interests thereunder or relating thereto pursuant to the Master Contribution
Agreement;

(ii)    the leasing of PV Systems and assignment of Customer Agreements to
Lessee pursuant to the Master Lease Documents;

(iii)    the conveyance by the Borrower from time to time of the Collateral in
connection with a Takeout Transaction, so long as any such transaction generates
proceeds sufficient to repay in full all Advances and related Obligations
(including all accrued but unpaid interest thereon), pursuant to the terms of
one or more agreements providing therefor;

(iv)    the execution and delivery by the Borrower from time to time of
documentation and agreements, in form and substance satisfactory to the Agent,
related to the sale of securities by the Borrower or any of its Affiliates in
connection with a Takeout Transaction;

(v)    the performance by the Borrower of all of its obligations under the
aforementioned agreements and under this Agreement and any documentation related
thereto;

(vi)    the preparation, execution and delivery of any and all other documents
and agreements as may be required in connection with the performance of the
activities of the Borrower approved above; and

(vii)    to engage in any lawful act or activity and to exercise any powers
permitted under the laws of the Cayman Islands that are reasonably related,
incidental, necessary, or advisable to accomplish the foregoing.

Notwithstanding the foregoing, at any time on or prior to the earlier of (a) the
Facility Maturity Date and (b) the date on which all Obligations (other than
contingent obligations not then due) of the Borrower hereunder have been paid in
full and the Commitments have been terminated, the Borrower shall not, without
the prior written consent of the Agent:

32

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(1) purchase or otherwise acquire any Solar Assets, or interests therein, except
for acquisitions from the Original Lessor from time to time pursuant to the
Master Contribution Agreement;

(2) transfer, convey or otherwise dispose of any Solar Assets, or interests
therein, other than (x) in connection with a Takeout Transaction which generates
proceeds sufficient to repay in full all Advances and related Obligations
(including all accrued but unpaid interest thereon), (y) Solar Assets which are
(i) Detranched Solar Assets or (ii) Terminated Solar Assets or Early Non-MLA
Solar Assets for which Termination Value Payments related thereto have been
deposited into the Collection Account, or (z) Marketable RECs; or

(3) establish any Subsidiaries.

(B)    Sales, Liens, Etc.  Except as permitted hereunder or under the other
Transaction Documents and the Master Lease Documents, (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist any Lien upon or with respect to, any Borrower Solar Asset or the related
Collections, or upon or with respect to the Distribution Account, the Collection
Account or the Closing Date Lockbox Account (until the occurrence of the Lockbox
Establishment Event and thereafter the Lockbox Account) or any other account to
which any Collections are sent, or assign any right to receive income in respect
thereof, or (ii) create or suffer to exist any Lien upon or with respect to any
of its properties, whether now owned or hereafter acquired, or assign any right
to receive income, to secure or provide for the payment of any Indebtedness of
any Person or for any other reason; provided that notwithstanding anything to
the contrary herein, this Section 5.2(B) shall not prohibit (1) any Lien that
constitutes a Permitted Lien, (2) any sale, assignment or disposition that
constitutes a Takeout Transaction, (3) any sale or assignment of a Borrower
Solar Asset pursuant to the terms of a Customer Agreement or (4) any sale,
assignment or disposition of a Borrower Solar Asset in connection with the
Management Services (as defined in the Management Agreement) performed in
connection with the Management Agreement, including, without limitation, in
connection with any Payment Facilitation Agreement.

(C)     Indebtedness.  Incur or assume any Indebtedness, except Permitted
Indebtedness.

(D)     Loans and Advances.  Make any loans or advances to any Person.

(E)     Dividends, Etc.  Declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any interest in the Borrower, or purchase, redeem or otherwise
acquire for value any interest in the Affiliated Entities or any rights or
options to acquire any such interest, except:

(i)     distributions of all cash and other distributions received by the
Borrower in connection with a Takeout Transaction; and

(ii)    dividends or distributions of monies received by the Borrower pursuant
to Section 2.7(B)(xv), which the Borrower may subsequently distribute at any
time to its members holding the preference shares of the Borrower;

33

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

provided, however, that the distributions described in subsection (ii) of clause
(E) shall not be permitted if either an Event of Default or Potential Default
would result therefrom unless all outstanding Advances, together with accrued
and unpaid interest thereon and any related Liquidation Fees, have been
irrevocably paid in full.

(F)     Mergers, Etc.  Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, or acquire all or substantially all of the assets of,
any Person, except for the acquisition or sale of Solar Assets and similar
property pursuant to the Master Contribution Agreement, or pursuant to a Takeout
Transaction or where all the Advances and related Obligations have been paid in
full (including accrued but unpaid interest thereon and any related Liquidation
Fees).

(G)     Investments.  Make any investment of capital in any Person either by
purchase of stock or securities, contributions to capital, property transfer or
otherwise or acquire or agree to acquire by any manner any business or Person.

(H)     Change in Organizational Documents.  Amend, modify or otherwise change
any of the terms or provisions in its organizational documents, including its
certificate of incorporation or memorandum and articles of association, as in
effect on the date hereof without the consent of the Agent and the Majority
Lenders.

(I)     Transactions with Affiliates.  Enter into, or be a party to, any
transaction with any of its Affiliates, except (i) the transactions contemplated
by the Master Contribution Agreement, or any similar agreement entered into in
connection with any Takeout Transaction, (ii) any other transactions (including,
without limitation, the lease of office space or computer equipment or software
by the Borrower from an Affiliate and the sharing of employees and employee
resources and benefits) (a) in the ordinary course of business or as otherwise
permitted hereunder, (b) pursuant to the reasonable requirements and purposes of
the Borrower’s business, (c) upon fair and reasonable terms (and, to the extent
material, pursuant to written agreements) that are consistent with market terms
for any such transaction, and (d) as permitted by Sections 5.2(B), (C), (E) or
(F), (iii) employment and severance arrangements and health, disability and
similar insurance or benefit plans between the Borrower and its directors,
officers, employees in the ordinary course of business, and (iv) the payment of
customary fees and reasonable out of pocket costs to, and indemnities provided
on behalf of, directors, managers, consultants, officers and employees of any
parent entity of the Borrower or the Borrower to the extent attributable to the
ownership or operation of the Borrower.

(J)     Addition, Termination or Substitution of Accounts.  Add, terminate or
substitute, or consent to the addition, termination or substitution of, the
Closing Date Lockbox Account (until the occurrence of the Lockbox Establishment
Event and thereafter the Lockbox Account), the Collection Account, the
Distribution Account, the Pre-Placed In Service Reserve Account, the Liquidity
Reserve Account, or the Inverter Replacement Reserve Account unless, (i) the
Agent shall have consented thereto after having received at least 30 days’ prior
written notice thereof and (ii) prior to directing any Host Customer to remit
Host Customer Payments thereto or any PBI Obligor to remit PBI Payments thereto,
all actions requested by the Agent to

34

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

protect and perfect the interest of the Secured Parties in the Collections in
respect of the affected Borrower Solar Assets have been taken and
completed.  Notwithstanding the foregoing, the Borrower neither has nor shall
have any control over the Closing Date Lockbox Account (until the occurrence of
the Lockbox Establishment Event and thereafter the Lockbox Account), the
Collection Account, the Distribution Account, the Liquidity Reserve Account, the
Pre-Placed In Service Reserve Account or the Inverter Replacement Reserve
Account.

(K)     Collections.  (i) Deposit at any time Collections into any bank account
other than the Closing Date Lockbox Account (until the occurrence of the Lockbox
Establishment Event and thereafter the Lockbox Account), the Distribution
Account or the Collection Account, (ii) make any change to the payment
instructions to any Host Customer or PBI Obligor or direct any Host Customer or
any PBI Obligor to make any Host Customer Payments or PBI Payments, as
applicable, to any other destination other than the Closing Date Lockbox Account
(until the occurrence of the Lockbox Establishment Event and thereafter the
Lockbox Account), or (iii) permit the assets of any Person (other than the
Borrower or the Lessee) to be deposited into the Closing Date Lockbox Account
(until the occurrence of the Lockbox Establishment Event and thereafter the
Lockbox Account), the Distribution Account or the Collection Account.

(L)     Amendments to Transaction Documents and the Master Lease
Documents.  Without the consent of the Agent, amend, modify or otherwise change
any of the terms or provisions of any Transaction Document or any Master Lease
Document, provided, however, that no consent of the Agent shall be required to
amend, modify or otherwise make changes with respect to any Master Lease
Document that would not reasonably be expected to (i) have a material adverse
effect on the value, enforceability or collectability of the Collateral, and
(ii) adversely affect Distributable Collections by more than an immaterial
amount, if at all.

ARTICLE VI
EVENTS OF DEFAULT

SECTION 6.1    Events of Default.  The occurrence of any of the following
specified events shall constitute an event of default under this Agreement
(each, an “Event of Default”):

(A)     Non-Payment. (i) The Borrower shall fail to make any required payment of
interest when due hereunder and such failure shall continue unremedied for three
Business Days after the day such payment is due, or (ii) the Borrower shall fail
to pay the aggregate outstanding principal balance of all Advances made to the
Borrower on the Facility Maturity Date, or (iii) the Borrower shall fail to make
any required payment on any other Obligation when due hereunder or under any
other Transaction Document and such failure under this sub-clause (iii) shall
continue unremedied for five Business Days after the earlier of (a) written
notice of such failure shall have been given to the Borrower by the Agent or any
Lender or (b) the date upon which a Responsible Officer of the Borrower obtained
knowledge of such failure.

(B)     Representations.  Any representation, warranty or statement of the
Borrower (other than representations and warranties as to whether a Solar Asset
is an Eligible

35

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Solar Asset) contained in the Transaction Documents or any report, document or
certificate delivered by the Borrower pursuant to the foregoing agreements shall
prove to be incorrect in any material respect as of the time when the same shall
have been made and, within 30 days after written notice thereof shall have been
given to the Agent and the Borrower by the Manager or the Agent, the
circumstance or condition in respect of which such representation, warranty or
statement was incorrect shall not have been eliminated or otherwise cured (which
cure may be effected by payment of an indemnity claim) or waived by the Agent
acting at the direction of the Majority Lenders.

(C)     Covenants. Other than as addressed in (P) below, the Borrower shall fail
to perform or observe any other term, covenant or agreement contained in this
Agreement or in any other Transaction Document which has not been cured within
30 days from the date of receipt by the Borrower of written notice from the
Agent of such breach or default, or the failure of the Borrower to deposit into
the Distribution Account the lesser of all amount on deposit in the Collection
Account and the amounts required to be deposited therein in accordance with
Section 8.2(G); provided, that if the Borrower is prohibited by law from
transferring amounts from the Collection Account to the Distribution Account,
the failure to transfer such amounts shall not be a Default or an Event of
Default hereunder.

(D)     Validity of Transaction Documents.  This Agreement or any other
Transaction Document  described in clause (a) of the definition thereof to which
it is a party, shall (except in accordance with its terms), in whole or in part,
cease to be (i) in full force and effect and/or (ii) the legally valid, binding
and enforceable obligation of the Borrower, the Original Lessor, the Manager or
the Performance Guarantor, as the case may be.

(E)     Insolvency Event.  An Insolvency Event shall have occurred with respect
to the Borrower.

(F)     Breach of Performance Guaranty.  Any default in the payment of any
amount due by the Performance Guarantor under the Performance Guaranty, which
default shall not have been cured after three Business Days or the failure of
the Performance Guarantor to observe or perform any covenant or obligation of
the Performance Guarantor set forth in the Performance Guaranty (other than
failure to make any required payment), which has not been cured within 30 days
from the earlier of (i) knowledge by the Performance Guarantor of such failure
to perform and (ii) the date of receipt by the Performance Guarantor of written
notice from the Agent of such failure to perform.

(G)     ERISA Event.  Either (i) any ERISA Event shall have occurred or (ii) the
assets of the Borrower become subject to Title I of ERISA, Section 4975 of the
Internal Revenue Code, or, by reason of any investment in the Borrower by any
governmental plan, as the case may be, any other federal, state, or local
provision similar to Section 406 of ERISA or Section 4975 of the Internal
Revenue Code.

(H)     Borrowing Base Deficiency.  A Borrowing Base Deficiency exists as of a
Quarterly Payment Date or on a Tranche Finalization and Rent Adjustment
Date  and continues for more than two Business Days, provided, that when
calculating whether a Borrowing Base

36

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Deficiency exists on a Tranche Finalization and Rent Adjustment Date, any TFRAD
Borrowing Base Contribution on deposit in the Distribution Account on such
Tranche Finalization and Rent Adjustment Date shall be added to the Borrowing
Base.

(I)     Security Interest. The Agent, for the benefit of the Lenders, ceases to
have a first priority perfected security interest in the Collateral (subject to
Permitted Liens).

(J)     Judgments. There shall remain in force, undischarged, unsatisfied, and
unstayed for more than 30 consecutive days, any final non-appealable judgment in
the amount of $100,000 or more against the Borrower not covered by insurance.

(K)     1940 Act. The Borrower becomes subject to registration as an “investment
company” under the 1940 Act.

(L)     Hedging. Failure of a Borrower to maintain Hedge Agreements satisfying
the Hedge Requirements and such failure continues for five Business Days or any
Hedge Counterparty ceases to be a Qualifying Hedge Counterparty and such Hedge
Counterparty is not replaced with a Qualifying Hedge Counterparty within ten
Business Days; provided, however, that the failure to satisfy the Hedge
Requirements on the Closing Date shall not constitute an “Event of Default”
unless such failure continues for ten Business Days.

(M)     Liquidated Damages.  The failure of the Borrower or the Performance
Guarantor to pay the Liquidated Damages Amount with respect to Defective Solar
Asset within ten Business Days of the date when due.

(N)     Change of Control.  The occurrence of a Change of Control of the
Borrower.

(O)     Lockbox Establishment Event.  The failure of the occurrence of the
Lockbox Establishment Event by the tenth Business Day immediately following the
Closing Date.

(P)     Master Lease Documents.  Either (i) the Borrower shall fail to observe
its covenants set forth in the Master Lease Documents to which it is a party and
such failure shall cause a Material Adverse Effect on the Agent, the Borrower or
the Lenders or (ii) a Lessor Default (as defined in the Master Lease Agreement)
shall have occurred.

SECTION 6.2    Remedies.  If any Event of Default shall then be continuing, the
Agent (i) may, in its discretion, or (ii) shall, upon the written request of the
Majority Lenders, by written notice to the Borrower and the Lenders, take any or
all of the following actions, without prejudice to the rights of the Agent or
any Lender to enforce its claims against the Borrower in any manner permitted
under applicable law:

(A)     declare the Commitments terminated, whereupon the Commitment of each
Lender shall forthwith terminate immediately without any other notice of any
kind; or

37

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(B)      declare the principal of and any accrued interest in respect of all
Advances and all other Obligations owing hereunder and thereunder to be,
whereupon the same shall become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower;

provided, that, upon the occurrence of an Insolvency Event with respect to the
Borrower, the principal of and any accrued interest in respect of all Advances
and all other Obligations owing hereunder shall be immediately due and payable
and the Commitments shall be immediately terminated.

ARTICLE VII
THE AGENT AND FUNDING AGENTS

SECTION 7.1    Appointment; Nature of Relationship.  The Agent is appointed by
the Funding Agents and the Lenders (and by each Qualifying Hedge Counterparty by
execution of a Qualifying Hedge Counterparty Joinder) as the Agent hereunder and
under each other Transaction Document, and each of the Funding Agents and the
Lenders and each Qualifying Hedge Counterparty irrevocably authorizes the Agent
to act as the contractual representative of such Funding Agent and such Lender
and such Qualifying Hedge Counterparty with the rights and duties expressly set
forth herein and in the other Transaction Documents.  The Agent agrees to act as
such contractual representative upon the express conditions contained in this
Article VII.  Notwithstanding the use of the defined term “Agent,” it is
expressly understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Funding Agent or Lender  or any Qualifying Hedge
Counterparty by reason of this Agreement and that the Agent is merely acting as
the representative of the Funding Agents, the Lenders and each Qualifying Hedge
Counterparty with only those duties as are expressly set forth in this Agreement
and the other Transaction Documents.  In its capacity as the Funding Agents’,
the Lenders’ and each Qualifying Hedge Counterparty’s contractual
representative, the Agent (A) does not assume any fiduciary duties to any of the
Funding Agents, the Lenders or any Qualifying Hedge Counterparty, (B) is a
“representative” of the Funding Agents, the Lenders and each Qualifying Hedge
Counterparty within the meaning of Section 9-102 of the UCC as in effect in the
State of New York, and (C) is acting as an independent contractor, the rights
and duties of which are limited to those expressly set forth in this Agreement
and the other Transaction Documents.  Each of the Funding Agents, the Lenders
and each Qualifying Hedge Counterparty agree to assert no claim against the
Agent on any agency theory or any other theory of liability for breach of
fiduciary duty, all of which claims each Funding Agent, each Lender and each
Qualifying Hedge Counterparty waives.

SECTION 7.2    Powers.  The Agent shall have and may exercise such powers under
the Transaction Documents as are specifically delegated to the Agent by the
terms thereof, together with such powers as are reasonably incidental
thereto.  The Agent shall have no implied duties or fiduciary duties to the
Funding Agents, the Lenders or to any Qualifying Hedge Counterparty, or any
obligation to the Funding Agents, the Lenders or any Qualifying Hedge
Counterparty to take any action hereunder or under any of the other Transaction
Documents except any action specifically provided by the Transaction Documents
required to be taken by the Agent.

38

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

SECTION 7.3    General Immunity.  Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to the Borrower, the Funding
Agents, the Lenders, or any Qualifying Hedge Counterparty for any action taken
or omitted to be taken by it or them hereunder or under any other Transaction
Document or in connection herewith or therewith except to the extent such action
or inaction is found in a final non-appealable judgment by a court of competent
jurisdiction to have arisen solely from (A) the gross negligence or willful
misconduct of such Person or (B) breach of contract by such Person with respect
to the Transaction Documents.

SECTION 7.4    No Responsibility for Advances, Creditworthiness, Collateral,
Recitals, Etc.  Neither the Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into,
or verify (A) any statement, warranty or representation made in connection with
any Transaction Document or any Master Lease Document or any borrowing
hereunder, (B) the performance or observance of any of the covenants or
agreements of any obligor under any Transaction Document or any Master Lease
Document, (C) the satisfaction of any condition specified in Article III, except
receipt of items required to be delivered solely to the Agent, (D) the existence
or possible existence of any Potential Default or Event of Default, or (E) the
validity, effectiveness or genuineness of any Transaction Document or any Master
Lease Document or any other instrument or writing furnished in connection
therewith.  The Agent shall not be responsible to any Funding Agent, any  Lender
or any Qualifying Hedge Counterparty for any recitals, statements,
representations or warranties herein or in any of the other Transaction
Documents or any Master Lease Document, for the perfection or priority of any of
the Liens on any of the Collateral, or for the execution, effectiveness,
genuineness, validity, legality, enforceability, collectability, or sufficiency
of this Agreement or any of the other Transaction Documents or the Master Lease
Documents or the transactions contemplated thereby, or for the financial
condition of any guarantor of any or all of the Obligations, the Borrower or any
of their respective Affiliates.

SECTION 7.5    Action on Instructions of Lenders.  The Agent shall in all cases
be fully protected in acting, or in refraining from acting, hereunder and under
any other Transaction Document or any Master Lease Document in accordance with
written instructions signed by the Majority Lenders, and such instructions and
any action taken or failure to act pursuant thereto shall be binding on all of
the Lenders and on all holders of Loan Notes.  The Agent shall be fully
justified in failing or refusing to take any action hereunder and under any
other Transaction Document or any Master Lease Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

SECTION 7.6    Employment of Agents and Counsel.  The Agent may execute any of
its duties as the Agent hereunder and under any other Transaction Document or
any Master Lease Document by or through employees, agents, and attorneys-in-fact
and shall not be answerable to the Funding Agents, the Lenders or any Qualifying
Hedge Counterparty, except as to money or securities received by it or its
authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care.  The Agent shall be
entitled to advice of counsel concerning the contractual arrangement between the
Agent and the Funding Agents, the Lenders or any Qualifying Hedge Counterparty
and all matters pertaining to the

39

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Agent’s duties hereunder and under any other Transaction Document or Master
Lease Document.

SECTION 7.7    Reliance on Documents; Counsel.  The Agent shall be entitled to
rely upon any Loan Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Agent, which
counsel may be employees of the Agent.

SECTION 7.8    The Agent’s Reimbursement and Indemnification.  The Committed
Lenders agree to reimburse and indemnify (on a pro rata basis based upon their
Commitments as a percentage of the Aggregate Commitment, without giving effect
to any termination of Commitments pursuant to Section 6.2) the Agent (A) for any
amounts not reimbursed by the Borrower for which the Agent is entitled to
reimbursement by the Borrower under the Transaction Documents, (B) for any other
expenses incurred by the Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the
Transaction Documents or the Master Lease Documents, and (C) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Agent in any way relating to or
arising out of the Transaction Documents, the Master Lease Documents or any
other document delivered in connection therewith or the transactions
contemplated thereby, or the enforcement of any of the terms thereof or of any
such other documents, provided, that no Lender shall be liable for any of the
foregoing to the extent any of the foregoing is found in a final non-appealable
judgment by a court of competent jurisdiction to have arisen solely from the
gross negligence or willful misconduct of the Agent.

SECTION 7.9    Rights as a Lender.  With respect to its Commitment and Advances
made by it and the Loan Notes issued to it, in its capacity as a Lender, the
Agent shall have the same rights and powers hereunder and under any other
Transaction Document or any Master Lease Document as any Lender and may exercise
the same as though it were not the Agent, and the term “Lender” or “Lenders”, as
applicable, shall, unless the context otherwise indicates, include the Agent in
its individual capacity.  The Agent may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Transaction
Document or any Master Lease Document, with the Borrower or any of its
Affiliates in which such Person is not prohibited hereby from engaging with any
other Person.

SECTION 7.10     Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements prepared by the Borrower and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Transaction Documents.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Transaction
Documents.

40

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

SECTION 7.11     Successor Agent.  The Agent may resign at any time by giving
written notice thereof to the Lenders, the Funding Agents, each Qualifying Hedge
Counterparty, the Custodian, the Paying Agent and the Borrower, and the Agent
may be removed at any time for cause by written notice received by the Agent
from all of the Lenders.  Upon any such resignation or removal, the Lenders
shall have the right to appoint, on behalf of the Borrower and the Lenders, a
successor Agent.  If no successor Agent shall have been so appointed by the
Lenders and shall have accepted such appointment within 30 days after the
exiting Agent’s giving notice of resignation or receipt of notice of removal,
then the exiting Agent may appoint, on behalf of the Borrower and the Lenders, a
successor Agent (but only if such successor is reasonably acceptable to each
Lender) or petition a court of competent jurisdiction to appoint a successor
Agent.  Upon the acceptance of any appointment as the Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the exiting Agent,
and the exiting Agent shall be discharged from its duties and obligations
hereunder and under the other Transaction Documents.  After any exiting Agent’s
resignation hereunder as Agent, the provisions of this Article VII shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Agent hereunder and under the other
Transaction Documents.

SECTION 7.12     Transaction Documents; Further Assurances.

(A)     Each Committed Lender, each Funding Agent and each Qualifying Hedge
Counterparty authorizes the Agent to enter into each of the Transaction
Documents to which it is a party and each Lender, each Funding Agent and each
Qualifying Hedge Counterparty authorizes the Agent to take all action
contemplated by such documents in its capacity as Agent.  Each Lender, each
Funding Agent and each Qualifying Hedge Counterparty agrees that no Lender, no
Funding Agent and no Qualifying Hedge Counterparty, respectively, shall have the
right individually to seek to realize upon the security granted by any
Transaction Document, it being understood and agreed that such rights and
remedies may be exercised solely by the Agent for the benefit of the Lenders,
the Funding Agents and each Qualifying Hedge Counterparty upon the terms of the
Transaction Documents.

(B)     Any Funding Agent may (in its sole discretion and expense), at any time,
have its Loan Note rated by Moody’s, S&P, DBRS, Inc. or A.M. Best.  Any such
rating shall not be a condition precedent to closing the credit facility set
forth in this Agreement, nor shall any rating process or requests or any
subsequent downgrade of any rating received impact the Borrower’s availability
under the credit facility set forth in this Agreement.  The Borrower and the
Manager shall provide reasonable assistance to obtain such rating.  For the
avoidance of doubt, any such rating shall not be a condition precedent to any
Advance or to the exercise of any rights of the Borrower or the Manager under
this Agreement.

SECTION 7.13     Audits.  Each of the Agent, each Funding Agent and each Lender
and their respective agents and representatives shall also have the right to
discuss the Borrower’s affairs with the officers and employees of the Borrower
and the Borrower’s independent accountants and to verify under appropriate
procedures the validity, amount, quality, quantity, value and condition of, or
any other matter relating to, the Collateral.  In connection

41

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

with all audits performed under this Agreement, the Agent shall use reasonable
efforts to coordinate the staffing and timing of such audits in order to
minimize the cost and expense thereof and shall have such audits conducted by
all parties at the same time.  The Agent shall also solicit input from the
Funding Agents and the Lenders with respect to the scope of such coordinated
audit.  Upon the completion of any audit by or on behalf of the Agent, the Agent
shall provide copies of the results thereof to each Funding Agent on behalf of
the related Lender Group.  The number and frequency of any such audits prior to
the occurrence of an Event of Default, Manager Termination Event or Amortization
Event shall be not more frequently than annually (excluding any audits conducted
during the continuance of an Event of Default, Manager Termination Event or
Amortization Event), and after the occurrence and during the continuance of an
Event of Default, Manager Termination Event or Amortization Event, with such
greater frequency as may be determined by the Agent at the direction of the
Majority Lenders.  Each such audit shall be at the expense of the Borrower.

SECTION 7.14     Funding Agent Appointment; Nature of Relationship.  Each
Funding Agent is appointed by the Lenders in its Lender Group as their agent
hereunder, and such Lenders irrevocably authorize such Funding Agent to act as
the contractual representative of such Lenders with the rights and duties
expressly set forth herein and in the other Transaction Documents.  Each Funding
Agent agrees to act as such contractual representative upon the express
conditions contained in this Article VII.  Notwithstanding the use of the
defined term “Agent,” it is expressly understood and agreed that no Funding
Agent shall have any fiduciary responsibilities to any Lender by reason of this
Agreement and that each Funding Agent is merely acting as the representative of
the Lenders in its Lender Group with only those duties as are expressly set
forth in this Agreement and the other Transaction Documents.  In its capacity as
the related Lenders’ contractual representative, each Funding Agent (A) does not
assume any fiduciary duties to any of the Lenders, (B) is a “representative” of
the Lenders in its Lender Group within the meaning of Section 9-102 of the UCC
as in effect in the State of New York and (C) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Transaction Documents.  Each of the
Lenders agrees to assert no claim against their Funding Agent on any agency
theory or any other theory of liability for breach of fiduciary duty, all of
which claims each Lender waives.

SECTION 7.15     Funding Agent Powers.  Each Funding Agent shall have and may
exercise such powers under the Transaction Documents as are specifically
delegated to such Funding Agent by the terms thereof, together with such powers
as are reasonably incidental thereto.  No Funding Agent shall have any implied
duties or fiduciary duties to the Lenders in its Lender Group, or any obligation
to such Lenders to take any action hereunder or under any of the other
Transaction Documents except any action specifically provided by the Transaction
Documents required to be taken by such Funding Agent.

SECTION 7.16     Funding Agent General Immunity.  Neither any Funding Agent nor
any of its directors, officers, agents or employees shall be liable to the
Borrower, the Lenders or any Lender for any action taken or omitted to be taken
by it or them hereunder or under any other Transaction Document or in connection
herewith or therewith except to the extent such action or inaction is found in a
final non-appealable judgment by a court of competent

42

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

jurisdiction to have arisen solely from (A) the gross negligence or willful
misconduct of such Person or (B) breach of contract by such Person with respect
to the Transaction Documents.

SECTION 7.17     Funding Agent Responsibility for Advances, Creditworthiness,
Collateral, Recitals, Etc.  Neither any Funding Agent nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into, or verify (A) any statement, warranty or representation
made in connection with any Transaction Document, any Master Lease Document or
any borrowing hereunder, (B) the performance or observance of any of the
covenants or agreements of any obligor under any Transaction Document or any
Master Lease Document, (C) the satisfaction of any condition specified in
Article III, except receipt of items required to be delivered solely to the
Agent, (D) the existence or possible existence of any Potential Default, Event
of Default, Potential Amortization Event or Amortization Event, or (E) the
validity, effectiveness or genuineness of any Transaction Document, any Master
Lease Document or any other instrument or writing furnished in connection
therewith.  No Funding Agent shall be responsible to any Lender for any
recitals, statements, representations or warranties herein or in any of the
other Transaction Documents or in any of the Master Lease Documents, for the
perfection or priority of any of the Liens on any of the Collateral, or for the
execution, effectiveness, genuineness, validity, legality, enforceability,
collectability, or sufficiency of this Agreement or any of the other Transaction
Documents or the Master Lease Documents or the transactions contemplated
thereby, or for the financial condition of any guarantor of any or all of the
Obligations, the Borrower or any of their respective Affiliates.

SECTION 7.18     Funding Agent Action on Instructions of Lenders.  Each Funding
Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder and under any other Transaction Document or any Master Lease
Document in accordance with written instructions signed by each of the Lenders
in its Lender Group, and such instructions and any action taken or failure to
act pursuant thereto shall be binding on all of such Lenders.  Each Funding
Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Transaction Document or any Master Lease Document
unless it shall first be indemnified to its satisfaction by the Lenders in its
Lender Group pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.

SECTION 7.19     Funding Agent Employment of Agents and Counsel.  Each Funding
Agent may execute any of its duties as a Funding Agent hereunder by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders in its Lender Group, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care.  Each Funding Agent, at
the expense of the Committed Lenders, shall be entitled to advice of counsel
concerning the contractual arrangement between such Funding Agent and the
Lenders in its Lender Group and all matters pertaining to such Funding Agent’s
duties hereunder and under any other Transaction Document.

SECTION 7.20     Funding Agent Reliance on Documents; Counsel.  Each Funding
Agent shall be entitled to rely upon any Loan Note, notice, consent,
certificate, affidavit, letter, telegram, statement, paper or document believed
by it to be genuine and correct

43

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

and to have been signed or sent by the proper Person or Persons, and, in respect
to legal matters, upon the opinion of counsel selected by such Funding Agent,
which counsel may be employees of such Funding Agent.

SECTION 7.21     Funding Agent’s Reimbursement and Indemnification.  The
Committed Lenders in each Funding Group agree to reimburse and indemnify (on a
pro rata basis based upon their Commitments as a percentage of the Commitments
of all Committed Lenders in its Funding Group, without giving effect to any
termination of Commitments pursuant to Section 6.2) the Funding Agent in their
Funding Group (A) for any amounts not reimbursed by the Borrower for which such
Funding Agent is entitled to reimbursement by the Borrower under the Transaction
Documents, (B) for any other expenses incurred by such Funding Agent on behalf
of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Transaction Documents, and (C) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against such Funding Agent in any way
relating to or arising out of the Transaction Documents or any other document
delivered in connection therewith or the transactions contemplated thereby, or
the enforcement of any of the terms thereof or of any such other documents,
provided, that no Lender shall be liable for any of the foregoing to the extent
any of the foregoing is found in a final non-appealable judgment by a court of
competent jurisdiction to have arisen solely from the gross negligence or
willful misconduct of such Funding Agent.

SECTION 7.22     Funding Agent Rights as a Lender.  With respect to its
Commitment and Advances made by it and the Loan Notes issued to it, in its
capacity as a Lender, each Funding Agent shall have the same rights and powers
hereunder and under any other Transaction Document as any Lender and may
exercise the same as though it were not the Agent, and the term “Lender” or
“Lenders”, as applicable, shall, unless the context otherwise indicates, include
such Funding Agent in its individual capacity.  Each Funding Agent may accept
deposits from, lend money to, and generally engage in any kind of trust, debt,
equity or other transaction, in addition to those contemplated by this Agreement
or any other Transaction Document, with the Borrower or any of its Affiliates in
which such Person is not prohibited hereby from engaging with any other Person.

SECTION 7.23     Funding Agent Lender Credit Decision.  Each Lender acknowledges
that it has, independently and without reliance upon its Funding Agent or any
other Lender and based on the financial statements prepared by the Borrower and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other
Transaction Documents.  Each Lender also acknowledges that it will,
independently and without reliance upon its Funding Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the other Transaction Documents.

SECTION 7.24     Funding Agent Successor Funding Agent.  Any Funding Agent may
resign at any time by giving written notice thereof to the Lenders in its Lender
Group and the Borrower, and such Funding Agent may be removed at any time for
cause by written notice

44

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

received by the Lenders in its Lender Group.  Upon any such resignation or
removal, the Lenders in a  Lender Group shall have the right to appoint a
successor Funding Agent.  If no successor Funding Agent shall have been so
appointed by such Lenders and shall have accepted such appointment within thirty
30 days after the exiting Funding Agent’s giving notice of resignation or
receipt of notice of removal, then the exiting Funding Agent may appoint, on
behalf of the Lenders in its Lender Group, a successor Funding Agent (but only
if such successor is reasonably acceptable to each such Lender) or petition a
court of competent jurisdiction to appoint a successor Funding Agent.  Upon the
acceptance of any appointment as a Funding Agent hereunder by a successor
Funding Agent, such successor Funding Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the exiting
Funding Agent, and the exiting Funding Agent shall be discharged from its duties
and obligations hereunder and under the other Transaction Documents.  After any
exiting Funding Agent’s resignation hereunder as Funding Agent, the provisions
of this Article VII shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the Funding
Agent hereunder and under the other Transaction Documents.  Notwithstanding any
provision in this Section 7.24 to the contrary, any Funding Agent that has
provided notice of its resignation or has been provided notice of its removal
shall be required to serve as Funding Agent until its successor has assumed such
role.

SECTION 7.25     Funding Agent Transaction Documents; Further Assurances.  Each
Committed Lender authorizes the Funding Agent in its Lender Group to enter into
each of the Transaction Documents to which it is a party and each Lender
authorizes the Funding Agent in its Lender Group to take all action contemplated
by such documents in its capacity as Funding Agent.

ARTICLE VIII
MANAGEMENT, ADMINISTRATION AND SERVICING OF SOLAR ASSETS

SECTION 8.1     Management Agreement.

(A)     The Management Agreement, duly executed counterparts of which have been
delivered to the Agent, sets forth the covenants and obligations of the Manager
with respect to the Borrower Solar Assets and other matters addressed in the
Management Agreement, and reference is hereby made to the Management Agreement
for a detailed statement of said covenants and obligations of the Manager
thereunder.  The Borrower agrees that the Agent, in its name or (to the extent
required by law) in the name of the Borrower, may (but is not, unless so
directed and indemnified by the Majority Lenders, required to) enforce and
exercise all rights of the Borrower under the Management Agreement for and on
behalf of the Lenders whether or not the Borrower is in default hereunder.

(B)     Promptly following a request from the Agent (acting at the direction of
the Majority Lenders) to do so, the Borrower shall take all such lawful action
as the Agent may request to compel or secure the performance and observance by
the Manager of each of its obligations to the Borrower and with respect to the
Borrower Solar Assets under or in connection with the Management Agreement, in
accordance with the terms thereof, and in effecting such request shall exercise
any and all rights, remedies, powers and privileges lawfully available to

45

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

the Borrower under or in connection with the Management Agreement to the extent
and in the manner directed by the Agent, including, without limitation, the
transmission of notices of default on the part of the Manager thereunder and the
institution of legal or administrative actions or proceedings to compel or
secure performance by the Manager of each of its obligations under the
Management Agreement.

(C)     The Borrower shall not waive any default by the Manager under the
Management Agreement without the written consent of the Agent (which shall be
given at the written direction of the Majority Lenders).

(D)     The Agent does not assume any duty or obligation of the Borrower under
the Management Agreement, and the rights given to the Agent thereunder are
subject to the provisions of Article VII.

(E)     The Borrower has not and will not provide any payment instructions to
any Host Customer or PBI Obligor that are inconsistent with the Management
Agreement.

(F)     With respect to the Manager’s obligations under Section 5.3 of the
Management Agreement, the Agent shall not have any responsibility to the
Borrower, the Manager or any party hereunder to make any inquiry or
investigation as to, and shall have no obligation in respect of, the terms of
any engagement of Independent Accountant by the Manager; provided, however, that
the Agent shall be authorized, upon receipt of written direction from the
Manager directing the Agent, to execute any acknowledgment or other agreement
with the Independent Accountant required for the Agent to receive any of the
reports or instructions provided for herein, which acknowledgment or agreement
may include, among other things, (i) acknowledgement that the Manager has agreed
that the procedures to be performed by the Independent Accountant are sufficient
for the Borrower’s purposes, (ii) acknowledgment that the Agent has agreed that
the procedures to be performed by the Independent Accountant are sufficient for
the Agent’s purposes and that the Agent’s purposes is limited solely to receipt
of the report, (iii) releases by the Agent (on behalf of itself and the Lenders)
of claims against the Independent Accountant and acknowledgement of other
limitations of liability in favor of the Independent Accountant, and (iv)
restrictions or prohibitions on the disclosure of information or documents
provided to it by such firm of Independent Accountant (including to the
Lenders).  Notwithstanding the foregoing, in no event shall the Agent be
required to execute any agreement in respect of the Independent Accountant that
the Agent determines adversely affects it in its individual capacity or which is
in a form that is not reasonably acceptable to the Agent.

SECTION 8.2     Accounts.

(A)     Establishment.

(i)     The Manager or an Affiliated Entity has established (or in the case of
the Lockbox Account, will establish) and the Manager shall maintain or cause to
be maintained:

(a)     in the name of the Borrower, at the Lockbox Bank, a segregated
non-interest bearing account for the deposit of Host Customer Payments, PBI

46

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Payments, Rebates, Battery Incentives and Hawaii Refundable Tax Credits (such
account, to be more fully described on Schedule I attached hereto, the “Lockbox
Account”), such account bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Borrower;

(b)     in the name of the Borrower, at the Paying Agent, a segregated trust
account (such account, as more fully described on Schedule I attached hereto,
the “Collection Account”), bearing a designation clearly indicating that the
funds deposited therein are held for the benefit of the Borrower;

(c)     for the benefit of the Secured Parties, in the name of the Borrower, at
the Paying Agent, a segregated trust account (such account, as more fully
described on Schedule I attached hereto, the “Distribution Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Borrower;

(d)     for the benefit of the Secured Parties, in the name of the Borrower, at
the Paying Agent, a segregated trust account (such account, as more fully
described on Schedule I attached hereto, being the “Liquidity Reserve Account”),
bearing a designation clearly indicating that the funds deposited therein as
described below are held for the benefit of the Borrower;

(e)     for the benefit of the Secured Parties, in the name of the Borrower, at
the Paying Agent, a segregated trust account (such account, as more fully
described on Schedule I attached hereto, being the “Inverter Replacement Reserve
Account”), bearing a designation clearly indicating that the funds deposited
therein as described below are held for the benefit of the Borrower; and

(f)     for the benefit of the Secured Parties, in the name of the Borrower, at
the Paying Agent, a segregated trust account (such account, as more fully
described on Schedule I attached hereto, the “Pre-Placed In Service Account”),
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Borrower.

(B)     Replacement.

(i)     If, at any time, an institution holding the Lockbox Account ceases to
meet the eligibility requirements of an Eligible Institution, the Manager shall
work with the Agent to establish a new Lockbox Account meeting the conditions
specified above with an institution meeting the eligibility requirements of an
Eligible Institution (and within the time periods set forth in the Lockbox
Agreement), transfer any cash and/or any investments held therein or with
respect thereto to such new Lockbox Account.  From the date any such new Lockbox
Account is established, it shall be the “Lockbox Account” hereunder.

(ii)     If, at any time, the Paying Agent resigns or is removed hereunder
ceases to meet the eligibility requirements of an Eligible Institution, the
Manager, for the

47

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

benefit of the Agent and the Lenders, shall within 30 days establish a new
Collection Account, Distribution Account, Liquidity Reserve Account, Pre-Placed
In Service Reserve Account and Inverter Replacement Reserve Account meeting the
conditions specified above with an Eligible Institution acceptable to the Agent
and transfer any cash and/or any investments held therein or with respect
thereto to such new Collection Account, Distribution Account, Liquidity Reserve
Account, Pre-Placed In Service Reserve Account or Inverter Replacement Reserve
Account, as applicable.  From the date such new Collection Account, Liquidity
Reserve Account, Pre-Placed In Service Reserve Account and Inverter Replacement
Reserve Account is established, it shall be the “Collection Account,” “Liquidity
Reserve Account,” “Pre-Placed In Service Reserve Account” or “Inverter
Replacement Reserve Account” hereunder, as applicable.

(C)     Deposits and Withdrawals from the Liquidity Reserve Account.  Deposits
into, and withdrawals from, the Liquidity Reserve Account shall be made in the
following manner:

(i)     On the Closing Date, the Borrower shall deliver to the Paying Agent for
deposit into the Liquidity Reserve Account, an amount equal to the Liquidity
Reserve Account Required Balance;

(ii)     From the proceeds of Advances hereunder (and in accordance with Section
2.7), the Borrower shall deliver or cause to be delivered to the Paying Agent
for deposit into the Liquidity Reserve Account amounts necessary to maintain on
deposit therein an amount equal to or in excess of the Liquidity Reserve Account
Required Balance;

(iii)     If on any Quarterly Payment Date (without giving effect to any deposit
from the Liquidity Reserve Account) available funds on deposit in the
Distribution Account would be insufficient to pay the interest payments or other
amounts due and payable pursuant to Sections 2.7(B)(i) through (iv) on such
Quarterly Payment Date, the Paying Agent, based on the Manager Report, shall
withdraw from the Liquidity Reserve Account an amount equal to the lesser of
such insufficiency and the amount on deposit in the Liquidity Reserve Account
and deposit such amount into the Distribution Account and apply such amount to
payments set forth in Sections 2.7(B)(i) through (iv);

(iv)     Upon the occurrence of an Event of Default, the Paying Agent, at the
written direction of the Agent or the Manager with the written consent of the
Agent, shall direct the Paying Agent to withdraw all amounts on deposit in the
Liquidity Reserve Account and deposit such amounts into the Distribution Account
for distribution in accordance with Section 2.7(B);

(v)     On the earlier to occur of (a) the Facility Maturity Date or (b) the
date on which the outstanding balance of the Loan Notes is reduced to zero, the
Paying Agent, at the written direction of the Agent, in the case of sub-clause
(a), and at the written direction of the Manager and the Borrower, in the case
of sub-clause (b), shall

48

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

withdraw all amounts on deposit in the Liquidity Reserve Account and shall
deposit such amounts into the Distribution Account to be paid in accordance with
Section 2.7(B);

(vi)     Except if an Event of Default has occurred, on any Quarterly Payment
Date, if, as set forth on the Manager Report, amounts on deposit in the
Liquidity Reserve Account are greater than the Liquidity Reserve Account
Required Balance (after giving effect to all other distributions and
disbursements on such Quarterly Payment Date), the Paying Agent shall, based on
the Manager Report, withdraw funds in excess of the Liquidity Reserve Account
Required Balance from the Liquidity Reserve Account and disburse such amounts to
or at the direction of the Borrower; and

(vii)     On any Quarterly Payment Date, if, as set forth on the Manager Report,
the amount of funds in the Liquidity Reserve Account and in the Distribution
Account is equal to or greater than the aggregate outstanding balance of Loan
Notes and all other amounts due and payable hereunder, then the Paying Agent
shall, based on the Manager Report, withdraw all funds from the Liquidity
Reserve Account and deposit such amounts into the Distribution Account to pay
all such amounts and the aggregate outstanding balance of Loan Notes.

(D)     Deposits and Withdrawals from the Pre-Placed In Service Reserve
Account.  Deposits into, and withdrawals from, the Pre-Placed In Service Reserve
Account shall be made in the following manner:

(i)     From the proceeds of Advances hereunder (and in accordance with Section
2.7), the Borrower shall deliver or cause to be delivered to the Paying Agent
for deposit into the Pre-Placed In Service Reserve Account amounts necessary to
maintain on deposit therein an amount equal to or in excess of the Pre-Placed In
Service Reserve Account Required Balance;

(ii)     If on any Quarterly Payment Date (after giving effect to any deposit
from the Liquidity Reserve Account pursuant to Section 8.2(C), but without
giving effect to any deposit from the Pre-Placed In Service Reserve Account)
available funds on deposit in the Distribution Account would be insufficient to
pay the interest payments or other amounts due and payable pursuant to Sections
2.7(B)(i) through (iv) on such Quarterly Payment Date, the Paying Agent, based
on the Manager Report, shall withdraw from the Pre-Placed In Service Reserve
Account an amount equal to the lesser of such insufficiency and the amount on
deposit in the Pre-Placed In Service Reserve Account and deposit such amount
into the Distribution Account and apply such amount to payments set forth in
Sections 2.7(B)(i) through (iv);

(iii)     Upon the occurrence of an Event of Default or an Amortization Event,
the Paying Agent, at the written direction of the Agent or the Manager with the
written consent of the Agent, shall direct the Paying Agent to withdraw all
amounts on deposit in the Pre-Placed In Service Reserve Account and deposit such
amounts into the Distribution Account for distribution in accordance with
Section 2.7(B);

49

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(iv)     On the earlier to occur of (a) the Facility Maturity Date and (b) the
date on which the outstanding balance of the Loan Notes is reduced to zero, the
Paying Agent, at the written direction of the Agent, in the case of sub-clause
(a), and at the written direction of the Manager and the Borrower, in the case
of sub-clause (b), shall withdraw all amounts on deposit in the Pre-Placed In
Service Reserve Account and shall deposit such amounts into the Distribution
Account to be paid in accordance with Section 2.7(B); and

(v)     Except if an Event of Default or an Amortization Event has occurred, on
any Quarterly Payment Date, if, as set forth on the Manager Report, amounts on
deposit in the Pre-Placed In Service Reserve Account are greater than the
Pre-Placed In Service Reserve Account Required Balance (after giving effect to
all other distributions and disbursements on such Quarterly Payment Date), the
Paying Agent shall, based on the Manager Report, withdraw funds in excess of the
Pre-Placed In Service Reserve Account Required Balance from the Pre-Placed In
Service Reserve Account and disburse such amounts to or at the direction of the
Borrower.

(E)     Deposits and Withdrawals from the Inverter Replacement Reserve
Account.  Deposits into, and withdrawals from, the Inverter Replacement Reserve
Account shall be made in the following manner:

(i)     In accordance with Section 2.7, the Borrower shall deliver to the Paying
Agent the Inverter Replacement Reserve Deposit for deposit into the Inverter
Replacement Reserve Account;

(ii)     Upon receipt by the Paying Agent of an Officer’s Certificate of the
Manager (a) certifying that it has replaced an Inverter that no longer has the
benefit of a Manufacturer Warranty and (b) requesting reimbursement for the cost
of such Inverter replacement, withdraw from funds on deposit in the Inverter
Replacement Reserve Account an amount equal to the lesser of (1) the cost of the
new Inverter paid by the Manager (inclusive of labor costs) and (2) the amount
on deposit in the Inverter Replacement Reserve Account and deliver it to the
Manager;

(iii)     Except if an Event of Default or an Amortization Event has occurred,
on any Quarterly Payment Date, if, as set forth on the Manager Report, amounts
on deposit in the Inverter Replacement Reserve Account are greater than the
Inverter Replacement Reserve Account Required Balance (after giving effect to
all other distributions and disbursements on such Quarterly Payment Date), the
Paying Agent shall, based on the Manager Report, withdraw funds in excess of the
Inverter Replacement Reserve Account Required Balance from the Inverter
Replacement Reserve Account and disburse such amounts to or at the direction of
the Borrower;

(iv)     If on any Quarterly Payment Date (after giving effect to any deposit
from the Liquidity Reserve Account and the Pre-Placed In Service Reserve
Account) available funds on deposit in the Distribution Account would be
insufficient to pay the interest payments or other amounts due and payable
pursuant to Sections 2.7(B)(i)

50

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

through (iv) on such Quarterly Payment Date, the Paying Agent, based on the
Manager Report, shall withdraw from the Inverter Replacement Reserve Account an
amount equal to the lesser of such insufficiency and the amount on deposit in
the Inverter Replacement Reserve Account and deposit such amount into the
Distribution Account and apply such amount to payments set forth in Sections
2.7(B)(i) through (iv); and

(v)     On the earlier to occur of (a) the Facility Maturity Date and (b) the
date on which the outstanding balance of the Loan Notes is reduced to zero, the
Paying Agent, at the written direction of the Agent, in the case of sub-clause
(a), and at the written direction of the Manager and the Borrower, in the case
of sub-clause (b), shall withdraw all amounts on deposit in the Inverter
Replacement Reserve Account and shall deposit such amounts into the Distribution
Account to be paid in accordance with Section 2.7(B).

(F)     Lockbox Account.  On the Closing Date, until the occurrence of the
Lockbox Establishment Event, the Original Lessor shall cause all amounts
available in the Closing Date Lockbox Account to be deposited into the
Collection Account on an automatic daily basis.  Upon the occurrence of the
Lockbox Establishment Event, the Borrower shall cause to be deposited an amount
equal to $20,000.00 into the Lockbox Account (such amount, the “Required Lockbox
Reserve Amount”), and pursuant to the Lockbox Agreement, all items and funds
from time to time on deposit therein and in all proceeds thereof, and the
Lockbox Account shall be under the control of the Agent.  Within two Business
Days of receipt, the Borrower, or the Manager on its behalf, shall cause the
Lockbox Bank to deposit into the Collection Account all amounts available in the
Lockbox Account minus the Required Lockbox Reserve Amount.

(G)     Collection Account; Lessee Retained Amounts.  Withdrawals from the
Collection Account shall be made as follows:

(i)     On each Rent Payment Date, based on the written direction of the Manager
delivered to the Paying Agent at least one Business Day prior to such Rent
Payment Date, the Paying Agent shall withdraw from the Collection Account and
deposit into the Distribution Account an amount equal to the lesser of (x) the
balance in such Collection Account related to amounts collected during the
related Collection Period and (y) the sum of (i) Periodic Rent, (ii) Contingent
Rent, (iii) any Termination Value Payments owed by the Lessee under the Master
Lease Agreement, (iv) Host Customer Payments, PBI Payments and Insurance
Proceeds related to Non-MLA Solar Assets, and (v) if an Event of Default has
occurred, any True-Up Payments deposited into the Collection Account by the
Original Lessor, and any Rebates, Battery Incentives and Hawaii Refundable Tax
Credits.  

(ii)     Any remaining balance in the Collection Account on a Rent Payment Date
after the deposits to the Distribution Account in accordance with clause (i)
above (other than (1) if no Event of Default has occurred, then any Rebates,
Battery Incentives and Hawaii Refundable Tax Credits, (2) amounts in respect of
sales, use and transfer taxes actually paid by Host Customers and (3) any
balance in such Collection Account consisting of Host Customer Payments and PBI
Payments with respect to MLA

51

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Solar Assets that was received prior to the Collection Period for which such
payments relate) shall constitute “Lessee Retained Amounts”.  Any Lessee
Retained Amounts in the Collection Account shall be distributed to or at the
written direction of the Lessee.  

(iii)     If on such Rent Payment Date no Event of Default has occurred, any
Rebates, Battery Incentives and Hawaii Refundable Tax Credits shall be, based on
the written direction of the Manager delivered to the Paying Agent at least one
Business Day prior to such Rent Payment Date, withdrawn by the Paying Agent from
the Collection Account and delivered to or at the written direction of the
Original Lessor (which written direction shall be delivered to the Manager at
least one Business Day prior to such Rent Payment Date).

(iv)     On any Business Day, so long as the Manager provides a written notice
to the Paying Agent one Business Day prior, the Paying Agent shall withdraw from
the Collection Account, amounts in respect of sales, use and transfer taxes
actually paid by Host Customers, and distribute the same to the Manager for
payment to the relevant Governmental Authorities.

(H)     Distribution Account.  Deposits shall be made into the Distribution
Account from the Collection Account as set forth in Section 8.2(G).  The
Borrower may also, from time to time, deposit into the Distribution Account
capital contributions made to it by the Original Lessor, including, but not
limited to, a TFRAD Borrowing Base Contribution.  On each Quarterly Payment
Date, withdrawals shall be made from the Distribution Account as set forth in
Section 2.7(B).  

(I)     Collections. The Manager shall, on behalf of the Agent and the Lenders,
cause all Host Customer Payments and PBI Payments in respect of all Borrower
Solar Assets to be deposited directly into the Closing Date Lockbox Account
until the occurrence of the Lockbox Establishment Event and thereafter the
Lockbox Account.

(J)     Permitted Investments.  Prior to an Event of Default, the Manager (and
after an Event of Default, the Agent) may direct each banking institution at
which the Collection Account, the Distribution Account, the Inverter Replacement
Reserve Account, Pre-Placed In Service Reserve Account or the Liquidity Reserve
Account shall be established, in writing, to invest the funds held in such
accounts in one or more Permitted Investments.  All such Permitted Investments
shall be held to maturity unless otherwise directed in writing by the Agent. All
interest derived from such Permitted Investments shall be deemed to be
“investment proceeds” and shall be deposited into such account to be distributed
in accordance with the requirements hereof.  The taxpayer identification number
associated with the Collection Account, the Distribution Account, the Inverter
Replacement Reserve Account, the Pre-Placed In Service Reserve Account and the
Liquidity Reserve Account shall be that of the Borrower, and the Borrower shall
report for federal, state and local income tax purposes the income, if any,
earned on funds in such accounts.  In the absence of such a written direction,
funds in the Collection Account, the Distribution Account, the Inverter
Replacement Reserve Account, the Pre-Placed In Service Reserve Account or the
Liquidity Reserve Account, as the case may be, shall remain uninvested.

52

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

SECTION 8.3     Adjustments.  If the Manager makes a mistake with respect to the
amount of any Collection or payment and deposits, pays or causes to be deposited
or paid, an amount that is less than or more than the actual amount thereof, the
Manager shall appropriately adjust the amounts subsequently deposited into the
applicable account or lockbox or paid out to reflect such mistake for the date
of such adjustment.  Any Borrower Solar Asset in respect of which a dishonored
check is received shall be deemed not to have been paid.

Article III
THE PAYING AGENT

SECTION 9.1     Appointment.  U.S. Bank National Association is hereby appointed
by the other parties hereto as Paying Agent, and accepts such appointment.

SECTION 9.2     Representations and Warranties.  The Paying Agent represents to
the other parties hereto as follows:

(A)     Organization; Corporate Powers.  The Paying Agent is duly formed and
validly existing under the laws of the jurisdiction of its formation and has all
requisite power and authority to conduct its business, to own its property and
to execute, deliver and perform all of its obligations under this Agreement, and
no license, permit, consent or approval, is required to be obtained, effective
or given by the Paying Agent to enable it to perform its obligations hereunder.

(B)     Authority.  The execution, delivery and performance by the Paying Agent
of this Agreement have been duly authorized by all necessary action.

(C)     Enforcement.  This Agreement constitutes the legal, valid and binding
obligation of the Paying Agent, enforceable against the Paying Agent in
accordance with its terms except as such enforcement may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and general principles of equity, regardless of whether such
enforcement is sought at equity or at law.

(D)     No Conflict.  The Paying Agent is not in violation of any law, rule, or
regulation governing the banking or trust powers of the Paying Agent applicable
to it or any indenture, lease, loan or other agreement to which the Paying Agent
is a party or by which it or its assets may be bound or affected, except for
such laws, rules or regulations or indentures, leases, loans or other agreements
the violation of which would not have a material adverse effect on the Paying
Agent’s abilities to perform its obligations in accordance with the terms of
this Agreement.

SECTION 9.3     Limitation of Liability of the Paying Agent.  Notwithstanding
anything contained herein to the contrary, this Agreement has been executed by
U.S. Bank National Association, not in its individual capacity, but solely as
the Paying Agent, and in no event shall U.S. Bank National Association have any
liability for the representations, warranties, covenants, agreements or other
obligations of the other parties hereto or in any of the certificates, notices
or agreements delivered pursuant hereto, as to all of which recourse shall be
had solely to the assets of the party responsible therefor.

53

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

SECTION 9.4     Certain Matters Affecting the Paying Agent.  Notwithstanding
anything herein to the contrary:

(A)     The Paying Agent undertakes to perform such duties and only such duties
as are specifically set forth in this Agreement.  The Paying Agent shall not
have any duties or responsibilities except those expressly set forth in this
Agreement.

(B)     The Paying Agent shall not be liable for any error of judgment made in
good faith by an officer or officers of the Paying Agent, unless it shall be
conclusively determined by the final judgment of a court of competent
jurisdiction not subject to appeal or review that the Paying Agent was grossly
negligent in ascertaining the pertinent facts.

(C)     The Paying Agent shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with any direction given
or certificate or other document delivered to the Paying Agent under this
Agreement.

(D)     None of the provisions of this Agreement shall require the Paying Agent
to expend or risk its own funds or otherwise to incur any liability, financial
or otherwise, in the performance of any of its duties hereunder, or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or indemnity satisfactory to it against
such risk or liability is not assured to it.

(E)     The Paying Agent may conclusively rely and shall be fully protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval or other
paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties.

(F)     Whenever in the administration of the provisions of this Agreement the
Paying Agent shall deem it necessary or desirable that a matter be proved or
established prior to taking or suffering any action to be taken hereunder, such
matter may, in the absence of gross negligence or bad faith on the part of the
Paying Agent, be deemed to be conclusively proved and established by a
certificate delivered to the Paying Agent hereunder, and such certificate, in
the absence of gross negligence or bad faith on the part of the Paying Agent,
shall be full warrant to the Paying Agent for any action taken, suffered or
omitted by it under the provisions of this Agreement.

(G)     The Paying Agent may consult with counsel, and the advice or any opinion
of counsel shall be full and complete authorization and protection in respect of
any action taken or omitted by it hereunder in good faith and in accordance with
such advice or opinion of counsel.  In connection with a proceeding of any kind,
including, but not limited to litigation, arbitration, judicial or
administrative, arising from the transactions contemplated by the Transaction
Documents, the Paying Agent may consult with accountants and other experts, and
the advice of such accountants and other experts with respect to the matters
consulted shall be full and complete authorization and protection from liability
with respect to any action taken, omitted or suffered by it hereunder in good
faith and in accordance with such advice.

54

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(H)     The Paying Agent shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, entitlement order, approval or other paper or
document.

(I)     Except as provided expressly hereunder, the Paying Agent shall have no
obligation to invest and reinvest any cash held in any of the accounts hereunder
in the absence of a timely and specific written investment direction pursuant to
the terms of this Agreement.  In no event shall the Paying Agent be liable for
the selection of investments or for investment losses incurred thereon.  The
Paying Agent shall have no liability in respect of losses incurred as a result
of the liquidation of any investment prior to its stated maturity or the failure
of another party to timely provide a written investment direction pursuant to
the terms of this Agreement.

(J)     The Paying Agent may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents, attorneys,
custodians or nominees appointed with due care, and shall not be responsible for
any action or omission on the part of any agent, attorney, custodian or nominee
so appointed.

(K)     Any corporation or entity into which the Paying Agent may be merged or
converted or with which it may be consolidated, or any corporation or entity
resulting from any merger, conversion or consolidation to which the Paying Agent
shall be a party, or any corporation or entity succeeding to the business of the
Paying Agent shall be the successor of the Paying Agent hereunder without the
execution or filing of any paper with any party hereto or any further act on the
part of any of the parties hereto except where an instrument of transfer or
assignment is required by law to effect such succession, anything herein to the
contrary notwithstanding.

(L)     In no event shall the Paying Agent be liable for special, indirect or
consequential loss or damage of any kind whatsoever (including, but not limited
to, lost profits), even if the Paying Agent has been advised of such loss or
damage and regardless of the form of action.

(M)     In no event shall the Paying Agent be liable for any failure or delay in
the performance of its obligations under this Agreement or any related documents
because of circumstances beyond the Paying Agent’s control, including, but not
limited to, a failure, termination, or suspension of a clearing house,
securities depositary, settlement system or central payment system in any
applicable part of the world or acts of God, flood, war (whether declared or
undeclared), civil or military disturbances or hostilities, nuclear or natural
catastrophes, political unrest, explosion, severe weather or accident,
earthquake, terrorism, fire, riot, labor disturbances, strikes or work stoppages
for any reason, embargo, government action, including any laws, ordinances,
regulations or the like (whether domestic, federal, state, county or municipal
or foreign) which delay, restrict or prohibit the providing of the services
contemplated by this Agreement or any related documents, or the unavailability
of communications or computer facilities, the failure of equipment or
interruption of communications or computer facilities, or the unavailability of
the Federal Reserve Bank wire or telex or other wire or communication facility,
or any other causes beyond the Paying Agent’s control whether or not of the same
class or kind as specified above.

55

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(N)    The rights, privileges, protections, immunities and benefits given to the
Paying Agent under this Agreement are extended to and shall be enforceable by
U.S. Bank National Association in each of its capacities hereunder and the other
Transaction Documents (including but not limited to any future or successor
capacities), and each agent, custodian, co-trustee and other Person employed by
it to act hereunder.

SECTION 9.5     Indemnification.  The Borrower and the Manager agree, jointly
and severally, to reimburse and indemnify the Paying Agent for any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including but not limited to reasonable attorneys’ fees and expenses)
or disbursements of any kind and nature whatsoever, regardless of the merit,
which may be imposed on, incurred by or demanded, claimed or asserted against
the Paying Agent in any way directly or indirectly relating to or arising out of
this Agreement or any other document delivered in connection herewith or the
transactions contemplated hereby, or the enforcement of any of the terms hereof
or of any such other documents, including, but not limited to, the costs of
defending itself against any claim or bringing any claim to enforce the
indemnification obligations of the relevant transaction parties, provided, that
none of the Borrower, the Provider or the Manager shall be liable for any of the
foregoing to the extent arising from the gross negligence or willful misconduct
of the Paying Agent, as determined by the final judgment of a court of competent
jurisdiction, no longer subject to appeal or review.  The provisions of this
Section 9.5 shall survive the termination of this Agreement or the earlier of
the resignation or removal of the Paying Agent.

SECTION 9.6     Successor Paying Agent.  The Paying Agent may resign at any time
by giving at least 30 days prior written notice thereof to the other parties
hereto; provided, that no such resignation shall become effective until a
successor Paying Agent that is satisfactory to the Agent has been appointed
hereunder.  The Paying Agent may be removed at any time for cause by at least 30
days prior written notice received by the Paying Agent from the Agent.  Upon any
such resignation or removal, the Agent shall have the right to appoint a
successor Paying Agent.  If no successor Paying Agent shall have been so
appointed and shall have accepted such appointment within 30 days after the
exiting Paying Agent’s giving notice of resignation or receipt of notice of
removal, then the exiting Paying Agent may petition a court of competent
jurisdiction to appoint a successor Paying Agent.  Upon the acceptance of any
appointment as the Paying Agent hereunder by a successor Paying Agent, such
successor Paying Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the exiting Paying Agent, and the
exiting Paying Agent shall be discharged from its duties and obligations
hereunder.  After any exiting Paying Agent’s resignation hereunder, the
provisions of this Article IX shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Paying Agent hereunder.

ARTICLE X
MISCELLANEOUS

SECTION 10.1     Survival. All indemnification obligations of the Borrower and
the Manager hereunder shall survive, and shall continue in full force and
effect, after the making and the repayment of the Advances hereunder and the
termination of this Agreement.

56

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

SECTION 10.2     Amendments, Etc.  No amendment to or waiver of any provision of
this Agreement, nor consent to any departure therefrom by the parties hereto,
shall in any event be effective unless the same shall be in writing and signed
by the Agent, the Funding Agents representing Majority Lenders, and the
Borrower; provided that no such amendment or waiver shall (i) reduce the amount
of or extend the maturity of any Loan Note or reduce the rate or extend the time
of payment of interest thereon, or reduce or alter the timing of any other
amount payable to any Lender hereunder, in each case without the consent of each
Lender affected thereby, (ii) change the Commitment of a Lender without the
written consent of Funding Agents representing all Lenders, (iii) amend, modify
or waive any provision of this Section 10.2, or reduce the percentage specified
in the definition of the Majority Lenders, in each case without the written
consent of Funding Agents representing all Lenders, (iv) amend, modify or waive
any provision of Sections 7.14 through 7.25 hereof without the written consent
of all of the Funding Agents, (v) affect the rights or duties of the Paying
Agent, the Custodian or the Manager under this Agreement without the written
consent of such Paying Agent, Custodian, or Manager, respectively, (vi) amend or
modify any provision of Section 6.1 or Section 6.2 without the consent of the
Agent and the Funding Agents representing the Majority Lenders or (vii) amend or
modify the definition of “Borrowing Base” or any constituent term thereof in a
manner that is adverse to the Lenders without the written consent of Funding
Agents representing all Lenders.  The Borrower agrees to provide notice to each
Funding Agent on behalf of its Lenders and any other party hereto of any
amendments to or waivers of any provision of this Agreement.

SECTION 10.3     Notices, Etc.  All notices and other communications provided
for hereunder shall be in writing and mailed or delivered by courier or subject
to the following sentence, sent via electronic mail: (A) if to the Borrower, at
its address at c/o SolarCity Corporation, 3055 Clearview Way, San Mateo, CA
94402, Attention: General Counsel, e-mail address: contracts@solarcity.com; (B)
if to the Manager, at its address at 3055 Clearview Way, San Mateo, CA 94402,
Attention: General Counsel, e-mail address: contracts@solarcity.com; (C) if to
the Agent (except as otherwise provided in the second sentence of Section 8.4),
the Funding Agent, or the Committed Lender, at its address at Credit Suisse AG,
New York Branch, 11 Madison Avenue, 3rd Floor New York, NY 10010, [***] ([***]),
and [***] ([***]), e-mail address: [***] and [***]; (D) if to the Conduit
Lender, at its address at  c/o 20 Gates Management LLC, 30 Irving Place, 2nd
Floor, New York, New York 10003, Attention: [***], e-mail addresses:[***];[***];
(E) if to the Paying Agent, at its address at 60 Livingston Avenue, EP-MN-WS3D,
St. Paul, MN 55107, Attention: Global Structured Finance/Dom Solar, (F) in the
case of any party, at such address or other address as shall be designated by
such party in a written notice to each of the other parties hereto.  Each
Manager Report described in Section 5.1(B) and each Borrowing Base Certificate
described in Section 2.4(A) may be delivered by electronic mail; provided, that
such Manager Report or Borrowing Base Certificate is accompanied by an
electronic reproduction of the signature of a Responsible Officer.  All such
notices and communications shall be effective, upon receipt, provided, that
notice by e-mail shall be effective upon electronic  receipt from the recipient.

SECTION 10.4     No Waiver; Remedies.  No failure on the part of the Agent or
any Lender to exercise, and no delay in exercising, any right hereunder or under
the Loan Notes shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right

57

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 10.5     Indemnification.  The Borrower agrees to indemnify the Agent,
the Custodian, each Lender, and their respective Related Parties (collectively,
the “Indemnitees”) from and hold each of them harmless against any and all
losses, liabilities, claims, damages or expenses to which such Indemnitee may
become subject arising out of, resulting from or in connection with any claim,
litigation, investigation or proceeding (each, a “Proceeding” (including any
Proceedings under environmental laws)) relating to the Transaction Documents or
any other agreement, document, instrument or transaction related thereto, the
use of proceeds thereof and the transactions contemplated hereby, regardless of
whether any Indemnitee is a party thereto and whether or not such Proceedings
are brought by the Borrower, its equity holders, affiliates, creditors or any
other third party, including but not limited to, the costs of defending itself
against any claim or bringing any claim to enforce indemnification obligation of
the relevant transaction parties, and to reimburse each Indemnitee upon written
demand therefor (together with reasonable back-up documentation supporting such
reimbursement request) for any reasonable and documented legal or other
out-of-pocket expenses incurred in connection with investigating or defending
any of the foregoing of one counsel to such Indemnitees, taken as a whole, and,
in the case of a conflict of interest, of one additional counsel to the affected
Indemnitee taken as a whole (and, if reasonably necessary, of one local counsel
and/or one regulatory counsel in any material relevant jurisdiction); provided,
that the foregoing indemnity and reimbursement obligation will not, as to any
Indemnitee, apply to (A) losses, claims, damages, liabilities or related
expenses (i) to the extent they are found in a final non-appealable judgment of
a court of competent jurisdiction to arise from the willful misconduct, bad
faith or gross negligence of, or material breach of the Transaction Documents
by, such Indemnitee or any of its affiliates or controlling persons or any of
the officers, directors, employees, advisors or agents of any of the foregoing
or (ii) arising out of any claim, litigation, investigation or proceeding that
does not involve an act or omission of Borrower or any of the Borrower’s
Affiliates and that is brought by such Indemnitee against another Indemnitee
(other than an Indemnitee acting in its capacity as agent, arranger or any other
similar role in connection with the Transaction Documents) or (B) any settlement
entered into by such Indemnitee without the Borrower’s written consent (such
consent not to be unreasonably withheld or delayed). This Section 10.5 shall not
apply with respect to Taxes other than any Taxes that represent losses,
liabilities, claims and damages arising from any non-Tax Proceeding.

SECTION 10.6     Costs, Expenses and Taxes.  The Borrower agrees to pay all
costs and expenses in connection with the preparation, execution, delivery,
filing, recording, administration, modification, amendment and/or waiver of this
Agreement, the Loan Notes and the other documents to be delivered hereunder,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Agent with respect thereto and with respect to advising the
Agent as to its rights and responsibilities under this Agreement and the other
Transaction Documents and the Master Lease Documents and counsel for each Lender
with respect thereto and with respect to advising as to its rights and
responsibilities under this Agreement and the other Transaction Documents and
the Master Lease Documents.  The Borrower further agrees to pay on demand all
costs and expenses, if any (including reasonable counsel fees and expenses) (A)
in connection with the enforcement (whether through

58

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

negotiations, legal proceedings or otherwise) of this Agreement, the Loan Notes
and the other documents to be delivered hereunder and (B)  incurred by the Agent
in connection with the transactions described herein and in the other
Transaction Documents, or any potential Takeout Transaction, including in any
case, without limitation, reasonable counsel fees and expenses in connection
with the enforcement of rights under this Section 10.6.  Without limiting the
foregoing or without limiting any rights of the Agent pursuant to Section
5.1(D), the Borrower acknowledges and agrees that the Agent or its counsel may
at any time after an Event of Default shall have occurred and be continuing,
engage professional consultants selected by the Agent to conduct additional due
diligence with respect to the transactions contemplated hereby, including,
without limitation (A) review and independently assess the existing methodology
employed by the Borrower in allocating Collections with respect to the
Collateral, assess the reasonableness of the methodology for the equitable
allocation of those Collections and make any recommendations to amend the
methodology, if appropriate, (B) review the financial forecasts submitted by the
Borrower to the Agent and assess the reasonableness and feasibility of those
forecasts and make any recommendations based on that review, if appropriate, and
(C) verify the asset base of the Borrower and the Borrower’s valuation of its
assets, as well as certain matters related thereto.  The reasonable fees and
expenses of such professional consultants, in accordance with the provisions of
this Section 10.6, shall be at the sole cost and expense of the Borrower.  

SECTION 10.7     Right of Set-off; Ratable Payments; Relations Among Lenders.

(A)     Upon the occurrence and during the continuance of any Event of Default,
each of the Agent and the Lenders are hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by the Agent or such
Lender to or for the credit or the account of the Borrower against any and all
of the obligations of the Borrower now or hereafter existing under this
Agreement and the Loan Notes, whether or not the Agent or such Lenders shall
have made any demand under this Agreement or the Loan Notes and although such
obligations may be unmatured.  The Agent and each Lender agrees promptly to
notify the Borrower after any such set-off and application; provided that the
failure to give such notice shall not affect the validity of such set-off and
application.  The rights of the Agent and the Lenders under this Section 10.7(A)
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) which the Agent and the Lenders may have.

(B)     If any Lender, whether by setoff or otherwise, has payment made to it
upon its Advances in a greater proportion than that received by any other
Lender, such other Lender agrees, promptly upon demand, to purchase a portion of
the Advances held by the Lenders so that after such purchase each Lender will
hold its ratable share of Advances.  If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon written demand, to take
such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to the obligations owing to them.  In case any
such payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.

59

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(C)     Except with respect to the exercise of set-off rights of any Lender in
accordance with Section 10.7(A), the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against the Borrower or any other obligor
hereunder or with respect to any Collateral or Transaction Document, without the
prior written consent of the other Lenders or, as may be provided in this
Agreement or the other Transaction Documents, at the direction of the Agent.

(D)     The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Agent) authorized to act for, any other Lender.

SECTION 10.8     Binding Effect; Assignment.  This Agreement shall be binding
upon and inure to the benefit of the Borrower, the Paying Agent, the Custodian,
the Agent, each Funding Agent and each Lender, and their respective successors
and assigns, except that the Borrower shall not have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Agent and the Lenders, and any assignment by the Borrower in violation of this
Section 10.8 shall be null and void.  Notwithstanding anything to the contrary
in the first sentence of this Section 10.8, any Lender may at any time, without
the consent of the Agent, assign all or any portion of its rights under this
Agreement and any Loan Note to a Federal Reserve Bank; provided, however, that
no such assignment or pledge shall release the transferor Lender from its
obligations hereunder.  Each Lender may assign to one or more banks or other
entities all or any part or portion of its rights and obligations hereunder
(including, without limitation, its Commitment, its Loan Notes or its Advances);
provided, however, that each such assignment (A) shall be in form and substance
acceptable to the Agent, (B) shall be approved by the prior written consent of
the Borrower (such consent not to be unreasonably withheld or delayed),
provided, that no consent of the Borrower shall be required  if such assignee is
a branch or wholly owned subsidiary of Credit Suisse AG or a commercial paper
conduit as to which Credit Suisse AG, or a branch or wholly owned subsidiary
thereof, provides a full liquidity and/or credit facility, and no consent of the
Borrower shall be required  at any time after the Availability Period, and (C)
shall be to a bank or other financial institution which is acceptable to the
Agent in its sole discretion.  

Upon, and to the extent of, any assignment (unless otherwise stated therein)
made by any Lender hereunder, the assignee or purchaser of such assignment shall
be a Lender hereunder for all purposes of this Agreement and shall have all the
rights, benefits and obligations (including the obligation to provide
documentation pursuant to Section 2.15(G)) of a Lender hereunder.  Each Funding
Agent, acting solely for this purpose as an agent of the Borrower, shall
maintain at one of its offices a register (the “Register”) for the recordation
of the names and addresses of the Lenders in its Lender Group, the Commitments
of and outstanding principal amounts (and accrued interest) of the Advances
owing to each Lender in its Lender Group pursuant to the terms hereof from time
to time and any assignment of such Commitments of its Committed Lenders and/or
outstanding Advances. The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by

60

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

Any Lender may, without the consent of the Borrower, sell participation
interests in its Advances and obligations hereunder (each such recipient of a
participation a “Participant”); provided, however, that after giving effect to
the sale of such participation, such Lender’s obligations hereunder and rights
to consent to any waiver hereunder or amendment hereof shall remain unchanged,
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, all amounts payable to such Lender hereunder
and all rights to consent to any waiver hereunder or amendment hereof shall be
determined as if such Lender had not sold such participation interest, and the
Borrower and the Agent shall continue to deal solely and directly with such
Lender and not be obligated to deal with such participant.  Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the outstanding principal amounts (and accrued interest) of each
Participant’s interest in the Advances or other obligations under the
Transaction Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Transaction Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment,
loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Agent shall have no
responsibility for maintaining a Participant Register. Each recipient of a
participation shall, to the fullest extent permitted by law, have the same
rights, benefits and obligations (including the obligation to provide
documentation pursuant to Section 2.15(G)), hereunder with respect to the rights
and benefits so participated as it would have if it were a Lender hereunder,
except that no Participant shall be entitled to receive any greater payment
under Sections 2.11 or 2.15 than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.

Notwithstanding any other provision of this Agreement to the contrary, (i) a
Lender may pledge as collateral, or grant a security interest in, all or any
portion of its rights in, to and under this Agreement to a security trustee in
connection with the funding by such Lender of Advances without the consent of
the Borrower; provided that no such pledge or grant shall release such Lender
from its obligations under this Agreement and (ii) a Conduit Lender may at any
time, without any requirement to obtain the consent of the Agent or the
Borrower, assign or sell all or portion of the Advances funded by it and its
rights under this Agreement to the Committed Lender in its Lender Group pursuant
to any commercial paper liquidity or credit support agreement between them.

SECTION 10.9     GOVERNING LAW.  THIS AGREEMENT SHALL, IN ACCORDANCE WITH
SECTION 5-1401  OF THE GENERAL OBLIGATIONS LAW OF

61

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

THE STATE OF NEW YORK, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.

SECTION 10.10    Jurisdiction.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK (NEW YORK
COUNTY) OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS,
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, OR ANY LEGAL PROCESS WITH RESPECT TO ITSELF OR ANY OF ITS
PROPERTY, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY NEW YORK LAW.

SECTION 10.11    Waiver of Jury Trial.  ALL PARTIES HEREUNDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES IN CONNECTION
HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE THAT THEY HAVE RECEIVED
FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS
A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS AGREEMENT.

SECTION 10.12    Section Headings.  All section headings are inserted for
convenience of reference only and shall not affect any construction or
interpretation of this Agreement.

SECTION 10.13     Tax Characterization.  The parties hereto intend and hereby
agree to treat the transactions effected hereunder as a financing transaction
for all tax purposes.  The Advances are intended to be obligations in registered
form for purposes of Section 163(f), Section 871(h)(2) and Section 881(c)(2) of
the Internal Revenue Code.

SECTION 10.14     Execution.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this

62

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Agreement by facsimile or by e-mail in portable document format (.pdf) shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 10.15     Limitations on Liability.  None of the members, managers,
general or limited partners, officers, employees, agents, shareholders,
directors,  Affiliates or holders of equity interests of or in the Borrower
shall be under any liability to the Agent or the Lenders, respectively, any of
their successors or assigns, or any other Person for any action taken or for
refraining from the taking of any action in such capacities or otherwise
pursuant to this Agreement or for any obligation or covenant under this
Agreement, it being understood that this Agreement and the obligations created
hereunder shall be, to the fullest extent permitted under applicable law, with
respect to the Borrower, solely the obligations of the Borrower.  The Borrower
and any member, manager, partner, officer, employee, agent, shareholder,
director, Affiliate or holder of an equity interest of or in the Borrower may
rely in good faith on any document of any kind prima facie properly executed and
submitted by any Person (other than the Borrower) respecting any matters arising
hereunder.

SECTION 10.16     Confidentiality.

(A)     The Fee Letters and any other pricing information related to the
facility contemplated by the Transaction Documents, except as otherwise provided
herein, (including such information set forth in any engagement letter, term
sheet or proposal prior to the Closing Date) (collectively, “Confidential
Information”) are confidential.  Each of the Borrower, the Manager, the Paying
Agent and the Custodian agrees:

(i)     to keep all Confidential Information confidential and to disclose
Confidential Information only to those Affiliates, officers, employees, agents,
accountants, legal counsel and other representatives (collectively,
“Representatives”) who have a need to know such Confidential Information for the
purpose of assisting in the negotiation, completion and administration of the
facility contemplated by this Agreement and the other Transaction Documents and
the Master Lease Documents (the “Facility”);

(ii)     to use the Confidential Information only in connection with the
Facility and not for any other purpose; and

(iii)    to maintain and keep in force procedures that are reasonably designed
to cause its Representatives to comply with these provisions and to be
responsible for any failure of any Representative to so comply with these
provisions.  The provisions of this section 10.16(A) shall not apply to
Confidential Information that (a) has been approved for release by written
authorization of the appropriate party, or (b) is or hereafter becomes (through
a source other than the Borrower, the Manager, the Paying Agent, the Custodian
or their respective Affiliates or Representatives) generally available to the
public and shall not prohibit the disclosure of Confidential Information to the
extent required by applicable law or by Governmental Authority or to the extent
necessary in connection with the enforcement of any Transaction Document.

63

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

The Borrower and the Manager agree not to provide copies of the Transaction
Documents to any prospective investor in, or prospective lender to, the Borrower
or the Manager without the prior written consent of the Agent, which shall not
be unreasonably withheld.

(B)     Each Lender, each Funding Agent, and the Agent agrees to maintain the
confidentiality of all nonpublic information with respect to the parties herein
or any other matters furnished or delivered to it pursuant to or in connection
with this Agreement or any other Transaction Document; provided, that such
information may be disclosed (i) to such party’s Affiliates or such party’s or
its Affiliates’ officers, directors, employees, agents, accountants,
consultants, legal counsel and other representatives (collectively “Lender
Representatives”), in each case, who have a need to know such information for
the purpose of assisting in the negotiation, completion and administration of
the Facility, (ii) to any assignee of or participant in, or any prospective
Lender or assignee of or participant in, the Facility or any of its rights or
obligations under this Agreement, (iii) to any financing source, hedge
counterparty or other similar party in connection with financing or risk
management activities related to the Facility, (iv) to any rating agency
(including by means of a password protected internet website maintained in
connection with Rule 17g-5), (v) to the extent required by applicable Law or by
any Governmental Authority, and (vi) to the extent necessary in connection with
the enforcement of any Transaction Document.

The provisions of this Section 10.16(B) shall not apply to information that (i)
is or hereafter becomes (through a source other than the applicable Lender,
Funding Agent or the Agent or any Lender Representative associated with such
party) generally available to the public, (ii) was rightfully known to the
applicable Lender, applicable Funding Agent or the Agent or any Lender
Representative or was rightfully in their possession prior to the date of its
disclosure pursuant to this Agreement; (iii) becomes available to the applicable
Lender, applicable Funding Agent or the Agent or any Lender Representative from
a third party unless to their knowledge such third party disclosed such
information in breach of an obligation of confidentiality to the applicable
Lender, applicable Funding Agent or the Agent or any Lender Representative; (iv)
has been approved for release by written authorization of the parties whose
Confidential Information is proposed to be disclosed; or (v) has been
independently developed or acquired by any Lender, any Funding Agent or the
Agent or any Lender Representative without violating this Agreement. The
provisions of this Section 10.16 shall not prohibit any Lender, any Funding
Agent or the Agent from filing with or making available to any judicial,
governmental or regulatory agency or providing to any Person with standing any
information or other documents with respect to the Facility as may be required
by applicable Law or requested by such judicial, governmental or regulatory
agency.

Notwithstanding the foregoing provisions of this Section 10.16(B), each Lender,
each Funding Agent, and the Agent agrees to maintain the confidentiality of any
personal information of any Host Customer in accordance with applicable law.

SECTION 10.17     Limited Recourse.  All amounts payable on or in respect of the
Obligations shall constitute limited recourse obligations of the Borrower
secured by, and payable solely from and to the extent of, the Collateral;
provided, however, that (A) the foregoing shall not limit in any manner the
ability of the Agent or any other Lender to seek

64

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

specific performance of any Obligation (other than the payment of a monetary
obligation in excess of the amount payable solely from the Collateral), (B) the
provisions of this paragraph shall not limit the right of any Person to name the
Borrower as party defendant in any action, suit or other proceeding in the
exercise of any remedy under this Agreement or the other Transaction Documents
to the extent the Borrower is a necessary party to any such action, suit or
proceeding, provided, that any judgement or other award or recovery against the
Borrower in any such action, suit or proceeding shall be payable solely from and
to the extent of the Collateral, and (C) when the Collateral is transferred as
part of a Takeout Transaction, and the Lenders are paid in full with respect to
any Advances associated with the Collateral, the security interest in and lien
on the Collateral shall be released, and the Lenders under this Agreement will
no longer have any security interest in, lien on, or claim against the
Collateral.

SECTION 10.18     Customer Identification - USA Patriot Act Notice.  The Agent
and each Lender hereby notifies the Borrower and the Manager that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56, signed
into law October 26, 2001) (the “Patriot Act”), and the Agent’s and each
Lender’s policies and practices, the Agent and the Lenders are required to
obtain, verify and record certain information and documentation that identifies
the Borrower and the Manager, which information includes the name and address of
the Borrower and such other information that will allow the Agent or such Lender
to identify the Borrower in accordance with the Patriot Act.

SECTION 10.19     Paying Agent Compliance with Applicable Anti-Terrorism and
Anti-Money Laundering Regulations.  In order to comply with laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions, including, but not limited to those relating to funding of
terrorist activities and money laundering, the Paying Agent is required to
obtain, verify and record certain information relating to individuals and
entities which maintain a business relationship with the Paying
Agent.  Accordingly, each of the parties agrees to provide to the Paying Agent
upon its request from time to time such identifying information and
documentation as may be available for such party in order to enable the Paying
Agent to comply with such laws, rules, regulations and executive orders in
effect from time to time applicable to banking institutions, including, but not
limited to those relating to funding of terrorist activities and money
laundering.

SECTION 10.20     Non-Petition.  Each party hereto hereby covenants and agrees
that it will not institute against or join any other Person in instituting
against the Conduit Lender any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or of any state of the United States or of any other
jurisdiction prior to the date which is one year and one day after the payment
in full of all outstanding indebtedness of the Conduit Lender.  The agreements
set forth in this Section 10.20 and the parties’ respective obligations under
this Section 10.20 shall survive the termination of this Agreement.

SECTION 10.21     No Recourse.  (A) Notwithstanding anything to the contrary
contained in this Agreement, the parties hereto hereby acknowledge and agree
that all transactions with a Conduit Lender hereunder shall be without recourse
of any kind to such Conduit Lender.  A Conduit Lender shall have no liability or
obligation hereunder unless and

65

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

until such Conduit Lender has received such amounts in accordance with such
Conduit Lender’s commercial paper program documents.  In addition, the parties
hereto hereby agree that (i) a Conduit Lender shall have no obligation to pay
the parties hereto any amounts constituting fees, costs, reimbursement for
expenses or indemnities (collectively, “Expense Claims”) and such Expense Claims
shall not constitute a claim (as defined in Section 101 of Title 11 of the
United States Bankruptcy Code) against such Conduit Lender, unless or until such
Conduit Lender has received amounts sufficient to pay such Expense Claims
pursuant to such Conduit Lender’s commercial paper program documents and such
amounts are not required to pay the outstanding indebtedness of such Conduit
Lender and (ii) no recourse shall be sought or had for the obligations of a
Conduit Lender hereunder against any Affiliate, director, officer, shareholders,
manager or agent of such Conduit Lender.

(B)    The agreements set forth in this Section 10.21 and the parties’
respective obligations under this Section 10.21 shall survive the termination of
this Agreement.

SECTION 10.22     Additional Provisions.  The parties hereto acknowledge that
the Paying Agent shall not be required to act as a “commodity pool operator” as
defined in the Commodity Exchange Act, as amended, or be required to undertake
regulatory filings related to this Agreement in connection therewith.

 

[Signature Pages Follow]

 

 

66

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

For and on behalf of

DOMINO SOLAR LTD, an exempted company incorporated in the Cayman Islands, as
Borrower

 

 

By:

/s/ Lyndon Rive

Name:

Lyndon Rive

Title:

President

 

 

SOLARCITY CORPORATION, as Manager and as Performance Guarantor

 

 

By:

/s/ Lyndon Rive

Name:

Lyndon Rive

Title:

Chief Executive Officer

 

 

Signed by Lyndon Rive, duly authorized signatory for and on behalf of Dom Solar
General Partner I, LLC, a Delaware limited liability company, in its capacity as
general partner for and on behalf of

 

DOM SOLAR LESSOR I, LP, a Cayman Islands exempted limited partnership, as
Original Lessor

 

 

By:

/s/ Lyndon Rive

Name:

Lyndon Rive

Title:

President

 

 



(Signature Page to Credit Agreement)

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Credit Suisse AG, New York Branch, as Agent and as a Funding Agent

 

 

By:

/s/ Patrick J. Hart

Name:

Patrick J. Hart

Title:

Vice President

 

 

By:

/s/ Jason Muncy

Name:

Jason Muncy

Title:

Vice President

 

 

Credit Suisse AG, Cayman IslandS Branch, as a Committed Lender

 

 

By:

/s/ Patrick J. Hart

Name:

Patrick J. Hart

Title:

Authorized Signatory

 

 

By:

/s/ Jason Muncy

Name:

Jason Muncy

Title:

Authorized Signatory

 

 

MOUNTCLIFF FUNDING LLC, as a Conduit Lender

 

 

By:

/s/ Josh Borg

Name:

Josh Borg

Title:

Authorized Signatory

 

 

U.S. BANK NATIONAL ASSOCIATION,  as Paying Agent

 

 

By:

/s/ Christina Richie

Name:

Christina Richie

Title:

Vice President

 

 

U.S. BANK NATIONAL ASSOCIATION,  as Custodian

 

 

By:

/s/ Kenneth Brandt

Name:

Kenneth Brandt

Title:

Assistant Vice President

 

 

 

(Signature Page to Credit Agreement)

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS

“1940 Act” shall mean the Investment Company Act of 1940, as amended, including
the rules and regulations thereunder.

“Account Control Agreements” shall mean (i) the Securities Account Agreement and
(ii) the Lockbox Agreement.

“Adjusted LIBOR Rate” shall mean the sum of (i) the Applicable Percentage and
(ii) a rate per annum equal to the rate (rounded upwards, if necessary, to the
next higher 1/100 of 1%) obtained by dividing (a) LIBOR by (b) a percentage
equal to 100% minus the reserve percentage (rounded upward to the next 1/100th
of 1%) in effect on such day and applicable to the Committed Lender for which
this rate is calculated under regulations issued from time to time by the Board
of Governors of the Federal Reserve System for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“eurocurrency liabilities”).  The Adjusted LIBOR Rate shall be adjusted
automatically as of the effective date of any change in such reserve percentage.

“Administrative Fee Base Rate” shall mean initially, $[***], which amount shall
be increased on each annual anniversary of the Closing Date by [***]%.

“Advance” shall mean any advance by any Lender to the Borrower, made pursuant to
Article II of this Agreement.

“Affected Party” shall have the meaning set forth in Section 2.11(B).

“Affiliate” shall mean, with respect to any Person, any other Person that (i)
directly or indirectly controls, is controlled by, or is under direct or
indirect common control with such Person, or, (ii) is an officer or director of
such Person, and in the case of any Lender that is an investment fund, the
investment advisor thereof and any investment fund having the same investment
advisor.  A Person shall be deemed to be “controlled by” another Person  if such
other Person possesses, directly or indirectly, power to (a) vote 50% or more of
the securities (on a fully diluted basis) having ordinary voting power for the
election of directors or managing partners of such other Person, or (b) direct
or cause the direction of the management and policies of such other Person
whether by contract or otherwise.

“Affiliated Entity” shall mean any of the Manager (if the Manager is an
Affiliate of the Borrower), the Performance Guarantor, and any of their
respective direct or indirect Subsidiaries and/or Affiliates, whether now
existing or hereafter created, organized or acquired.

“Agent” shall have the meaning set forth in the introductory paragraph hereof.

“Aggregate Commitment” shall mean, at any time, the sum of the Commitments then
in effect.

A-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

“Aggregate Discounted Rent Balance” shall mean, on any date of determination,
the sum of the Discounted Rent Balances of all MLA Solar Assets that are
Eligible Solar Assets.

“Aggregate Discounted Solar Asset Balance” shall mean, on any date of
determination, the sum of the Discounted Solar Asset Balances of all Eligible
Solar Assets.

“Agreement” shall have the meaning set forth in the introductory paragraph
hereof.

“Allocated Manager Fee” shall mean for a Borrower Solar Asset and a Collection
Period, an amount equal to the sum of (i) the product of (a) the Administrative
Fee Base Rate plus the O&M Fee Base Rate, multiplied by (b) the DC nameplate
capacity (measured in kW) of the PV System related to such Borrower Solar Asset
and (ii) the product of (a) the Batter Fee multiplied by (b) the battery
capacity (measured in kWh) of the PV Systems with a Battery Services Agreement
related to such Borrower Solar Asset.

“A.M. Best” shall mean A. M. Best Company, Inc. and any successor rating agency.

“Amortization Event” shall mean the occurrence of any of the following events:

(i)     the occurrence of a Manager Termination Event;

(ii)     the occurrence of a Provider Termination Event;

(iii)     on any Borrowing Date or Quarterly Payment Date, the Solar Asset
Payment Level is less than [***]% for two consecutive Quarterly Payment Dates;

(iv)     the Default Ratio is greater than [***]% on any Quarterly Payment Date;

(v)     an Event of Default occurs;

(vi)     amounts on deposit in the Liquidity Reserve Account are at any time
less than the Liquidity Reserve Account Required Balance and such deficit is not
cured on the earlier of the next Borrowing Date or the next Quarterly Payment
Date or the Borrower shall fail to make the deposit into the Liquidity Reserve
Account required pursuant to Section 2.7(B)(vi) and such deficit is not cured on
the earlier of the next Borrowing Date or the next Quarterly Payment Date;

(vii)     amounts on deposit in the Pre-Placed In Service Reserve Account are at
any time less than the Pre-Placed In Service Reserve Account Required Balance
and such deficit is not cured on the earlier of the next Borrowing Date or the
next Quarterly Payment Date or the Borrower shall fail to make the deposit into
the Pre-Placed In Service Reserve Account required pursuant to Section
2.7(B)(vii) and such deficit is not cured on the earlier of the next Borrowing
Date or the next Quarterly Payment Date; or

A-2

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

(viii)     an “Event of Default” occurs under the Corporate Revolver.

“Applicable Law” shall mean all applicable laws of any Governmental Authority,
including, without limitation, laws relating to consumer leasing and protection
and any ordinances, judgments, decrees, injunctions, writs and orders or like
actions of any Governmental Authority and rules and regulations of any federal,
regional, state, county, municipal or other Governmental Authority.

“Applicable Percentage” shall mean 1.50% per annum.

“Approved PV System Manufacturer” shall mean a list of PV System manufacturers
attached as Exhibit U to the Master Lease Agreement.

“Available Aggregate Discounted Solar Asset Balance” shall mean (i) the
Aggregate Discounted Solar Asset Balance, minus (ii) the Excess Concentration
Amount.

“Availability Period” shall mean the period from the Closing Date until the
earlier to occur of (i) June 30, 2017 and (ii) an Amortization Event.

“Bank Base Rate” shall mean, with respect to any Lender for any day, a rate per
annum equal to the sum of (i) the Base Rate with respect to such Lender on such
date and (ii) the Applicable Percentage.

“Bankruptcy Code” shall mean the U.S. Bankruptcy Code, 11 U.S.C. § 101, et seq.,
as amended.

“Base Rate” shall mean, for any day, a fluctuating rate per annum equal to the
highest of (i) the Federal Funds Rate for such day, plus 0.50%, (ii) LIBOR plus
1.00%, and (iii) the Prime Rate.

“Base Reference Banks” shall mean the principal London offices of Standard
Chartered Bank, Lloyds TSB Bank, Royal Bank of Scotland, Deutsche Bank and the
investment banking division of Barclays Bank PLC or such other banks as may be
appointed by the Agent with the approval of the Borrower.

 

“Basel III” shall mean Basel III: A Global Regulatory Framework for More
Resilient Banks and Banking Systems prepared by the Basel Committee on Banking
Supervision, and all national implementations thereof.

“Battery Fee” shall mean $[***], and on each annual anniversary of the Closing
Date shall be increased by [***]%.

“Battery Incentives” shall mean payments paid by a state or local Governmental
Authority, based in whole or in part on the size of an advanced energy storage
system, made as an inducement to the owner thereof, expressly excluding PBI
Payments, Marketable RECs, Rebates and Tax Credits.

A-3

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

“Battery Services Agreement” shall mean an agreement in the form of Exhibit B-2
or Exhibit C-3 to the Master Lease Agreement.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.

“Borrower Solar Assets” shall mean the Solar Assets listed on the Schedule of
Solar Assets.

“Borrowing Base” shall be an amount equal to the lesser of (i) [***]% of the
Available Aggregate Discounted Solar Asset Balance and (ii) [***]% of the
Aggregate Discounted Rent Balance.

“Borrowing Base Deficiency” shall have the meaning set forth in Section
2.7(B)(v).

“Borrowing Base Certificate” shall mean the certificate substantially in the
form of Exhibit C-1 attached hereto.

“Borrowing Date” shall mean, with respect to any Advance, the date of the making
of such Advance, which date shall in any case be a Business Day.

“Breakage Costs” shall mean, with respect to a failure by the Borrower, for any
reason, to borrow any proposed Advance on the date specified in the applicable
Notice of Borrowing (including without limitation, as a result of the Borrower’s
failure to satisfy any conditions precedent to such Advance) after providing
such Notice of Borrowing, the resulting loss, cost, expense or liability
incurred by reason of the liquidation or reemployment of deposits, actually
sustained by the Agent, any Lender or any Funding Agent; provided, however, that
the Agent, such Lender or such Funding Agent shall use commercially reasonable
efforts to minimize such loss or expense and shall have delivered to the
Borrower a certificate as to the amount of such loss or expense, which
certificate shall be conclusive in the absence of manifest error.

“Business Day” shall mean any day other than Saturday, Sunday and any other day
on which commercial banks in New York, New York, in the city in which the
principal place of business of the Manager is located, or St. Paul, Minnesota
are authorized or required by law to close.

“Calculation Date” shall mean with respect to a Quarterly Payment Date, the
close of business on the last day of the related Collection Period.

“Cancelled Project” shall have the meaning set forth in the Master Lease
Agreement.

“Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting) of equity of such Person,
including, if such Person is a

A-4

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

partnership, partnership interests (whether general or limited) or any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of assets of, such partnership,
but in no event will Capital Stock include any debt securities convertible or
exchangeable into equity unless and until actually converted or exchanged.

“Capped Expense Amount” shall mean, on any Quarterly Payment Date, an amount
equal to (i) $[***] minus (ii) the aggregate amount of payment made to the
Paying Agent as reimbursement for extraordinary out-of-pocket expenses pursuant
to clause (i) of the Priority of Payments since the Closing Date in excess of
$[***] per calendar year.

“Carrying Cost Rate” shall mean, as of any date of determination, an amount
equal to the sum of the Swap Rate for the Loan Notes, the Usage Fee Rate, the
Custodian fee rate, and the Paying Agent fee rate.

“Change in Law” shall mean (i) the adoption or taking effect of any Law after
the date of this Agreement, (ii) any change in Law or in the administration,
interpretation, application or implementation thereof by any Official Body after
the date of this Agreement, (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any Official
Body after the date of this Agreement or (iv) compliance by any Affected Party,
by any lending office of such Affected Party or by such Affected Party’s holding
company, if any, with any request, guideline or directive (whether or not having
the force of law) of any Official Body made or issued after the date of this
Agreement; provided, that notwithstanding anything herein to the contrary, (a)
the Dodd-Frank Act, (b) Basel III and (c) all requests, rules, guidelines and
directives under either of the Dodd-Frank Act or Basel III or issued in
connection therewith and any compliance by a Lender with any request or
directive relating thereto shall be deemed to be a “Change in Law”, regardless
of the date implemented, enacted, adopted or issued.

“Change of Control” shall mean, with respect to an entity, the occurrence of one
or more of the following events:

(i)     any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of
such entity to any Person or group of related Persons for purposes of Section
13(d) of the Securities Exchange Act of 1934, as amended (a “Group”), together
with any Affiliates thereof other than pursuant to the Master Lease Documents;

(ii)     the approval by the holders of Capital Stock of such entity of any plan
or proposal for the liquidation or dissolution of such Person;

(iii)     any Person or Group shall become the owner, directly or indirectly,
beneficially or of record, of shares representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Capital Stock of
such entity; or

(iv)     with respect to the Borrower, any change in the ownership of the equity
interests in the Borrower from the Closing Date.

A-5

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

“Closing Date” shall mean March 31, 2016.

“Closing Date Lockbox Account” shall mean a deposit account number [***]
maintained by Bank of America, N.A. in the name of SolarCity.

“Closing Date Lockbox Agreement” shall mean that certain deposit account control
agreement dated as of June 9, 2015, among SolarCity, the Lessee and Bank of
America, N.A. with respect to the Closing Date Lockbox Account.

“Collateral” shall have the meaning set forth in the Security Agreement.

“Collection Account” shall have the meaning set forth in Section 8.2(A)(i)(b).

“Collection Period” shall mean, with respect to a Quarterly Payment Date, the
three calendar months preceding the month in which such Quarterly Payment Date
occurs; provided, however, that with respect to the first Quarterly Payment
Date, the Collection Period will be the period from and including the Closing
Date to the end of the calendar month preceding such Quarterly Payment
Date.  Notwithstanding the foregoing, with respect to any Calculation Date, if
any Periodic Rent or other amounts paid to the Borrower by the Lessee under the
Master Lease Agreement are received after the end of the related Collection
Period but prior to such Calculation Date, such amounts shall be deemed to have
been received during the related Collection Period.

“Collections” shall mean, with respect to the Borrower Solar Assets, all Host
Customer Payments, PBI Payments, Rebates, Battery Incentives, Tax Credits and
other cash proceeds thereof.  Without limiting the foregoing, “Collections”
shall include any amounts payable to the Borrower with respect to the Borrower
Solar Assets (i) under any Hedge Agreement entered into in connection with this
Agreement or (ii) in connection with the disposition of any Collateral.

“Commercial Contract Negotiations and Modifications Policy” shall mean that
certain policy of which permits commercially reasonable variances to (i) reflect
the business agreement negotiated between the parties, including the allocation
of risk; (ii) reflect terms related to pricing; (iii) accurately describe the
subject photovoltaic system; (iv) accurately describe a host customer's
facility, delivery point of electricity and license area; (v) address
circumstances at the site and reflect expected milestone dates; (vi) accommodate
a landlord, lender or governmental authority; (vii) accommodate changed host
customer circumstances; (viii) incorporate terms the parties agreed to in
contracts negotiated for other photovoltaic system; (ix) incorporate financier
required changes; and/or (x) accommodate a host customer request.

“Commercial Paper” shall mean commercial paper, money market notes and other
promissory notes and senior indebtedness issued by a Conduit Lender.

“Commitment” shall mean the obligation of a Committed Lender to fund Advances
hereunder, as set forth on Exhibit E attached hereto as increased and/or reduced
from time to time pursuant to Section 2.6 and as amended in connection with
assignments made by

A-6

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Committed Lenders pursuant to Section 10.8.  If from time to time any Commitment
is increased and/or reduced pursuant to Section 2.6, then the Borrower shall
deliver to the Agent an amended Exhibit E  setting forth the revised Commitments
of the Committed Lenders.  If, from time to time, any Lender other than Credit
Suisse AG, Cayman Islands Branch becomes a party to this Agreement as a
Committed Lender, then the Agent shall deliver to the Borrower an amended
Exhibit E setting forth the revised Commitments of the Committed Lenders.

“Committed Lender” shall mean each of Credit Suisse, AG Cayman Islands Branch
and any other Person that becomes a party hereto as a Committed Lender pursuant
to Section 10.8 other than any Person who ceases to be a party pursuant to
Section 10.8.

“Conduit Lender” shall mean Mountcliff Funding LLC and any other Person that
becomes a party hereto as a Conduit Lender pursuant to Section 10.8 other than
any Person who ceases to be a party pursuant to Section 10.8.

“Confidential Information” shall have the meaning set forth in Section 10.16.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contingent Rent” shall mean any contingent rent due under Section 3.4(h) of the
Master Lease Agreement.

“Contribution Agreement” shall mean a contribution agreement substantially in
the form attached as Exhibit D to the Original Lessor Limited Partnership
Agreement (as defined in the Master Lease Agreement).

“Corporate Revolver” shall mean the Amended and Restated Credit Agreement,
entered into as of November 1, 2013 among SolarCity, as borrower, the guarantors
party thereto, Bank of America, N.A., as administrative agent, swingline lender
and letter of credit issuer and the lenders party thereto.

“Cost of Funds” shall mean, with respect to any Interest Accrual Period the sum
(without duplication) of the following amounts: with respect to any Lender
Group, (i) the amount of interest accrued with respect to the portion of the
aggregate outstanding principal balance of all Advances funded by the Conduit
Lender which is a member of such Lender Group at a rate equal to the CP Rate
applicable to such Conduit Lender for such Interest Accrual Period and (ii) the
amount of interest accrued with respect to the portion of the aggregate
outstanding principal balance of all Advances funded by any Committed Lender
which is a member of such Lender Group at either the Adjusted LIBOR Rate or, if
Adjusted LIBOR is not available, the Bank Base Rate.

“CP Rate” shall mean for any day for any Advance and for any Conduit Lender, to
the extent such Conduit Lender funds such Advance by issuing Commercial Paper,
the rate determined by such Conduit Lender based upon the per annum rate
equivalent to the weighted average cost (as reasonably determined by such
Conduit Lender, and which shall include

A-7

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

(without duplication) the fees and commissions of placement agents and dealers,
incremental carrying costs incurred with respect to Commercial Paper maturing on
dates other than those on which corresponding funds are received by such Conduit
Lender, other borrowings by such Conduit Lender and any other costs associated
with the issuance of Commercial Paper) of or related to the issuance of
Commercial Paper that is reasonably allocated, in whole or in part, by such
Conduit Lender or its related Funding Agent to the funding or maintaining of
such Advance on such day (the proceeds of which may also be allocated in part to
the funding of other assets of such Conduit Lender (and, if such proceeds are
allocated in part to the funding of other assets of such Conduit Lender the
costs associated with such funding will also be allocated in the appropriate
portion to the funding of such other assets)); provided, however, that if any
component of any such rate is a discount rate, in calculating the “CP Rate” for
such Advance for such Interest Accrual Period, such Conduit Lender shall for
such component use the rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum.

“CS Loan Agreement” shall mean that certain Amended and Restated Loan Agreement,
dated as of February 6, 2015, by and between Lessee, as borrower, and Credit
Suisse AG, Cayman Islands Branch, as lender.

“CSNY” shall have the meaning set forth in the introductory paragraph hereof.

“Custodial Agreement” shall mean the Custodial Agreement dated as of or about
the Closing Date, by and among the Custodian, the Borrower, the Manager and the
Agent.

“Custodial Certification” shall have the meaning set forth in Section 4 of the
Custodial Agreement.

“Custodial Fee” shall mean a fee payable by the Borrower to the Custodian as set
forth in the Paying Agent Fee Letter.

“Custodian” shall mean U.S. Bank National Association, a national banking
association, in its capacity as the provider of services under the Custodial
Agreement and/or any other Person or entity performing similar services for the
Borrower which has been approved in writing by the Agent.

“Custodian File” shall mean the file pertaining to each Solar Asset containing,
without limitation, (i) a fully executed Electronic Copy of the related Customer
Agreement, including any amendments thereto, (ii) to the extent not incorporated
within the related Customer Agreement, a fully executed Electronic Copy of the
related Production Guaranty and/or Customer Warranty Agreement, if any, (iii) a
fully executed Electronic Copy of the related PBI Documents, if any, or, for any
PBI Payments not evidenced by a signed written agreement, evidence of the
application, reservation and procurement of such PBI Payment, (iv) a fully
executed electronic copy of the related Interconnection Agreement to which
SolarCity is a party (v) electronic copies of documents evidencing the related
Permits to operate the related PV System, if any, (vi) a fully executed
electronic copy of the related Manufacturer Warranty for the related Solar
Photovoltaic Panel, Inverter and Racking System, if any, (vii) electronic copies
of documents evidencing related Rebates, (viii) a fully executed electronic copy
of each related

A-8

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Payment Facilitation Agreement, if any, and (ix) electronic copies of any other
documents the Manager keeps on file, in accordance with its customary
procedures, or reasonably required by the Borrower, from time to time to be kept
on file, relating to such Solar Asset or the related Host Customer, including
documents evidencing permission to operate a PV System from the related utility,
if any.

“Customer Agreement” shall have the meaning set forth in the Master Lease
Agreement; provided, that a “Customer Agreement” as used in this Agreement shall
not include a Capacity Services Agreement (as defined in the Master Lease
Agreement).

“Customer Collection Policy” shall mean the initial Manager’s internal
collection policy attached as Exhibit G to the Management Agreement, as the same
may be amended from time to time pursuant to the Management Agreement; provided
that from and after the appointment of a Successor Manager pursuant to the
Management Agreement, the Customer Collection Policy shall be the collection
policy of the Successor Manager.

“Customer Warranty Agreement” shall mean any warranty agreement provided by
SolarCity or any other Affiliate of Borrower entered into with, or provided in
favor of, a Host Customer (which may be an exhibit to a Customer Agreement).

“Cut-off Date” shall mean, for each Solar Asset, the date specified as such in
the related Schedule of Solar Assets.

“Default Ratio” shall mean, for each Collection Period, the ratio computed by
dividing (i) the Discounted Solar Asset Balance of all Solar Assets that became
Defaulted Solar Assets (such balances as of the date immediately prior to
becoming a Defaulted Solar Assets) divided by the (ii) Aggregate Discounted
Solar Asset Balance of the portfolio as of the last day of each Collection
Period.

“Defaulted Solar Asset” shall mean a Borrower Solar Asset for which (a) the
related Host Customer is more than [***] days past due on any portion of a
contractual payment due under the related Customer Agreement or (b) the related
Host Customer shall have become the subject to insolvency or bankruptcy.  For
the avoidance of doubt, any past due amounts owed by an original Host Customer
after reassignment to or execution of a replacement Customer Agreement with a
new Host Customer shall not cause the Solar Asset to be deemed to be a Defaulted
Solar Asset.

“Defective Solar Asset” shall mean a Solar Asset with respect to which it is
determined by the Agent (acting at the written direction of the Majority
Lenders) or the Manager, at any time, that the Borrower breached the
representation in Section 4.1(U); provided, that, with respect to any
representations and warranties contained in the definition of “Eligible Solar
Asset” which are made to the Borrower’s knowledge, if it is discovered that any
representation or warranty is inaccurate, then notwithstanding the Borrower’s
lack of knowledge of the accuracy of such representation and warranty at the
time such representation or warranty was made, such Solar Asset shall be deemed
to be a Defective Solar Asset, unless such breach has been waived, in writing,
by the Agent, acting at the direction of the Majority Lenders.

A-9

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

“Deficient Project” shall have the meaning set forth in the Master Lease
Agreement.

“Delayed Amount” shall have the meaning set forth in Section 2.4(D).

“Delayed Funding Date” shall have the meaning set forth in Section 2.4(D).

“Delayed Funding Lender” shall have the meaning set forth in Section 2.4(D).

“Delayed Funding Notice” shall have the meaning set forth in Section 2.4(D).

“Delayed Funding Period” shall mean with respect to a Lender Group, the period
beginning on the date a Delayed Funding Notice is delivered by a Committed
Lender and ending on the related Delayed Funding Date.

“Delayed Funding Reimbursement Amount” shall have the meaning set forth in
Section 2.4(F).

“Delayed Project” shall have the meaning set forth in the Master Lease
Agreement.

“Delinquent Solar Asset” shall mean a Borrower Solar Asset for which (i) the
related Host Customer is more than [***] days past due on any portion of the
contract payment due under the related Customer Agreement or (ii) if the related
PV System has not been in service for [***] days or more.

“Detranched Solar Asset” shall mean a Borrower Solar Asset which has become a
Deficient Project, Delayed Project or Cancelled Project (each as defined in the
Master Lease Agreement).

“Discount Rate” shall mean a rate equal to the greater of (i) 6.00% per annum
and (ii) the Carrying Cost Rate.

“Discounted Rent Balance” shall mean, with respect to an MLA Solar Asset and as
of any Calculation Date, an amount equal to the greater of (i) the present value
(or in the case of a Pre-Placed In Service Solar Asset, [***]% of the present
value of) of the remaining and unpaid stream of monthly Scheduled Rent Payments
for such MLA Solar Asset  on or after such date of determination, based upon
discounting such monthly Scheduled Rent Payments to such date of determination
at a rate equal to the Discount Rate and (ii) $[***]; provided, however, that
any Defective Solar Asset, Defaulted Solar Asset, Delinquent Solar Asset, Early
Non-MLA Solar Asset, Detranched Solar Asset or Terminated Solar Asset will be
deemed to have a Discounted Rent Balance equal to $[***].

“Discounted Solar Asset Balance” shall mean, with respect to a Solar Asset and
as of any Calculation Date, an amount equal to the greater of (i) the present
value of (or in the case of a Pre-Placed In Service Solar Asset, [***]% of the
present value of) the remaining and unpaid stream of Net Scheduled Payments for
such Solar Asset on or after such date of

A-10

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

determination, based upon discounting such Net Scheduled Payments to such date
of determination at an annual rate equal to the Discount Rate and (ii) $[***];
provided, however, that any Defective Solar Asset, Defaulted Solar Asset,
Delinquent Solar Asset, Early Non-MLA Solar Asset, Detranched Solar Asset or
Terminated Solar Asset will be deemed to have a Discounted Solar Asset Balance
equal to $[***].

“Distributable Collections” shall have the meaning set forth in Section 2.7(B).

“Distribution Account” shall have the meaning set forth in Section 8.2(A)(i)(c).

“Dodd-Frank Act” shall mean the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010.

“Dollar”, “Dollars”, “U.S. Dollars” and the symbol “$” shall mean the lawful
currency of the United States.

“Early Non-MLA Solar Asset” shall mean a Borrower Solar Asset for which a
Termination Value Payment is made and such Borrower Solar Asset is no longer
subject to the Master Lease Agreement.  For the avoidance of doubt, a Non-MLA
Solar Asset is not an “Early Non-MLA Solar Asset”.

“Early Termination Option Fair Market Value” shall have the meaning set forth in
the Master Lease Agreement.

“Electronic Copy” shall mean the electronic form into which SolarCity, in the
ordinary course of its business in compliance with its document storage policy,
converts all Customer Agreements and PBI Documents.

“Eligible Manager” shall mean SolarCity Corporation or any other operating
entity which, at the time of its appointment as Manager, (i) is legally
qualified and has the capacity to service the Borrower Solar Assets, and (ii)
prior to such appointment, is approved in writing by the Agent as having
demonstrated the ability to professionally and competently service a portfolio
of assets of a nature similar to the Borrower Solar Assets in accordance with
high standards of skill and care.

“Eligible Institution” shall mean a commercial bank or trust company having
capital and surplus of not less than $[***] in the case of U.S. banks and $[***]
(or the U.S. dollar equivalent as of the date of determination) in the case of
foreign banks; provided, however, that a commercial bank which does not satisfy
the requirements set forth above shall nonetheless be deemed to be an Eligible
Institution for purposes of holding any deposit account or any other account so
long as such commercial bank is a federally or state chartered depository
institution subject to regulations regarding fiduciary funds on deposit
substantially similar to 12 C.F.R. § 9.10(b) and such account is maintained as a
segregated trust account with the corporate trust department of such bank.

“Eligible Solar Asset” shall mean, on any day, a Solar Asset meeting all of the
requirements specified in Schedule IV hereto.

A-11

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each Person (as defined in Section 3(9) of ERISA),
which together with the Borrower, would be deemed to be a “single employer”
within the meaning of Section 414(b), (c), (m) or (o) of the Internal Revenue
Code or Section 4001(a)(14) or 4001(b)(1) of ERISA.

“ERISA Event” shall mean (i) that a Reportable Event has occurred with respect
to any Single-Employer Plan; (ii) the institution of any steps by the Borrower
or any ERISA Affiliate, the Pension Benefit Guaranty Corporation or any other
Person to terminate any Single-Employer Plan or the occurrence of any event or
condition described in Section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, a Single-Employer
Plan; (iii) the institution of any steps by the Borrower or any ERISA Affiliate
to withdraw from any Multi-Employer Plan or Multiple Employer Plan or written
notification of the Borrower or any ERISA Affiliate concerning the imposition of
withdrawal liability; (iv) a non-exempt “prohibited transaction” within the
meaning of Section 406 of ERISA or Section 4975 of the Internal Revenue Code in
connection with any Plan; (v) the cessation of operations at a facility of the
Borrower or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (vi) with respect to a Single-Employer Plan, a failure to
satisfy the minimum funding standard under Section 412 of the Internal Revenue
Code or Section 302 of ERISA, whether or not waived; (vii) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to a Single-Employer Plan; (viii) a determination that a Single-Employer
Plan is or is expected to be in “at-risk” status (within the meaning of Section
430(i)(4) of the Internal Revenue Code or Section 303(i)(4) of ERISA); (ix) the
insolvency of or commencement of reorganization proceedings with respect to a
Multi-Employer Plan or written notification that a Multi-Employer Plan is in
“endangered” or “critical” status (within the meaning of Section 432 of the
Internal Revenue Code or Section 305 of ERISA); or (x) the taking of any action
by, or the threatening of the taking of any action by, the Internal Revenue
Service, the Department of Labor or the Pension Benefit Guaranty Corporation
with respect to any of the foregoing.

“Event of Default” shall mean any of the Events of Default described in Section
6.1.

“Event of Loss” shall mean the occurrence of an event with respect to a PV
System if such PV System is damaged or destroyed by fire, theft or other
casualty and such PV System has become inoperable because of such event.

“Excess Concentration Amount” shall mean, as of any date of determination,
without duplication, the sum of the following (terms used in this definition and
not defined herein shall have the meanings set forth in the Master Lease
Agreement):

A-12

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

(i)     the amount by which the aggregate Discounted Solar Asset Balance of all
Eligible Solar Assets which have affiliated Customer Agreements that are
partially prepaid exceeds [***]% of the Aggregate Discounted Solar Asset
Balance;

(ii)     the amount by which the aggregate Discounted Solar Asset Balance of all
Eligible Solar Assets which have affiliated Customer Agreements that are fully
prepaid exceeds [***]% of the Aggregate Discounted Solar Asset Balance;

(iii)     the amount by which the aggregate Discounted Solar Asset Balance of
all Eligible Solar Assets for which the related PV Systems are located in the
Highest State Concentration exceeds [***]% of the Aggregate Discounted Solar
Asset Balance;

(iv)      the amount by which the aggregate Discounted Solar Asset Balance of
all Eligible Solar Assets for which the related PV Systems are located in any
one Project State other than the Highest State Concentration exceeds [***]% of
the Aggregate Discounted Solar Asset Balance;

(v)     the amount by which the aggregate Discounted Solar Asset Balance of all
Eligible Solar Assets for which the related PV Systems are interconnected with
Highest Utility Concentration exceeds [***]% of Aggregate Discounted Solar Asset
Balance;

(vi)     the amount by which the aggregate Discounted Solar Asset Balance of all
Eligible Solar Assets for which the related PV Systems are interconnected with
any single utility other than the Highest Utility Concentration exceeds [***]%
of Aggregate Discounted Solar Asset Balance;

(vii)     the amount by which the aggregate Discounted Solar Asset Balance of
all Eligible Solar Assets for which the related PV Systems were installed for
any one Investment Grade Host Customer exceeds [***]% of the Aggregate
Discounted Solar Asset Balance;

(viii)      the amount by which the aggregate Discounted Solar Asset Balance of
all Eligible Solar Assets for which the related PV Systems were installed for
Shadow-Rated Investment Grade Host Customers exceeds [***]% of the Aggregate
Discounted Solar Asset Balance;

(ix)     other than during the Ramp-Up Period, the amount by which the aggregate
Discounted Solar Asset Balance of all Eligible Solar Assets for which the
related PV Systems were installed for any three Investment Grade Host Customers
exceeds [***]% of the Aggregate Discounted Solar Asset Balance;

(x)     other than during the Ramp-Up Period, the amount by which the aggregate
Discounted Solar Asset Balance of all Eligible Solar Assets for which the
related PV Systems were installed for any five Investment Grade Host Customers
exceeds [***]% of the Aggregate Discounted Solar Asset Balance;

(xi)     the amount by which the aggregate Discounted Solar Asset Balance of all
Eligible Solar Assets for which the related Host Customers meet the Minimum
Credit Standard,

A-13

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

but are not Investment Grade Host Customers or Near Investment Grade Host
exceeds [***]% of the Aggregate Discounted Solar Asset Balance;

(xii)     the amount by which the aggregate Discounted Solar Asset Balance of
all Eligible Solar Assets for which the related Host Customers are Near
Investment Grade Host Customers exceeds [***]% of the Aggregate Discounted Solar
Asset Balance;

(xiii)      the amount by which the aggregate Discounted Solar Asset Balance of
all Eligible Solar Assets for which the related Host Customer meets the Minimum
Credit Standard, but is not an Investment Grade Host Customers exceeds [***]% of
the Aggregate Discounted Solar Asset Balance;

(xiv)     the amount by which the aggregate Discounted Solar Asset Balance of
all Eligible Solar Assets for which the related Host Customer’s primary business
relates to the purchase, sale, management, maintenance, leasing or brokerage of
real estate properties exceeds [***]% of the Aggregate Discounted Solar Asset
Balance;

(xv)     other than during the Ramp-Up Period, the amount by which the aggregate
Discounted Solar Asset Balance of all Eligible Solar Assets for which the
related PV Systems are located in a single county exceeds [***]% of the
Aggregate Discounted Solar Asset Balance;

(xvi)     the amount by which the aggregate Discounted Solar Asset Balance of
all Eligible Solar Assets for which the related PV Systems are Customer-Owned
Virtual Net Metering Systems exceeds [***]% of the Aggregate Discounted Solar
Asset Balance;

(xvii)     the amount by which the aggregate Discounted Solar Asset Balance of
all Eligible Solar Assets for which the related PV Systems are Landlord-Owned
Virtual Net Metering Systems exceeds [***]% of the Aggregate Discounted Solar
Asset Balance;

(xviii)     the amount by which the aggregate Discounted Solar Asset Balance of
all Eligible Solar Assets for which the related PV Systems include a
peak-shaving battery system exceeds [***]% of the Aggregate Discounted Solar
Asset Balance;

(xix)     the amount by which the aggregate Discounted Solar Asset Balance of
all Eligible Solar Assets for which (a) the related PV System is located on
property that is not owned by the Host Customer, (b) the related Host Customer
is not an Investment Grade Host Customer, and (c) evidence of landlord consent
has not been provided to the Lessee exceeds [***]% of the Aggregate Discounted
Solar Asset Balance;

(xx)     the amount by which the aggregate Discounted Solar Asset Balance of all
Eligible Solar Assets for which the related PV Systems shall be installed (a)
for Host Customers that are municipal governmental authorities or agencies or
departments of municipal governmental authorities (“Municipal Customers”) and
(b) on any of the following premises: school, airport, police department, fire
department, municipal water or solid waste treatment facility, water storage
facility, courthouse, prison, jail, medical or health facility, civic center,
town hall, public utility facility, veteran housing, veteran service center,
harbor, port, marina, senior housing, defense facility, ground mount on land
owned by a municipality or a border

A-14

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

service facility (clause (b) collectively, “Approved Municipal Property Types”)
exceeds [***]% of the Aggregate Discounted Solar Asset Balance;

(xxi)     the amount by which the aggregate Discounted Solar Asset Balance of
all Eligible Solar Assets for which the related PV Systems shall be installed
for Municipal Customers on premises that are not an Approved Municipal Property
Type (such Municipal Customers, “Non-Approved Municipal Property Type
Customers”) exceeds [***]% of the Aggregate Discounted Solar Asset Balance;

(xxii)     the amount by which the aggregate Discounted Solar Asset Balance of
all Eligible Solar Assets for which the related PV Systems include “tracker”
systems exceeds [***]% of the Aggregate Discounted Solar Asset Balance;

(xxiii)     the amount by which the aggregate Discounted Solar Asset Balance of
all Eligible Solar Assets for which the related Host Customers that otherwise
meet the criteria for Shadow-Rated Investment Grade Host Customers (excluding
any Municipal Customers other than [***] and [***] with a size in kW of no more
than [***]kW and [***]kW, respectively) but have a shadow credit rating of [***]
or above and less than [***] from the applicable Moody’s shadow rating software,
exceeds [***]% of the Aggregate Discounted Solar Asset Balance;

(xxiv)     the amount by which the aggregate Discounted Solar Asset Balance of
all Eligible Solar Assets for which the related Host Customers are Shadow-Rated
Investment Grade Host Customers with a shadow credit rating from the Moody’s
RiskCalc software, exceeds [***]% of the Aggregate Discounted Solar Asset
Balance;

(xxv)     the amount by which the aggregate Discounted Solar Asset Balance of
all Eligible Solar Assets for which the related Host Customer Agreements have a
contract term of less than 20 years, exceeds [***]% of the Aggregate Discounted
Solar Asset Balance; and

(xxvi)     the amount by which the aggregate Discounted Solar Asset Balance of
all Eligible Solar Assets for which the related Host Customers are considered
Investment Grade Host Customers under Exhibit W of the Master Lease Agreement
that are rated solely by Fitch, exceeds [***]% of the Aggregate Discounted Solar
Asset Balance.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient: (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (a)
imposed as a result of such Recipient being organized under the Laws of, or
having its principal office in or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (b) that are Other Connection Taxes; (ii) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a Law in effect on the date on which (a) such Lender
acquires such interest in the Loan or Commitment or (b) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
2.15, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately

A-15

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

before such Lender became a party hereto or to such Lender immediately before it
changed its lending office; (iii) Taxes attributable to such Recipient’s failure
to comply with Section 2.15(G); and (iv) any U.S. federal withholding Taxes
imposed under FATCA.

“Facility Maturity Date” shall mean the earlier to occur of (i) the Scheduled
Maturity Date, (ii) the acceleration of the Obligations following the occurrence
of an Event of Default, (iii) the occurrence of a Takeout Transaction or (iv)
the date of any voluntary termination of the Facility by the Borrower.  On the
Facility Maturity Date all outstanding amounts under the Facility will become
immediately due and payable.

“FATCA” shall mean Sections 1471 through 1474 of the Internal Revenue Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code or any U.S. or non-U.S. fiscal or regulatory legislation, rules, guidance
notes or practices adopted pursuant to any intergovernmental agreement entered
into in connection with the implementation of such sections of the Internal
Revenue Code or analogous provisions of non-U.S. law.

“Federal Funds Rate” shall mean, for any day, the greater of (i) the average
rate per annum as determined by the Agent at which overnight federal funds are
offered to the Agent for such day by major banks in the interbank market and,
(ii) if the Agent is borrowing overnight funds from a Federal Reserve Bank that
day, the average rate per annum at which such overnight borrowings are made on
that day.  Each determination of the Federal Funds Rate by the Agent shall be
conclusive and binding on the Borrower absent manifest error.

“Federal Reserve Bank” shall mean a regional bank of the central banking system
of the United States.

“Fee Letters” shall mean (i) that certain fee letter agreement, dated as of
March 31, 2016, entered into by and between the Agent and the Borrower, (ii)
that certain fee letter agreement, dated as of March 31, 2016, entered into by
and between Credit Suisse Securities (USA) LLC and the Borrower and (iii) any
other fee letter agreements entered into by the foregoing parties in connection
with this Credit Agreement and the other Transaction Documents.

“Funding Agent” shall mean a Person appointed as a Funding Agent for a Lender
Group pursuant to Section 7.14.  As of the Closing Date, the sole Funding Agent
is CSNY, as a Funding Agent for the Lenders in the Lender Group consisting of
Mountcliff Funding LLC, as a Conduit Lender, Credit Suisse AG, Cayman Islands
Branch, as a Committed Lender, and CSNY, as a Funding Agent.

“GAAP” shall mean generally accepted accounting principles as are in effect from
time to time and applied on a consistent basis (except for changes in
application in which the Borrower’s independent certified public accountants and
the Agent reasonably agree) both as to classification of items and amounts.

A-16

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

“Governmental Authority” shall mean any foreign, federal, state, local or other
governmental or administrative agency, court, commission, department, board or
other governmental instrumentality.

“Hawaii Refundable Tax Credits” shall have the meaning set forth in the Original
Lessor Limited Partnership Agreement.

“Hedge Agreement” shall mean, collectively, (i) the related ISDA Master
Agreement, the related Schedule to the ISDA Master Agreement, and the related
Confirmation or (ii) a long form confirmation.

“Hedge Counterparty” shall mean the initial counterparty under a Hedge
Agreement, and any Qualifying Hedge Counterparty to such Hedge Agreement
thereafter.

“Hedge Requirements” shall mean the requirements of the Borrower to (i) upon the
occurrence of a Hedge Trigger Event and on each Borrowing Date thereafter, enter
into and maintain one or more interest rate cap agreements with a Qualifying
Hedge Counterparty, under which (a) the Borrower shall, until the Scheduled
Maturity Date, receive on a quarterly basis, on or about each Quarterly Payment
Date, an amount equal to the excess, if any, of LIBOR over the strike rate in
exchange for the payment by the Borrower of a premium payable at the time such
interest rate cap agreement is entered into, (b) the strike rate is not more
than [***]%, and (c) the notional balance is equal to the aggregate outstanding
balance of the Loan Notes after giving effect to payments made on the applicable
Borrowing Date, and (ii) on each Borrowing Date, enter into a forward-starting
interest rate swap agreement at the then applicable Swap Rate and on an
amortizing schedule equal to the expected amortization schedule of the aggregate
outstanding principal balance of the Loan Notes associated with the Advance made
on such Borrowing Date and with an effective date as of the Scheduled Maturity
Date (unless the notional amount of such forward starting swaps previously
entered into in connection with prior Advances is sufficient to satisfy such
notional balance requirement); in each of the case of (i) and (ii) above, on
terms and conditions and pursuant to such documentation as shall be reasonably
acceptable to the Agent.

“Hedge Trigger Event” shall mean the earliest to occur of: (i) with respect to
any Interest Accrual Period, LIBOR is greater than or equal to [***]%; (ii) the
end of the Availability Period; and (iii) the date which is 30 days prior to the
Scheduled Maturity Date.

“Highest State Concentration” shall mean the Project State with the highest
concentration of PV Systems, measured by the aggregate Discounted Solar Asset
Balance of the related Borrowing Base Solar Loans and the Aggregate Discounted
Solar Asset Balance.

“Highest Utility Concentration” shall mean the utility with the highest
concentration of PV Systems interconnected, measured by the aggregate Discounted
Solar Asset Balance of the related Borrowing Base Solar Loans and the Aggregate
Discounted Solar Asset Balance.

“Host Customer” shall mean either a commercial or industrial customer or a
Government Authority, as customer, in each case under a Customer Agreement.

A-17

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

“Host Customer Payments” shall mean with respect to a PV System and a Customer
Agreement, all payments due under or in respect of such Customer Agreement,
including any amounts attributable to sales, use or property tax.

“Indebtedness” shall mean as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money; (ii)
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments; (iii) amounts raised under or liabilities in respect of any
note purchase or acceptance credit facility; (iv) reimbursement obligations
under any letter of credit, currency swap agreement, interest rate swap, cap,
collar or floor agreement or other interest rate management device (other than
in connection with this Agreement); (v) obligations of such Person to pay the
deferred purchase price of property or services; (vi) obligations of such Person
as lessee under leases which have been or should be in accordance with GAAP
recorded as capital leases; (vii) any other transaction (including without
limitation forward sale or purchase agreements, capitalized leases and
conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements, and whether structured as a borrowing, sale and leaseback or a
sale of assets for accounting purposes; (viii) any guaranty or endorsement of,
or responsibility for, any Indebtedness of the types described in this
definition; (ix) liabilities secured by any Lien on property owned or acquired,
whether or not such a liability shall have been assumed (other than any
Permitted Liens); or (x) unvested pension obligations.

“Indemnified Taxes” shall mean (i) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Transaction Document and (ii) to the extent not otherwise
described in (i), Other Taxes.

“Independent Accountants” shall mean a nationally recognized firm of public
accountants selected by the Manager within the meaning of the Securities Act of
1933, as amended.

“Independent Director” shall have the meaning set forth in Section 5.1(M).

“Insolvency Event” shall mean, with respect to any Person:

(i)   the commencement of: (a) a voluntary case by such Person under the
Bankruptcy Code or (b) the seeking of relief by such Person under other debtor
relief Laws in any jurisdiction outside of the United States;

(ii)   the commencement of an involuntary case against such Person under the
Bankruptcy Code (or other debtor relief Laws) and the petition is not
controverted or dismissed within 60 days after commencement of the case;

(iii)   a custodian (as defined in the Bankruptcy Code) (or equal term under any
other debtor relief Law) is appointed for, or takes charge of, all or
substantially all of the property of such Person;

A-18

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

(iv)   such Person commences (including by way of applying for or consenting to
the appointment of, or the taking of possession by, a rehabilitator, receiver,
custodian, trustee, conservator or liquidator (or any equal term under any other
debtor relief Laws) (collectively, a “conservator”) of such Person or all or any
substantial portion of its property) any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency, liquidation, rehabilitation, conservatorship or similar law of any
jurisdiction whether now or hereafter in effect relating to such Person;

(v)   such Person is adjudicated by a court of competent jurisdiction to be
insolvent or bankrupt;

(vi)   any order of relief or other order approving any such case or proceeding
referred to in clauses (i) or (ii) above is entered;

(vii)   such Person suffers any appointment of any conservator or the like for
it or any substantial part of its property that continues undischarged or
unstayed for a period of sixty (60) days; or

(viii)   such Person makes a compromise, arrangement or assignment for the
benefit of creditors or generally does not pay its debts as such debts become
due.

“Insurance Proceeds” shall mean, any funds, moneys or other net proceeds
received by the Borrower as the payee in connection with the physical loss or
damage to a PV System, including lost revenues through business interruption
insurance, or any other incident that will be covered by the insurance coverage
paid for and maintained by the Manager on the Borrower’s behalf.

“Interconnection Agreement” shall mean, with respect to a PV System, a
contractual obligation between a utility and a Host Customer (and, in some
cases, the owner of the related PV System) that allows the Host Customer to
interconnect such PV System to the utility electrical grid.

“Interest Accrual Period” shall mean for each Quarterly Payment Date, the period
from and including the immediately preceding Quarterly Payment Date to but
excluding such Quarterly Payment Date except that the Interest Accrual Period
for the initial Quarterly Payment Date shall be the actual number of days from
and including the Closing Date to, but excluding, the initial Quarterly Payment
Date.

“Interest Distribution Amount” shall mean for each Loan Note on any Quarterly
Payment Date, an amount equal to the sum of (i) the Cost of Funds for the
related Interest Accrual Period, as such amount is reported to the Manager by
the Agent, (ii) the Usage Fees, and (iii) any unpaid Interest Distribution
Amounts from prior Quarterly Payment Dates plus, to the extent permitted by law,
interest thereon at the rate used to calculate the Cost of Funds plus the rate
used to calculate the Usage Fees for such Quarterly Payment Date, as such amount
is reported to the Manager by the Agent.

A-19

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986.

“Inverter” shall mean, with respect to a PV System, the necessary device
required to convert the variable direct electrical current (DC) output from a
Solar Photovoltaic Panel into a utility frequency alternating electrical current
(AC) that can be used by a Host Customer’s home or property, or that can be fed
back into a utility electrical grid pursuant to an Interconnection Agreement.

“Inverter Replacement Reserve Account” shall have the meaning set forth in
Section 8.2(A)(i)(e).

“Inverter Replacement Reserve Deposit” shall mean the lesser of (i) the product
of (a) [***] and (b) the aggregate DC nameplate capacity (measured in kW) of all
PV Systems owned by the Borrower which are operational (excluding Defaulted
Solar Assets) and (ii) (a) the Inverter Replacement Reserve Account Required
Balance minus (b) the amount on deposit in the Inverter Replacement Reserve
Account.

“Inverter Replacement Reserve Account Required Balance” shall mean, as of any
date of determination, an amount equal to the product of (i) $[***] and (ii) the
aggregate DC nameplate capacity (measured in kW) of all PV Systems owned by the
Borrower which are operational and that have related Customer Agreements with
remaining terms that exceed the remaining terms of the related manufacturer
warranty for the inverter associated with such PV System; provided, that during
the Availability Period, the Inverter Replacement Reserve Account Required
Balance shall be $[***].

“Investment Grade Host Customer” shall have the meaning set forth in the Master
Lease Agreement.

“Kronor Facility” shall mean the Loan Agreement dated as of May 4, 2015, by and
among Megalodon Solar, LLC, as Borrower, SolarCity Corporation, as Limited
Guarantor, the Conduit Lenders, Committed Lenders and Group Agents from time to
time party thereto, Bank of America, N.A., as Collateral Agent, as
Administrative Agent and as Lead Syndication Agent, Bank of America N.A. and
Credit Suisse Securities (USA) LLC as Joint Structuring Agents and Bank of
America, N.A., Credit Suisse Securities (USA) LLC and Deutsche Bank AG, New York
Branch as Joint Book Runners and Joint Lead Arrangers, and the transactions and
documents related thereto.

“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, guideline, judgment, injunction, writ,
decree or award of any Official Body.

“Leased Project” shall have the meaning set forth in the Master Lease Agreement.

“Lender Group” shall mean a group consisting of one or more Conduit Lenders, one
or more Committed Lenders and a Funding Agent for such Lenders, or a group
consisting of one or more Committed Lenders and a Funding Agent for such
Lenders.  As of the Closing Date,

A-20

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

the sole Lender Group consists of Mountcliff Funding LLC, as a Conduit Lender,
Credit Suisse AG, Cayman Islands Branch , as a Committed Lender and CSNY, as a
Funding Agent for such Lenders.

“Lender Group Percentage” shall mean, for any Lender Group, the percentage
equivalent of a fraction (expressed out to five decimal places), the numerator
of which is the aggregate Commitments of all Committed Lenders in such Lender
Group and the denominator of which is the aggregate Commitments of all Committed
Lenders in all Lender Groups.

“Lenders” shall have the meaning set forth in the introductory paragraph hereof.

“Lessee” shall mean [***], an exempted limited partnership formed under the laws
of the Cayman Islands, acting through a general partners, [***].

 

“Lessee Retained Amounts” shall have the meaning set forth in Section 8.2(G).

 

“Lessee Security Agreement” shall mean that certain amended and restated
security agreement, dated as of the Closing Date, executed and delivered by the
Lessee in favor of the Borrower.

 

“LIBOR” shall mean (i) an interest rate per annum equal to the rate appearing on
the applicable Screen Rate; or (ii) if no Screen Rate is available for U.S.
Dollars or the Interest Accrual Period or such Screen Rate ceases to be
available, the arithmetic mean of the rates (rounded upwards to four decimal
places) as supplied to the Agent at its request quoted by the Base Reference
Banks, at approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Accrual Period for the offering of deposits in
U.S. Dollars in the principal amount of the Loan Notes and for a three month
period.

.

“Lien” shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including, but not limited to, any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing).

“Liquidated Damages Amount” shall mean, as of any date of determination, for a
Defective Solar Asset, an amount equal to the Discounted Solar Asset Balance of
such Solar Asset immediately prior to becoming a Defective Solar Asset.

“Liquidation Fee” shall mean for (i) any Interest Accrual Period for which an
Advance is held by a Conduit Lender and interest is computed by reference to the
CP Rate and a reduction of the principal balance of the relevant Advance is made
for any reason on any day other than the last day of such Interest Accrual
Period or (ii) any Interest Accrual Period for which interest is computed by
reference to LIBOR and a reduction of the principal balance of the relevant
Advance is made for any reason, in each case, on any day other than the last day
of such Interest Accrual Period, the amount, if any, by which (A) the additional
interest (calculated

A-21

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

without taking into account any Liquidation Fee or any shortened duration of
such Interest Accrual Period) which would have accrued during the portion of
such Interest Accrual Period for which the cost of funding had been established
prior to such reduction of the principal balance on the portion of the principal
balance so reduced, exceeds (B) the income, if any, received by the Conduit
Lender or the Committed Lender which holds such Advance from the investment of
the proceeds of such reductions of principal balance for the portion of such
Interest Accrual Period for which the cost of funding had been established prior
to such reduction of the principal balance.  A statement as to the amount of any
Liquidation Fee (including the computation of such amount) shall be submitted by
the affected Conduit Lender or Committed Lender to the Borrower and shall be
prima facie evidence of the matters to which it relates for the purpose of any
litigation or arbitration proceedings, absent manifest error or fraud.

“Liquidity Reserve Account” shall have the meaning set forth in Section
8.2(A)(i)(d).

“Liquidity Reserve Account Required Balance” shall mean, (i) as of any date of
determination during the Availability Period, an amount equal to the product of
(A) [***], (B) [***], (C) the aggregate outstanding principal balance of all
Advances, and (D) the per annum rate used to calculate the Interest Distribution
Amount for the immediately preceding Quarterly Payment Date and (ii) as of any
date of determination following the Availability Period, [***].

“List of Closing Documents” shall mean a list of agreements, documents, and
instruments related to the Closing Date and to the initial Advance under this
Agreement which has been agreed upon by the Borrower and the Agent in the form
of Exhibit B attached hereto.

“Loan Note” shall mean each Loan Note of the Borrower in the form of Exhibit D
attached hereto, payable to the order of a Funding Agent for the benefit of the
Lenders in such Funding Agent’s Lender Group, in the aggregate face amount of up
to such Lender Group’s Lender Group Percentage of the Maximum Facility Amount,
evidencing the aggregate indebtedness of the Borrower to the Lenders in such
Funding Agent’s Lender Group.

“Lockbox Account” shall have the meaning set forth in Section 8.2(A)(i)(a).

“Lockbox Agreement” shall mean the blocked account control agreement, effective
upon the Lockbox Establishment Event, by and among the Borrower, the Lockbox
Bank and the Agent, pursuant to which the Agent shall be granted control (as
defined in Section 9-104 of the UCC) with respect to the Lockbox Account.

“Lockbox Bank” shall mean Bank of America, N.A.

“Lockbox Establishment Event” shall mean the day upon which the following
occurs: (i) the Lockbox Account is established as more fully described in
Section 8.2(A)(i)(a); (ii) the Lockbox Agreement is entered into and in full
force and effect in a form that is reasonably acceptable to the Agent; and (iii)
the Borrower caused to be delivered an opinion of counsel, in substance and form
reasonably acceptable to the Agent, regarding the Agent’s perfected security
interest in the Lockbox Account.

A-22

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

“Maintenance Services Agreement” shall have the meaning set forth in the Master
Lease Agreement.

“Maintenance Services Fee” shall have the meaning set forth in the Maintenance
Services Agreement.

“Majority Lenders” shall mean, as of any date of determination, the Lenders that
have in excess of 50% of the Aggregate Commitment without giving effect to any
termination of Commitments pursuant to Section 6.2.

“Management Agreement” shall mean the Management Agreement dated as of or about
the Closing Date, by and among the Borrower, the Manager and the Agent.

“Manager” shall have the meaning set forth in the introductory paragraph hereof.

“Manager Extraordinary Expenses” shall mean, without duplication of recovery
under the Maintenance Services Agreement, (i) extraordinary expenses incurred by
the Manager in accordance with the Management Standard in connection with (a)
its performance of maintenance and operations services on a PV System on an
emergency basis in order to prevent serious injury, loss or damage to persons or
property, (b) any litigation pursued by the Manager in respect of Manufacturer
Warranties, (c) any litigation pursued by the Manager in respect of a Customer
Agreement, (d) the replacement of Inverters that do not have the benefit of a
Manufacturer Warranty, to the extent not reimbursed from the Inverter
Replacement Reserve Account, or (e) any liquidated damages paid by the Manager
to a PBI Obligor in respect of a Solar Asset for which the Manager has
determined to be a Terminated Solar Asset, (ii) to the extent (a) a PV System
suffers a Casualty, (b) Insurance Proceeds are reduced by any  applicable
deductible and (c) the Manager incurs costs related to the repair, restoration,
replacement or rebuilding of such PV System in excess of the Insurance Proceeds,
an amount equal to the lesser of such excess and the applicable deductible, and
(iii) any amounts required to be paid by the Manager on behalf of the Borrower
in respect of MLA Solar Assets.

“Manager Fee” shall mean, for each Quarterly Payment Date, a fee equal to the
sum of  (i) the product of (a) [***] of the Administrative Fee Base Rate and (b)
the aggregate DC nameplate capacity (measured in kW) of all of the Eligible PV
Systems owned by the Borrower on the related Determination Date (excluding
Defaulted Solar Assets that are not operational and not in the process of being
removed or redeployed), (ii) the product of (a) [***] of the O&M Fee Base Rate
and (b) the aggregate DC nameplate capacity (measured in kW) of all of the PV
Systems owed by the Borrower with are Non-MLA Solar Assets (excluding Defaulted
Solar Assets that are not operational and not in the process of being removed or
redeployed) on the related Determination Date and (iii) the product of (a) [***]
of the Battery Fee and (b) the aggregate battery capacity (measured in kWh) of
all PV Systems with a Battery Services Agreement owned by the Borrower which are
Non-MLA Solar Assets.

“Manager Report” shall have the meaning set forth in the Management Agreement.

A-23

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

“Manager Termination Event” shall have the meaning set forth in Section 6.1 of
the Management Agreement.

“Manufacturer’s Warranty” shall mean any warranty given by any manufacturer of
any components of a PV System.

“Margin Stock” shall have the meaning set forth in Regulation U.

“Marketable REC” shall mean renewable energy credits under any state renewable
portfolio standard or federal renewable energy standard, voluntary renewable
energy credits certified by a non-governmental organization, pollution
allowances, carbon credits and similar environmental allowances or credits and
green tag or other reporting rights under Section 1605(b) of The Energy Policy
Act of 1992 and any present or future federal, state, or local law, regulation
or bill, and international or foreign emissions trading program, but excluding,
for the avoidance of doubt, Tax Credits, production tax credits available under
section 45 of the Internal Revenue Code, Rebates, Battery Incentives and PBI
Payments; provided, however, any zero emissions renewable energy credit program
or similar program which is characterized as a Marketable REC program, for which
a utility contract with SolarCity for a fixed term to pay for such Marketable
REC is a PBI Payment shall be treated as a PBI Payment for purposes of this
Agreement and the other Transaction Documents.

“Master Contribution Agreement” shall mean that certain master contribution
agreement, dated as of the Closing Date, between the Original Lessor and the
Borrower.

“Master Lease Agreement” shall mean that certain amended and restated master
lease agreement, dated as of March 31, 2016, between the Borrower and the
Lessee.

“Master Lease Documents” shall mean collectively, the SNDA, the Master Lease
Agreement, each Assignment and Assumption Agreement (as defined in the Master
Lease Agreement), the Maintenance Services Agreement, the Lessee Security
Agreement and the CS Loan Agreement.

“Material Adverse Effect” shall mean, with respect to any Person and any event
or circumstance, a material adverse effect on any of the following: (i) the
business, properties, operations or condition (financial or otherwise) of such
Person, (ii) the ability of such Person to perform its respective obligations
under any Transaction Documents or Master Lease Agreement to which it is a
party, (iii) the validity or enforceability of, or collectability of amounts
payable by such Person under, any Transaction Documents or Master Lease
Agreement to which it is a party, (iv) the status, existence, perfection or
priority of any Lien granted by such Person under any Transaction Documents or
Master Lease Agreements to which it is a party, or (v) the value, enforceability
or collectability of the Collateral.

“Maximum Facility Amount” shall mean $200,000,000.

“MLA Solar Asset” shall mean an Eligible Solar Asset that is subject to the
Master Lease Agreement.

A-24

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor rating
agency.

“Multi-Employer Plan” shall mean a multi-employer plan, as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” shall mean a Single Employer Plan, to which the
Borrower or any ERISA Affiliate, and one or more employers other than the
Borrower or an ERISA Affiliate, is making or accruing an obligation to make
contributions or, in the event that any such plan has been terminated, to which
the Borrower or an ERISA Affiliate made or accrued an obligation to make
contributions during any of the five plan years preceding the date of
termination of such plan.

“MyPower Facility” shall mean the Note Purchase Agreement, dated January 9,
2015, by and among FTE Solar I, LLC as Issuer, SolarCity Finance Company, LLC,
as Originator and as  Servicer, SolarCity Corporation, as Parent and as Manager,
the Purchasers and the Funding Agents from time to time party thereto and Credit
Suisse AG, New York Branch, as Administrative Agent, and the transactions and
documents related thereto.

“Nationally Recognized Accounting Firm” shall mean Ernst & Young LLP, any
successors to such firm and any other public accounting firm designated by the
Agent.

“Net Scheduled Payment” shall mean for any calendar month is equal to (i) the
sum of (a) the Scheduled Host Customer Payments for such Solar Asset during such
calendar month and (b) the Scheduled PBI Payment for such Solar Asset during
such calendar month, minus (ii) [***] of the Allocated Manager Fee for such
Solar Asset.

“Non-MLA Solar Asset” shall mean a Borrower Solar Asset which was originally
subject to the Master Lease Agreement, but is no longer subject to the Master
Lease Agreement and with respect to which the related Customer Agreement and
other related assets have automatically reverted to the Borrower.

“Notice of Borrowing” shall have the meaning set forth in Section 2.4(A).

“O&M Fee Base Rate” shall mean, initially $[***] and on each annual anniversary
of the Closing Date shall be increased by [***]%.

“Obligations” shall mean and include, with respect to the Borrower, all loans,
advances, debts, liabilities, obligations, covenants and duties owing to the
Agent or any Lender by the Borrower of any kind or nature, present or future,
arising under this Agreement, the Loan Notes, the Security Agreement, any of the
other Transaction Documents or any other instruments, documents or agreements
executed and/or delivered in connection with any of the foregoing, whether or
not for the payment of money, whether arising by reason of an extension of
credit, the issuance of a letter of credit, a loan, guaranty, indemnification or
in any other manner, whether direct or indirect (including those acquired by
assignment), absolute or

A-25

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

contingent, due or to become due, now existing or hereafter arising. The term
includes, without limitation, the principal amount of all Advances, together
with interest, charges, expenses, fees, attorneys’ and paralegals’ fees and
expenses, any other sums chargeable to the Borrower under this Agreement or any
other Transaction Document pursuant to which it arose.

“OFAC” shall have the meaning set forth in Section 4.1(R).

“Officer’s Certificate” shall mean a certificate signed by an authorized officer
of an entity.

“Official Body” shall mean any government, nation or supranational body or
political subdivision thereof or any agency, authority, bureau, central bank,
commission, department or instrumentality of any such government or political
subdivision, or any court, tribunal, grand jury or arbitrator, or any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, or any
accounting board or authority (whether or not a part of government) which is
responsible for the establishment or interpretation of national or international
accounting principles.

“Original Lessor” shall mean Dom Solar Lessor I, LP, an exempted limited
partnership formed under the laws of the Cayman Islands acting through its
general partner, Dom Solar General Partner I, LLC.

“Original Lessor Limited Partnership Agreement” shall mean the Third Amended and
Restated Limited Partnership Agreement of the Original Lessor dated as of March
31, 2016, by and among Dom Solar Limited Partner I, LLC, [***] and Dom Solar
General Partner I, LLC.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Advance or
Transaction Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Parts” shall mean components of a PV System.

“Patriot Act” shall have the meaning set forth in Section 10.18.

A-26

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

“Paying Agent” shall have the meaning set forth in the introductory paragraph
hereof.

“Paying Agent Fee” shall mean a fee payable by the Borrower to the Paying Agent
as set forth in the Paying Agent Fee Letter.

“Paying Agent Fee Letter” shall mean that certain letter agreement dated March
31, 2016, between the Paying Agent, the Custodian and the Borrower.

“Payment Direction Letter” shall mean that certain direction letter, dated as of
March 31, 2016, from the Borrower to the Paying Agent

“Payment Facilitation Agreement” shall mean each modification, waiver or
amendment agreement (including a replacement Customer Agreement) entered into by
the Manager in accordance with the Management Standard and the Management
Agreement on behalf of the Borrower relating to a Customer Agreement.

“PBI Documents” shall mean, with respect to a PV System and the related PBI
Documents, all performance-based incentives paid as a stream of periodic
payments by a utility or state or local Governmental Authority based on the
production of such PV System, made as an inducement to a utility customer, solar
company or installer to install or use solar equipment, expressly excluding
Rebates, Marketable RECs, Battery Incentives and Tax Credits; provided, however,
any zero emissions renewable energy credit program  or similar program which is
characterized as a Marketable REC program, for which a utility contracts with
SolarCity for a fixed term to pay for such Marketable RECs are PBI Payments and
shall be treated as PBI Payments for purposes of this Agreement and the other
Transaction Documents.

“PBI Obligor” shall mean a utility or Governmental Authority that maintains or
administers a renewable energy program designed to incentivize the installation
of PV Systems and use of solar generated electricity that has approved and is
obligated to make PBI Payments to the owner of the related PV System.

“PBI Payments” shall mean, with respect to a PV System and the related PBI
Documents, all payments due by the related PBI Obligor under or in respect of
such PBI Documents; provided that PBI Payments do not include Rebates or
Marketable RECs or amounts received, if any, in respect of Marketable RECs.

“Performance Guarantor” shall mean SolarCity Corporation, a Delaware
corporation.

“Performance Guaranty” shall mean the performance guaranty, dated as of the
Closing Date, by the Performance Guarantor in favor of the Borrower and the
Agent.

“Periodic Rent” shall have the meaning set forth in the Master Lease Agreement.

“Permits” shall mean, (i) any permit, franchise, lease, order, license, notice,
certification, approval, exemption, qualification, right or authorization from
or registration,

A-27

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

notice or filing with any Governmental Authority and (ii) any document or
instrument required to be entered into with, or delivered by, the local utility
with whose distribution facilities any PV System of an MLA Solar Asset will
interconnect as a condition to such PV System commencing parallel
operation.  For the avoidance of doubt, a Customer Agreement to which a
Governmental Authority is a party will not be considered a “Permit”.

“Permitted Indebtedness” shall mean Indebtedness under the Transaction
Documents.

“Permitted Investments” shall mean any of the following investments denominated
and payable solely in United States dollars: (i) readily marketable debt
securities issued by, or the full and timely payment of which is guaranteed by
the full faith and credit of, the federal government of the United States of
America; (ii) insured demand deposits, time deposits and certificates of deposit
of any commercial bank rated A-1 by S&P and P-1 by Moody’s; (iii) no load money
market funds rated in the highest ratings category by each of S&P and Moody’s
(without the “r” symbol attached to any such rating by S&P); and (iv) commercial
paper of any corporation incorporated under the laws of the United States or any
political subdivision thereof; provided, that such commercial paper is rated A-1
by S&P and P-1 by Moody’s (without the “r” symbol attached to any such rating by
S&P).

“Permitted Liens” shall mean (i) any lien for taxes, assessments and
governmental charges or levies not yet due and payable or which are being
contested in good faith by appropriate proceedings, (ii) any other lien or
encumbrance arising under or permitted by the Transaction Documents, (iii) with
respect to any PV System subject to the Master Lease Agreement, the rights of
the Lessee under the Master Lease Documents with respect to such PV System and
the Solar Assets related to such PV System, and (iv) to the extent a PV System
constitutes a fixture, any conflicting interest of an encumbrancer or owner of
the real property that has or would have priority over the applicable UCC
fixture filing.

 

“Person” shall mean any individual, corporation (including a business trust),
partnership, limited liability company, joint-stock company, trust,
unincorporated organization or association, joint venture, government or
political subdivision or agency thereof, or any other entity.

“Plan” shall mean an employee pension benefit plan which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Internal Revenue Code as to which the Borrower or any Affiliate may have any
liability.

“Potential Amortization Event” shall mean any event or condition which with
notice, passage of time or both would constitute an Amortization Event.

“Potential Default” shall mean any event or condition which with notice, passage
of time or both would constitute an Event of Default.

“Pre-Placed In Service Reserve Account” shall have the meaning set forth in
Section 8.2(A)(i)(f).

A-28

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

“Pre-Placed In Service Reserve Account Required Amount” shall mean, for any
Pre-Placed In Service Solar Asset, an amount equal to the product of (A) the
quotient of (i) the number of days from the date of such calculation to, and
including, the scheduled date on which the Periodic Rent includes a portion
attributable to such Pre-Placed In Service Solar Asset, divided by (ii) 365, (B)
the outstanding principal balance of all Advances related to such Pre-Placed In
Service Solar Asset and (C) the per annum rate used to calculate the Interest
Distribution Amount for the immediately preceding Quarterly Payment Date.

“Pre-Placed In Service Reserve Account Required Balance” shall mean, on any date
of calculation, the sum of all Pre-Placed in Service Reserve Required Amounts.

“Pre-Placed In Service Solar Asset” shall mean an Eligible Solar Asset which is
a Leased Project that has not been placed in service and has not become a
Cancelled Project, a Delayed Project or a Deficient Project.

“Prime Rate” shall mean the rate of interest most recently announced by the
Agent at its principal office in New York, New York as its prime rate (it being
understood that at any one time there shall exist only one such prime rate so
announced, which rate is not necessarily intended to be the lowest rate of
interest determined by the Agent in connection with extensions of credit).  The
“prime rate” is a rate set by the Agent based upon various factors including the
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate.  Any change in the prime rate announced by
the Agent shall take effect at the opening of business on the day specified in
the public announcement of such change.

“Production Guaranty” shall mean, with respect to a PV System, an agreement in
the form of a production warranty between the Host Customer and SolarCity (or in
some cases, between the Host Customer and the owner of the Solar Asset), which
the Manager has agreed to perform on behalf of such owner that specifies a
minimum level of solar energy production, as measured in kWh, for a specified
time period. Such guarantees stipulate the terms and conditions under which the
Host Customer could be compensated if their PV System does not meet the
electricity production guarantees.

“Project” shall mean a PV System, the associated Real Property Rights, rights
under the applicable Customer Agreements and all other related rights to the
extent applicable thereto including, without limitation, all Parts and
Manufacturers’ Warranties and rights to access Host Customer data.

“Project State” shall have the meaning set forth in the Master Lease Agreement.

“Provider” shall mean SolarCity Corporation, or its successor or permitted
assignee or transferee, in its capacity as “Provider” under the Maintenance
Services Agreement.

“PV System” shall mean, with respect to a Solar Asset, a photovoltaic system,
including photovoltaic panels, racks, wiring, battery storage, and other
electrical devices, as applicable, conduit, weatherproof housings, hardware, one
or more inverters, tracker systems,

A-29

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

remote performance monitoring equipment, connectors, meters, disconnects and
over current devices.

“Qualifying Hedge Counterparty” shall mean (i) a counterparty which at all times
satisfies all then applicable counterparty criteria of S&P or Moody’s for
eligibility to serve as counterparty under a structured finance transaction
rated “A+”, in the case of S&P or “A1”, in the case of Moody’s or (ii) an
affiliate of the Agent (in which case rating agency counterparty criteria shall
not be applicable).

“Qualifying Hedge Counterparty Joinder” shall mean that certain Joinder
Agreement executed by a Qualifying Hedge Counterparty and acknowledged by the
Agent, a copy of which shall be provided to all Parties to this Agreement.

“Quarterly Payment Date” shall mean the 15th day of each March, June, September
and December or, if such 15th day is not a Business Day, the next succeeding
Business Day commencing June 15, 2016.

“Racking System” shall mean, with respect to a PV System, the hardware required
to mount and securely fasten a Solar Photovoltaic Panel onto the Host Customer
site where the PV System is located.

“Ramp-Up Period” shall mean a period of time commencing on the Closing Date and
ending on the [***] day thereafter.

“Real Property Rights” shall have the meaning in the Master Lease Agreement.

“Rebate” shall mean any payment paid by a utility or state or local Governmental
Authority based in whole or in part on the cost or size of a PV System, made as
an inducement to a utility customer, solar company or installer to install or
use solar equipment, expressly excluding PBI Payments, Marketable RECs, Battery
Incentives and Tax Credits.

“Recipient” shall mean the Agent, the Lenders or any other recipient of any
payment to be made by or on account of any obligation of the Borrower under this
Agreement or any other Transaction Document.

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Rent” shall have the meaning set forth in the Master Lease Agreement.

“Rent Payment Date” shall have the meaning set forth in the Master Lease
Agreement.

“Rent Prepayment” shall have the meaning set forth in the Master Lease
Agreement.

A-30

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

“Reportable Event” shall mean a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such Section, with respect to a Plan,
excluding, however, such events as to which the Pension Benefit Guaranty
Corporation by regulation or by public notice waived the requirement of Section
4043(a) of ERISA that it be notified within thirty (30) days of the occurrence
of such event, provided, that a failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code and of Section 302 of ERISA shall be a
Reportable Event regardless of the issuance of any such waivers in accordance
with either Section 4043(a) of ERISA or Section 412(d) of the Internal Revenue
Code.

“Required Lockbox Reserve Amount” shall have the meaning set forth in Section
8.2(F).

“Responsible Officer” shall mean, with respect to any company, corporation,
limited liability company or partnership, a director, the chairman of the board,
the president, any vice president, the secretary, the treasurer, any assistant
secretary, any assistant treasurer, managing member and each other officer of
such company, corporation or limited liability company or the general partner of
such partnership specifically authorized in resolutions of the board of
directors of such corporation or managing member of such limited liability
company to sign agreements, instruments or other documents in connection with
the Transaction Documents on behalf of such company, corporation, limited
liability company or partnership, as the case may be, and who is authorized to
act therefor.

“S&P” shall mean Standard and Poor’s Rating Group, a division of Standard &
Poor’s Financial Services, LLC, or any successor rating agency.

“Schedule of Solar Assets” shall mean, as the context may require, the schedule
of Borrower Solar Assets which meet the criteria of an Eligible Solar Asset,
which schedule is attached hereto as Schedule V and may be updated from time to
time in accordance with the terms of this Agreement.

“Scheduled Maturity Date” shall mean December 31, 2017.

“Scheduled Host Customer Payments” shall mean for each Borrower Solar Asset, the
payments scheduled to be paid by a Host Customer during each Collection Period
in respect of the initial term of the related Customer Agreement, as set forth
on Schedule II hereto, as the same may be updated from time to time and may be
adjusted by the Manager to reflect that such Borrower Solar Asset has become a
Defaulted Solar Asset, a Defective Solar Asset or if a Payment Facilitation
Agreement has been executed in connection with such Borrower Solar Asset.  The
Scheduled Host Customer Payments exclude any amounts attributable to sales, use
or property taxes to be collected from Host Customers.

“Scheduled PBI Payments” shall mean for each Borrower Solar Asset, the payments
scheduled to be paid by a PBI Obligor during each Collection Period, if any, as
set forth on Schedule III hereto, as the same may be updated from time to time
and may be adjusted by the Manager to reflect that such Borrower Solar Asset has
become a Defaulted Solar Asset, a

A-31

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Defective Solar Asset or if a Payment Facilitation Agreement has been executed
in connection with such Borrower Solar Asset.

“Scheduled Rent Payments” shall mean for each Borrower Solar Asset, the payments
scheduled on the related Rent Schedule (as defined in the Master Lease
Agreement).

 

“Screen Rate” shall mean the London interbank offer rate administered by ICE
Benchmark Administration Limited (or any other Person that takes over
administration of such rate) for the relevant currency and period displayed on
the appropriate page of the Thomson Reuters screen (or on the appropriate page
of such other information service that publishes such rate from time to time in
place of Thomson Reuters).  If the agreed page or service ceases to be
available, the Agent may specify another page or service displaying the same
rate after consultation with the Borrower and the Majority Lenders.

 

“Secured Parties” shall mean the Agent, each Lender and each Qualifying Hedge
Counterparty.

“Securities Account Agreement” shall mean the Securities Account Agreement,
dated as of the Closing Date, by and among the Borrower, the Paying Agent and
the Agent, pursuant to which the Agent shall be granted control (as defined in
Section 8-106 of the UCC) with respect to the Collection Account, the
Distribution Account, the Liquidity Reserve Account, the Pre-Placed In Service
Reserve Account and the Inverter Replacement Reserve Account.

“Security Agreement” shall mean the Security Agreement, dated as of or about the
Closing Date, executed and delivered by the Borrower in favor of the Agent, for
the benefit of the Secured Parties.

“Single Employer Plan” shall mean any “employee pension benefit plan” (as such
term is defined in Section 3(2) of ERISA), other than a Multi-Employer Plan,
that is subject to Title IV of ERISA or Section 412 of the Internal Revenue Code
and is sponsored or maintained by the Borrower or any ERISA Affiliate or for
which the Borrower or any ERISA Affiliate may have liability by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.

“SNDA” shall mean that certain subordination and non-disturbance agreement,
dated as of the Closing Date by and among the Borrower, the Lessee and the
Agent.

“Solar Asset” shall mean (i) a PV System, (ii) associated Real Property Rights,
(iii) rights under the applicable Customer Agreements and all other related
rights to the extent applicable thereto, including, without limitation, all
applicable Permits, all parts and Manufacturer’s Warranties and rights to access
Host Customer data, but in all instances excluding Marketable RECs.

“Solar Asset Payment Level” shall mean, for any Collection Period, the quotient
(expressed as a percentage) of (i) the sum of all Host Customer Payments
actually deposited into the Closing Date Lockbox Account (until the occurrence
of the Lockbox Establishment Event

A-32

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

and thereafter the Lockbox Account) during such Collection Period, divided by
(ii) the sum of all Scheduled Host Customer Payments for such Collection Period.

“SolarCity” shall mean SolarCity Corporation, a Delaware corporation.

“Solar Photovoltaic Panel” shall mean, with respect to a PV System, the
necessary hardware component that uses wafers made of silicon, cadmium
telluride, or any other suitable material, to generate a direct electrical
current (DC) output using energy from the sun’s light.

“Subsidiary” shall mean, with respect to any Person at any time, (i) any
corporation or trust of which 50% or more (by number of shares or number of
votes) of the outstanding Capital Stock or shares of beneficial interest
normally entitled to vote for the election of one or more directors, managers or
trustees (regardless of any contingency which does or may suspend or dilute the
voting rights) is at such time owned directly or indirectly by such Person or
one or more of such Person’s subsidiaries, or any partnership of which such
Person or any of such Peron’s Subsidiaries is a general partner or of which 50%
or more of the partnership interests is at the time directly or indirectly owned
by such Person or one or more of such Person’s subsidiaries, and (ii) any
corporation, trust, partnership or other entity which is controlled or capable
of being controlled by such Person or one or more of such Person’s subsidiaries.

“Substantial Completion” shall have the meaning set forth in the Master Lease
Agreement.

“Successor Manager” shall have the meaning set forth in the Management
Agreement.

“Swap Rate” shall mean, the then current fixed versus LIBOR swap rate associated
with the weighted average life of the expected amortization schedule of the
aggregate outstanding balance of the Loan Notes which is determined by the
Agent’s proprietary model and mutually agreed upon by the Agent and the
Borrower.

“Takeout Agreements” shall mean agreements, instruments, documents and other
records entered into in connection with a Takeout Transaction.

“Takeout Transaction” shall mean any financing arrangement, securitization, sale
or other disposition of Collateral entered into by the Borrower or any of its
Affiliates (other than under this Agreement), pursuant to which the Borrower
sells, refinances, pledges or otherwise allocates an interest in all or any
portion of the Collateral owned by it to a third party in an arms’ length
transaction to secure or provide for the payment of amounts owing (or to be
owing as a result of such financing agreement) by the Borrower or such Affiliate
to the provider of such credit or in respect of securities (i) issued by the
Borrower, such Affiliate or any other third-party credit provider and (ii)
backed by such Collateral, provided, that all Obligations owing under this
Agreement to the Lenders, including with all accrued but unpaid interest, are
paid.

A-33

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

“Tax Credit” shall mean an investment tax credit under Section 48(a)(3)(A)(i) of
the Internal Revenue Code.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, and including any interest,
additions to tax or penalties applicable thereto.

“Terminated Solar Asset” shall mean a Borrower Solar Asset for which the related
PV System has experienced an Event of Loss and (i) is not repaired, restored,
replaced or rebuilt to substantially the same condition as it existed
immediately prior to the Event of Loss within 120 days of such Event of Loss or
(ii) is deemed to be a Terminated Solar Asset by the Manager in accordance with
the Management Agreement.

“Termination Value Payment” shall have the meaning set forth in the Master Lease
Agreement.

“TFRAD Borrowing Base Contribution” shall mean a contribution deposited by the
Original Lessor, at its option, into the Distribution Account in an amount
needed to avoid a Borrowing Base Deficiency on a Tranche Finalization and Rent
Adjustment Date.

“Tranche Finalization and Rent Adjustment Date” shall have the meaning set forth
in the Master Lease Agreement.

“Transaction Documents” shall mean (a) this Agreement, the Loan Notes, the
Security Agreement, the Fee Letters, the Paying Agent Fee Letter, the Management
Agreement, the Custodial Agreement, the Contribution Agreements, the Master
Contribution Agreement, the Account Control Agreements, the Performance
Guaranty, each Hedge Agreement, and (b) any other agreements, instruments,
certificates or documents delivered or contemplated to be delivered hereunder or
thereunder or in connection herewith or therewith, and “Transaction Document”
shall mean any of the Transaction Documents.

“True-Up Payment” shall have the meaning set forth in the Master Lease
Agreement.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
any applicable jurisdiction.

“United States” shall mean the United States of America.

“Unused Line Fee” shall have the meaning set forth in Section 2.5(A).

“Unused Line Fee Percentage” shall mean [***]% per annum.

“Unused Portion of the Loan Commitments” shall have the meaning set forth in
Section 2.6.

A-34

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

“Usage Fees” shall mean the product of (i) the Usage Fee Rate, (ii) the average
daily aggregate outstanding principal balance of all Advances during the related
Interest Accrual Period, and (iii) the actual number of days in such Interest
Accrual Period, divided by 360.

“Usage Fee Rate” shall mean 3.25% per annum; provided, that, if any Event of
Default has occurred and is continuing, the Usage Fee Rate shall mean 5.25% per
annum.

“U.S. Person” shall mean any Person who is a U.S. person within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.

 

 

 

A-35

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

EXHIBIT B

Domino Solar Ltd

List of Closing Documents

 

 

Principal Parties and Counsel

 

Party                                   Role

Domino Solar Ltd                         Borrower/New Lessor

Dom Solar Lessor I, LP                         Original Lessor

[***]                         Lessee

SolarCity Corporation (“Solar City”)               Manager/Performance Guarantor

U.S. Bank National Association (“US Bank”)          Custodian, Paying Agent,
Securities Intermediary

Credit Suisse Securities (USA) LLC               Structuring Agent

Credit Suisse AG, NY Branch                    Agent

Credit Suisse AG, Cayman Islands Branch               Committed Lender

Mountcliff Funding LLC                         Conduit Lender

Credit Suisse International                         Hedge Provider

Chadbourne & Parke LLP                         Counsel to SolarCity

McDermott Will & Emery                         Counsel to Lessee

Conyers Dill & Pearman                         Cayman Islands Counsel to
Borrower

Maples and Calder                         Cayman Islands Counsel to Lessee

Kramer Levin Naftalis & Frankel LLP               Counsel to Agent and Committed
Lender

Chapman & Cutler LLP                         Counsel to US Bank

Bank of America, N.A.                         Lockbox Bank          

 

Closing Date Documents

Principal Documents

1.Credit Agreement

2.Loan Note

3.Master Contribution Agreement

4.Performance Guaranty

5.Security Agreement

6.SNDA

7.Management Agreement

8.Custodial Agreement

9.Fee Letters

10.Securities Account Agreement

11.Master Lease Agreement

12.Lessee Security Agreement

13.Maintenance Services Agreement

14.Payment Direction Letter

15.Lessee Retained Amounts Direction Letter

B-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

16.Rent Prepayment Direction Letter

Opinions1

17.Chadbourne True Sale/Non-Consolidation Opinion

18.Chadbourne NY Law/Corporate/UCC Opinion

19.Corporate Cayman Matters  (Borrower)

20.Corporate Cayman Matters  (Original Lessor)

21.True Sale/Non-Consolidation Cayman Opinion

22.True Lease Opinion

23.NY Corporate Opinion (Lessee)

24.Corporate Cayman Matters (Lessee)

25.Opinion of Counsel to US Bank

Secretary’s Certificates

26.Secretary’s Certificate of Borrower

27.Secretary’s Certificate of Original Lessor

28.Secretary’s Certificate of Manager/Performance Guarantor

29.Secretary’s Certificate of Lessee

30.Secretary’s Certificate of US Bank

Miscellaneous Closing Documents

31.DC UCC-3 Financing Statement (Assignment from Original Lessor to Borrower)

32.DC UCC-3 Financing Statement (Restatement of Collateral – Borrower )

33.DC UCC-3 Financing Statement (Assignment from Borrower to Agent)

34.DC UCC-1 Financing Statement (Borrower to Agent on behalf of Lenders)

35.NY UCC-3 Financing Statement (Assignment from Original Lessor to Borrower)

36.NY UCC-3 Financing Statement (Restatement of Collateral – Borrower )

37.NY UCC-3 Financing Statement (Assignment from Borrower to Agent)

38.CA UCC-1 Financing Statement (Borrower to Agent on behalf of Lenders)

39.Entry on Borrower Register of Mortgages and Charges

40.UCC Search Results

Initial Funding Documents

Miscellaneous Funding Documents

41.Custodial Certification

42.Notice of Borrowing

 

1 

All opinions in form and substance satisfactory to the Agent.

B-2

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

43.Borrowing Base Certificate

44.Waiver of Hedge Agreements

 

B-3

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

EXHIBIT C-1

Form of Borrowing Base Certificate

Borrowing Base Certificate

DOMINO SOLAR LTD

[_________], 20[_]

In connection with that certain Credit Agreement, dated as of March 31, 2016
(the “Credit Agreement”), by and among Domino Solar Ltd, as Borrower (the
“Borrower”), SolarCity Corporation, as Manager and as Performance Guarantor, Dom
Solar Lessor I, LP, acting through its general partner, Dom Solar General
Partner I, LLC, as Original Lessor, Credit Suisse AG, New York Branch, as agent
for the financial institutions that may become parties thereto as Lenders, the
Lenders, and U.S. Bank National Association, as Paying Agent and as Custodian,
the Borrower hereby certifies that:

1.       The sum of all outstanding Advances will not exceed the then Aggregate
Commitment plus any Advances approved in excess of such Aggregate Commitment
pursuant to Section 2.16 of the Credit Agreement, after giving effect to the
Advance requested in the attached Borrowing Notice.

2.     The attached Schedule I sets forth the borrowing base calculations
reflecting a Borrowing Base that equals or exceeds the sum of the outstanding
Advances after giving effect to the Advance requested (the “Borrowing Base
Calculations”) and provides all data used, in Excel format, to calculate the
foregoing as of the Borrowing Date and the computations reflected in the
Borrowing Base Calculations are true, correct and complete.

Capitalized terms used but not defined herein shall have the meanings specified
in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first written above.

C-1-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

For and on behalf of

Domino Solar Ltd, an exempted company incorporated in the Cayman Islands, as
Borrower

By    

Name:  

Title:  

 

 

C-1-2

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

EXHIBIT C-2

Form of Notice of Borrowing

__________  ___, 20__

To:     Credit Suisse AG, New York Branch, as Agent and as Funding Agent

11 Madison Avenue, 4th Floor

New York, NY 10010

Attention: Jason Muncy

     Oliver Niesenson

 

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of March 31, 2016 (the
“Credit Agreement”), by and among Domino Solar Ltd, as Borrower (the
“Borrower”), SolarCity Corporation, as Manager and as Performance Guaranty, Dom
Solar Lessor I, LP, acting through its general partner, Dom Solar General
Partner I, LLC, as Original Lessor, Credit Suisse AG, New York Branch, as Agent
for the financial institutions that may from time to time become parties thereto
as Lenders (in such capacity, the “Agent”), the Lenders, and U.S. Bank National
Association, as Paying Agent and as Custodian.  Capitalized terms used herein
but not defined herein shall have the meanings assigned to such terms in the
Credit Agreement

In accordance with Section 2.4 of the Credit Agreement, the Borrower hereby
requests that the Lenders provide an Advance based on the following criteria:

1. Aggregate principal amount of Advance requested:   $________________

2. Allocated amount of such Advance to be paid by the Lenders in each Lender
Group:

[__] Lender Group     $___________________

     3.  Requested Borrowing Date: ________ ___, 20__2

4. $_______________ should be transferred to the Liquidity Reserve Account

Account(s) to which Funding Agents should wire the balance of the requested
funds:

 

2 

No earlier than two Business Days after the date of delivery of this Notice of
Borrowing.

C-2-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Bank Name:

ABA No.:

Account Name:

Account No.:

Reference:

4. Attached to this notice as Exhibit A is the Borrowing Base Certificate in
connection with this

Advance.

Very truly yours,

For and on behalf of

 

DOMINO SOLAR LTD, an exempted company

incorporated in the Cayman Islands

 

By: ___________________________

Name

Title:

 

C-2-2

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT D

Form of Loan Note

LOAN NOTE

Up to $[_____]                                         [DATE], 2016

New York, New York

 

Reference is made to that certain Credit Agreement, dated as of March 31, 2016
(as may be amended from time to time, the “Credit Agreement”), by and among
Domino Solar Ltd, as borrower (the “Borrower”), SolarCity Corporation, as
manager (in such capacity, the “Manager”), and as performance guarantor (in such
capacity, the  “Performance Guarantor”), Dom Solar Lessor I, LP, acting through
its general partner, Dom Solar General Partner I, LLC, as Original Lessor,
Credit Suisse AG, New York Branch, as agent for the Lenders (including any
Conduit Lender) that may become parties thereto (the “Agent”), the Lenders, and
U.S. Bank National Association, as paying agent (in such capacity, the “Paying
Agent”) and as custodian (in such capacity, the “Custodian”).  Capitalized terms
used and not otherwise defined herein shall have the meanings ascribed to them
in the Credit Agreement.  

 

FOR VALUE RECEIVED, the Borrower hereby promises to pay CREDIT SUISSE AG, NEW
YORK BRANCH, as Funding Agent, for the benefit of the Lenders in its Lender
Group (the “Loan Note Holder”) on the Facility Maturity Date or such earlier
date as provided in the Credit Agreement (whether or not shown on Schedule I
attached hereto (or such electronic counterpart)), in immediately available
funds in lawful money of the United States the principal amount of up to
[____________] DOLLARS ($[________]) or, if less, the aggregate unpaid principal
amount of all Advances made by the Lenders in the Loan Note Holder’s Lender
Group to the Borrower pursuant to the Credit Agreement together with all accrued
but unpaid interest thereon.

 

The Borrower also agrees to pay interest in like money to the Loan Note Holder,
for the benefit of the Lenders in its Lender Group, on the unpaid principal
amount of each such Advance from time to time from the date of each such Advance
until payment in full thereof at the rate or rates and on the dates set forth in
the Credit Agreement.

 

This Loan Note is one of the Loan Notes referred to in, and is entitled to the
benefits of, the Credit Agreement, which, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of the principal hereof prior
to the maturity hereof upon the terms and conditions specified therein and is
secured by the Collateral including the Purchased Solar Assets.

 

In the event of any inconsistency between the provisions of this Loan Note and
the provisions of the Credit Agreement, the Credit Agreement will prevail.

 

THIS LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401

D-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

AND 5-1402 OF THE GENERAL OBLIGATIONS LAWS OF THE STATE OF NEW YORK BUT
OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

 

ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS LOAN NOTE MAY BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS LOAN NOTE, EACH OF
THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, OR ANY LEGAL PROCESS WITH RESPECT TO ITSELF
OR ANY OF ITS PROPERTY, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS LOAN NOTE OR
ANY DOCUMENT RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY NEW YORK LAW.

 

ALL PARTIES HEREUNDER HEREBY KNOWINGLY, VOLUNTARILY AND  INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS LOAN NOTE, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF THE PARTIES IN CONNECTION HEREWITH OR THEREWITH. ALL PARTIES
ACKNOWLEDGE AND AGREE THAT THEY HAVE RECEIVED FULL AND SIGNIFICANT CONSIDERATION
FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR ALL
PARTIES TO ENTER INTO THIS LOAN NOTE.

 

This Loan Note may be transferred or assigned by the holder hereof at any time,
subject to compliance with any applicable law. This Loan Note shall be binding
upon the Borrower and shall inure to the benefit of the holder hereof and its
successors and assigns. The obligations and liabilities of the Borrower
hereunder may not be assigned to any Person without the prior written consent of
the holder hereof. Any such assignment in violation of this paragraph shall be
void and of no force or effect.

 

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.

 

[Signature page follows.]

 

D-2

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Loan Note has been duly executed and delivered on
behalf of the Borrower by its duly authorized officer on the date and year first
written above.

 

                         For and on behalf of

                        

DOMINO SOLAR LTD, an exempted company incorporated in the Cayman Islands

 

 

 

                         By: ____________________________

                         Name:

                         Title:

 

D-3

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Schedule I

 

INCREASES AND DECREASES

 

 

 

Date

Unpaid Principal Amount

 

 

Increase

 

 

Decrease

 

 

Total

 

Cost of Funds

Interest Accrual Period

 

Notation made by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D-4

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

EXHIBIT E

Commitments

 

Credit Suisse AG, Cayman Islands Branch

$50,000,000

 

 

 

 

 

E-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

EXHIBIT F

Form of Notice of Delayed Funding

Domino Solar Ltd

c/o SolarCity Corporation

3055 Clearview Way

San Mateo, CA 94402

 

Re:     Notice of Potential For Delayed Funding

Reference is made to the Credit Agreement, dated as of March 31, 2016, by and
among DOMINO SOLAR LTD, an exempted company incorporated with limited liability
under the laws of the Cayman Islands (the “Borrower”), SOLARCITY CORPORATION, a
Delaware corporation (“SolarCity”), as performance guarantor (in such capacity,
the “Performance Guarantor”), Dom Solar Lessor I, LP, acting through its general
partner, Dom Solar General Partner I, LLC, as original lessor (the “Original
Lessor”), SolarCity, as manager (in such capacity, the “Manager”), Credit Suisse
AG, New York Branch (“CSNY”), as contractual representative (in such capacity,
the “Agent”) for the financial institutions that may become parties hereto (each
such financial institution (including any Conduit Lender), a “Lender” and
collectively, the “Lenders”), the Lenders, each Funding Agent representing a
group of Lenders, and u.s. bank national association, as paying agent (in such
capacity, the “Paying Agent”) and as custodian (in such capacity, the
“Custodian”).

Pursuant to Section 2.4 (D) of the Credit Agreement, [___], as a Committed
Lender, hereby notifies the Borrower that it has incurred external costs, fees
or expenses directly related to and as a result of the “liquidity coverage
ratio” under Basel III in respect of its Commitments under the Credit Agreement
and/or its interests in the Loan Notes.

Sincerely,

[____]

By: _____________________________

Name:

Title:

 

F-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT G

Form of Delayed Funding Notice

Domino Solar Ltd

c/o SolarCity Corporation

3055 Clearview Way

San Mateo, CA 94402

 

Re:     Notice of Potential For Delayed Funding

Reference is made to the Credit Agreement, dated as of March 31, 2016, by and
among DOMINO SOLAR LTD, an exempted company incorporated with limited liability
under the laws of the Cayman Islands (the “Borrower”), SOLARCITY CORPORATION, a
Delaware corporation (“SolarCity”), as performance guarantor (in such capacity,
the “Performance Guarantor”), Dom Solar Lessor I, LP, acting through its general
partner, Dom Solar General Partner I, LLC, as original lessor (the “Original
Lessor”), SolarCity, as manager (in such capacity, the “Manager”), Credit Suisse
AG, New York Branch (“CSNY”), as contractual representative (in such capacity,
the “Agent”) for the financial institutions that may become parties hereto (each
such financial institution (including any Conduit Lender), a “Lender” and
collectively, the “Lenders”), the Lenders, each Funding Agent representing a
group of Lenders, and u.s. bank national association, as paying agent (in such
capacity, the “Paying Agent”) and as custodian (in such capacity, the
“Custodian”).

Pursuant to Section 2.4(D) of the Credit Agreement, [___], as a Committed
Lender, hereby notifies the Borrower of its intent to fund its amount of the
Advance related to the Notice of Borrowing delivered by the Borrower on [__], on
a Business Day that is before [____]3, rather than on the date specified in such
Notice of Borrowing.

Sincerely,

[____]

By: _____________________________

Name:

Title:




 

3 

Thirty-five days following the date of delivery by such Committed Lender of this
Delayed Funding Notice.

G-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT H

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT, dated as of the date set forth in Item 1 of Schedule I
hereto (the “Joinder Agreement”), among Domino Solar Ltd, as Borrower (the
“Borrower”), the Lender set forth in Item 2 of Schedule I hereto, as an
additional lender (the “Additional Lender”) and the Funding Agent set forth in
Item 2 of Schedule I hereto, as an additional funding agent (the “Additional
Funding Agent”), and CREDIT SUISSE AG, NEW YORK BRANCH, as Agent for the Lenders
and Funding Agents under, and as defined in, the Credit Agreement described
below (in such capacity, the “Agent”).

W I T N E S S E T H

WHEREAS, this Joinder Agreement is being executed and delivered in connection
with the Credit Agreement, dated as of March 31, 2016, by and among DOMINO SOLAR
LTD, an exempted company incorporated with limited liability under the laws of
the Cayman Islands (the “Borrower”), SOLARCITY CORPORATION, a Delaware
corporation (“SolarCity”), as performance guarantor (in such capacity, the
“Performance Guarantor”) and as manager (in such capacity, the “Manager”), DOM
SOLAR LESSOR I, LP, an exempted limited partnership formed under the laws of the
Cayman Islands, acting through its general partner, Dom Solar General Partner I,
LLC, as original lessor (the “Original Lessor”), Credit Suisse AG, New York
Branch (“CSNY”), as contractual representative (in such capacity, the “Agent”)
for the financial institutions that may become parties hereto (each such
financial institution (including any Conduit Lender), a “Lender” and
collectively, the “Lenders”), the Lenders, each Funding Agent representing a
group of Lenders, and u.s. bank national association, as paying agent (in such
capacity, the “Paying Agent”) and as custodian (in such capacity, the
“Custodian”) (the “Credit Agreement”; unless otherwise defined herein, terms
defined in the Credit Agreement are used herein as therein defined); and

WHEREAS, the Additional Lender wishes to become a Lender party to the Credit
Agreement;

NOW, THEREFORE, the parties hereto hereby agree as follows:

Upon receipt by the Agent of a counterpart of this Joinder Agreement, to each of
which is attached a fully completed Schedule I and Schedule II, each of which
has been executed by the Additional Lender, the Additional Funding Agent, the
Borrower and the Agent, the Agent will transmit to the Borrower, the Manager,
the Paying Agent, the Additional Lender and the Additional Funding Agent a
Joinder Effective Notice, substantially in the form of Schedule III to this
Joinder Agreement (a “Joinder Effective Notice”).  Such Joinder Effective Notice
shall be executed by the Agent and shall set forth, inter alia, the date on
which the joinder effected by this Joinder Agreement shall become effective (the
“Joinder Effective Date”).  From and after the Joinder Effective Date, the
Additional Lender shall be a Committed Lender party to the Credit Agreement for
all purposes thereof having an initial Lender Group Percentage and Commitment,
if applicable, as set forth in such Schedule II.

H-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

By executing and delivering this Joinder Agreement the Additional Lender
confirms to and agrees with the Agent and the Lender as follows:  (i) neither
the Agent nor any other Lender makes any representation or warranty or assumes
any responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement (other than representations
or warranties made by such respective parties) or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto, or
with respect to the financial condition of [add relevant entities] or the
Borrower (collectively, the “[___] Entities” and each, a “[___] Entity”), or the
performance or observance by any [___] Entity of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant hereto; (ii) the Additional Lender confirms that it has
received a copy of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Joinder
Agreement; (iii) the Additional Lender will, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement; (iv) each
Additional Lender appoints and authorizes the Agent to take such action as agent
on its behalf and to exercise such powers under the Credit Agreement as are
delegated to the Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, all in accordance with Article VIII of the Credit
Agreement; (v)  (v) each Additional Lender appoints and authorizes the related
Additional Funding Agent to take such action as funding agent on its behalf and
to exercise such powers under the Credit Agreement as are delegated to the
Funding Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, all in accordance with Article VII of the Credit Agreement;
and (vi) the Additional Lender agrees (for the benefit of the other parties to
the Credit Agreement) that it will perform in accordance with their terms all of
the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

 

Schedule II hereto sets forth the Commitment and the Facility Maturity Date of
the Additional Lender, as well as administrative information with respect to the
Additional Lender and the Additional Funding Agent.

 

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed by their respective duly authorized officers on Schedule I hereto as of
the date set forth in Item 1 of Schedule I hereto.

 

H-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

SCHEDULE I TO
JOINDER AGREEMENT

COMPLETION OF INFORMATION AND
SIGNATURES FOR JOINDER AGREEMENT

 

Re:     Credit Agreement, dated as of as of March 31, 2016, by and among DOMINO
SOLAR LTD, an exempted company incorporated with limited liability under the
laws of the Cayman Islands (the “Borrower”), SOLARCITY CORPORATION, a Delaware
corporation (“SolarCity”), as performance guarantor (in such capacity, the
“Performance Guarantor”) and as manager (in such capacity, the “Manager”), DOM
SOLAR LESSOR I, LP, acting through its general partner, Dom Solar General
Partner I, LLC, as original lessor (in such capacity, the “Original Lessor”),
Credit Suisse AG, New York Branch (“CSNY”), as contractual representative (in
such capacity, the “Agent”) for the financial institutions that may become
parties hereto (each such financial institution (including any Conduit Lender),
a “Lender” and collectively, the “Lenders”), the Lenders, each Funding Agent
representing a group of Lenders, and u.s. bank national association, as paying
agent (in such capacity, the “Paying Agent”) and as custodian (in such capacity,
the “Custodian”)

Item 1:     Date of Joinder Agreement:

Item 2:     Additional Lender:

     Additional Funding Agent:

Item 3:     Type of Lender:       ____ Conduit Lender
               ____ Committed Lender

Item 4:     Complete if Committed Lender:     Commitment: $ ______________
                    

     Scheduled Maturity Date:

Item 5:     Name of Funding Agent:

Item 6:     Name of Lender Group:

Item 7:     Signatures of Parties to Agreement:

_____________________________________
as Additional Lender

By:     _____________________________________
Name:
Title:

H-3

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

[By:     _____________________________________
Name:
Title:]

For and on behalf of

 

DOMINO SOLAR LTD, an exempted company incorporated in the Cayman Islands, as
Borrower

 

By:     _______________________________________
Name:
Title:

CREDIT SUISSE AG, NEW YORK BRANCH,
  as Agent

By:     _______________________________________
Name:
Title:

By:     _______________________________________
Name:
Title:

[FUNDING AGENT], as Funding Agent

By:     __________________________________
Name:
Title:

By:     __________________________________
Name:
Title:




H-4

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

SCHEDULE II TO
JOINDER AGREEMENT

LIST OF INVESTING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT

[Additional Lender]

 

Committed Lender

(Y/N)

Initial Lender Group Percentage:
(if applicable)

_______%

Initial Commitment:

$____________

 

 

Office and Address for Notices:

 

 

 

 

 

 

 

 

 

[Additional Funding Agent]

 

 

 

Office and Address for Notices:

 

 

 

H-5

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

SCHEDULE III TO
JOINDER AGREEMENT

FORM OF
JOINDER EFFECTIVE NOTICE

 

To:     [Names and addresses of
Borrower, Provider, Manager, Paying Agent, Additional Lender and Additional
Funding Agent]

The undersigned, as Agent under the Credit Agreement, dated as of [_____], 2016,
by and among DOMINO SOLAR LTD, an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Borrower”), SOLARCITY
CORPORATION, a Delaware corporation (“SolarCity”), as performance guarantor (in
such capacity, the “Guarantor Performance”) and as manager (in such capacity,
the “Manager”), DOM SOLAR LESSOR I, LP, acting through its general partner, Dom
Solar General Partner I, LLC, as original lessor (the “Original Lessor”), Credit
Suisse AG, New York Branch (“CSNY”), as contractual representative (in such
capacity, the “Agent”) for the financial institutions that may become parties
hereto (each such financial institution (including any Conduit Lender), a
“Lender” and collectively, the “Lenders”), the Lenders, each Funding Agent
representing a group of Lenders, and u.s. bank national association, as paying
agent (in such capacity, the “Paying Agent”) and as custodian (in such capacity,
the “Custodian”) acknowledges receipt of five executed counterparts of a
completed Joinder Agreement. [Note: attach copies of Schedules I and II from
such Joinder Agreement.]  Terms defined in such Joinder Agreement are used
herein as therein defined.

Pursuant to such Joinder Agreement, you are advised that the Joinder Effective
Date will be _____________, .

Very truly yours,

CREDIT SUISSE AG, NEW YORK BRANCH,
  as Agent

By:     ____________________________
Name:
Title:

By:     ____________________________
Name:
Title:

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Schedule I

Lockbox Bank, Lockbox Account, the Collection Account, the Distribution Account,
the Inverter Replacement Reserve Account, the Pre-Placed In Service Reserve
Account and the Liquidity Reserve Account

1.     Lockbox Bank: Bank of America N.A.

Contact:

100 North Tryon Street,

Charlotte,

NC 28255

 

Account #: [***] Lockbox Account

 

2.     U.S. Bank National Association

Contact:

U.S. Bank

MN-West Side Flats, St Paul

60 Livingston Ave, Saint Paul,

MN 55107

 

Account #: [***]

 

Subaccounts:

#[***]               Collection Account

#[***]               Distribution Account

#[***]               Inverter Replacement Reserve Account

#[***]               Pre-Placed in Service Reserve Account

#[***]               Liquidity Reserve Account




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Schedule IV

Eligible Solar Asset Criteria

 

An “Eligible Solar Asset” shall mean, on any day, a Solar Asset meeting the
criteria specified in the Transaction Documents including but not limited to:

 

1.     Schedule of Solar Assets.  Each entry with respect to the Solar Asset set
forth on the Schedule of Solar Assets is complete, accurate, true and correct in
all material respects and does not omit any necessary information that makes
such entry misleading.

 

2.     Form of Customer Agreement.  The related Customer Agreement is
substantially in the form of one of the template agreements attached as an
exhibit to the Master Lease Documents (except with respect to variations
permitted under SolarCity’s Commercial Contract Negotiations and Modifications
Policy).

 

3.     Modifications to Customer Agreement.  The terms of the related Customer
Agreement have not been amended, waived, extended, or modified in any material
respect, except in compliance with SolarCity’s Commercial Contract Negotiations
and Modifications Policy.

 

4.     Host Customer Payments in U.S. Dollars.  The related Host Customer is
obligated per the terms of the related Customer Agreement to make payments in
U.S. dollars to the owner of the related Customer Agreement or its designee.

 

5.     Absolute and Unconditional Obligation.  The related Customer Agreement by
its terms contains an absolute and unconditional obligation of the Host Customer
to make scheduled lease payments or power purchase payments at the times and in
the amounts determined pursuant to the related Customer Agreement, and such
payment obligations under the related Customer Agreement do not provide for
offset for any reason; provided, however, that certain Customer Agreements may
permit such Host Customer to be excused from making payments if a prolonged
force majeure event occurs or if there’s a material breach by SolarCity, the
owner of the PV System or the Lessee of its obligations under the related
Customer Agreement.

 

6.     Rent Prepayment.  Lessee has confirmed that all conditions to the payment
of the Rent Prepayment by the Lessee have been satisfied or waived by the
Lessee, including satisfaction of Section 2.3 of the Master Lease Agreement and
Exhibit R of the Master Lease Agreement, and the Lessee has paid the Rent
Prepayment to the Original Lessor at the written direction of the Borrower.

7.     Non-cancelable; Prepayable.  With respect to each Solar Asset which is
not a Pre-Placed In Service Asset, the related Customer Agreement is cancelable
by Host Customer without cause, if applicable under the terms of the related
Customer Agreement, and may be

IV-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

voluntarily prepayable, in each case, only with a mandatory payment amount equal
to an amount determined by the discounting of all prepaid projected Host
Customer Payments at a pre-determined discount rate (such discount rate not to
be greater than the Discount Rate).

 

8.     Freely Assignable.  

 

a.       The ownership of the related PV System is freely assignable to the
Borrower and  a security interest in such PV System may be granted by the
Borrower without the consent of any Person, subject to the rights of the Lessee
under the Master Lease Agreement with respect to an MLA Solar Asset.

 

b.       The related Customer Agreement and the rights with respect to the
related Solar Assets (other than the PV Systems) are freely assignable to the
Borrower and a security interest in any such assets may be granted by the
Borrower without the consent of any Person, subject to the rights of the Lessee
under the Master Lease Agreement with respect to an MLA Solar Asset.

 

9.     Legal Compliance.  The Customer Agreement and the origination thereof and
the installation of the related  PV System, in each case, was  in compliance in
all material respects with respect to the applicable federal, state and local
laws and regulations (including all consumer protection laws) at the time such
Customer Agreement was originated and such System was installed.

 

10.     Legal, Valid and Binding Agreement.  The related Customer Agreement is
legal, valid and binding on the related Host Customer, enforceable against such
related Host Customer in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or other laws affecting creditors’ rights generally, and
except as such enforceability may be limited by general principles of equity
(whether considered in a suit at law or in equity)..

 

11.     No Delinquencies, Defaults or Terminations.  The related Customer
Agreement is not a Delinquent Solar Asset, a Defaulted Solar Asset or a
Terminated Solar Asset.

 

12     No Adverse Selection.  No selection procedures reasonably believed by the
Borrower to be adverse to the Agent and the Lenders were utilized in selecting
the PV Systems leased under the Master Lease Agreement, and the related Customer
Agreements from among the Eligible Solar Assets directly owned by SolarCity.

 

13.     Full Force and Effect.  The related Customer Agreement is in full force
and effect in accordance with its respective terms.

 

14.     No Defenses Asserted.  The related Customer Agreement has not been
satisfied, subordinated or rescinded and no lawsuit is pending with respect to
such related Customer Agreement.

 

IV-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

15.     Ordinary Course of Business.  The related Customer Agreement relates to
the sale of power from or the leasing of a PV System originated in the ordinary
course of business of SolarCity.

 

16.     PV System.  For Solar Assets which are not Pre-Placed In Service Solar
Assets, (i) the related PV System was properly delivered to and installed for
the related Host Customer in good repair, without defects and in satisfactory
order and (ii) the related Host Customer has accepted the related PV System, and
no related Host Customer has notified SolarCity of any existing defects therein
which is not in the process of being investigated, addressed or repaired by
SolarCity.   For Pre-Placed In Service Solar Assets, the related PV System meets
the definition of Substantial Completion in the Master Lease Documents.

 

17.     Insurance.  With respect to the related PV System, SolarCity has
obtained and does maintain, on behalf of the Lessee, insurance in amounts and
coverage consistent with the business’ policies.  All such required insurance is
in full force and effect as of the Borrowing Date for such Solar Asset.

 

18.     Taxes and Governmental Charges.  The transfer, assignment and the pledge
of the Solar Assets pursuant to the Master Contribution Agreement and the
Security Agreement are not subject to and will not result in any tax, fee or
governmental charge payable by the Borrower to any federal, state or local
government except as paid.

 

19.     Governing Law of Customer Agreement.  The related Customer Agreement is
governed by the laws of a state of the United States and was not originated in,
nor is it subject to the laws of, any jurisdiction, the laws of which would make
unlawful the sale, transfer, pledge or assignment of the related Customer
Agreement under any of the Facility Documents.

 

20.     No Unpaid Fees.  There are no unpaid fees owed by the Borrower to third
parties relating to the origination of the related Customer Agreement and
installation of the related PV System.

 

21.     Payment Terms of Customer Agreement.  Except as otherwise provided in
the related Customer Agreement, the related Customer Agreement provides that the
Host Customer thereunder is required to make periodic Host Customer Payments,
which are due and payable on a monthly basis, during the term of the related
Customer Agreement.

 

22.     Host Customer.  The related Host Customer satisfied SolarCity’s Credit
Underwriting Policy at the time of origination, except as otherwise accepted and
approved by the Lessee.

 

23.     Warranties.  All Manufacturer Warranties relating to the related
Customer Agreement and the related PV System are in full force and effect and
can be enforced by the Lessee, the Borrower or the Manager, as applicable, other
than with respect to those Manufacturer

IV-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Warranties that are no longer being honored by the relevant manufacturer with
respect to all customers generally.

 

 

24.     PBI Payments.

 

a.     All applications, forms and other filings required to be submitted in
connection with the procurement of PBI Payments have been properly made in all
material respects under applicable law, rules and regulations.  For Solar Assets
which are not Pre-Placed In Service Solar Assets, the related PBI Obligor has
provided a written reservation approval (which may be in the form of electronic
mail from the related PBI Obligor) for the payment of PBI Payments.

b.     For Solar Assets which are not Pre-Placed In Service Solar Assets, all
conditions to the payment of PBI Payments by the related PBI Obligor (including
but not limited to the size of the PV Systems, final site visits, provision of
data, installation of metering, proof of project completion, production data and
execution and delivery of final forms and related agreements (including all
applications, forms and other filings and any written reservation approvals,
Interconnection Agreements and REC purchase agreements, if required, each, a
“Performance Based Incentive Agreement”)) have been satisfied or approved, as
applicable, and the PBI Obligor's payment obligation is an absolute and
unconditional obligation of the PBI Obligor that is not subject to offset for
any reason.

c.     Copies of all PBI Documents and the Performance Based Incentive
Agreement, if any, for PBI Payments are maintained, in the case of an MLA Solar
Asset, by the Provider on behalf of the Lessee and copies thereof shall be
delivered to the Custodian.

d.     The rights to receive PBI Payments (provided such rights are not retained
by the Host Customer pursuant to the related Customer Agreement) and the related
Performance Based Incentive Agreement, if any, are freely assignable by the
Borrower and a security interest therein may be granted by the Borrower without
the consent of or notice to any Person, or, if consent is required for any such
assignment, such consent is not to be unreasonably withheld.  The PBI Payments
are not subject to any law, rule or regulation which would make unlawful the
sale, transfer, pledge or assignment of any rights to the PBI Payments within
the regulations set forth with respect to such PBI Payments.  As of the related
Borrowing Date, the Lessee had full legal and equitable title to such rights
with respect to an MLA Solar Asset, free and clear of any liens and encumbrances
except with respect to the security interest granted by Lessee in favor of
Borrower which has been pledged to the Agent.

e.     If a Performance Based Incentive Agreement is required by the laws, rules
or regulations governing the obligations of the PBI Obligor to pay the PBI
Payments, such Performance Based Incentive Agreement is, to the best knowledge
of the Borrower, the legal valid and binding payment obligation of the

IV-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

PBI Obligor, enforceable against such PBI Obligor in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors' rights
generally, and except as such enforceability may be limited by general
principles of equity (whether considered at law or in equity).

 

25.     True Lease.  The related Customer Agreement in the form of a Lease
Agreement is a "true" lease, as defined in Article 2-A of the UCC.

 

26.     UCC.  The related Customer Agreement and rights to PBI Payments
constitute "general intangibles", "accounts" or "chattel paper" within the
meaning of the applicable UCC.  The PV Systems constitute “Equipment” within the
meaning of the applicable UCC.  Upon the filing of all appropriate financing
statements in the proper filing offices in the appropriate jurisdictions, the
Agent will have a first priority perfected security interest in and to the
Customer Agreements, the rights to PBI Payments and the PV Systems, subject to
Permitted Liens.

 

27.     Delivery of Customer Agreements.  The related Customer Agreement and any
amendments or modifications have been converted into an electronic form (an
“Electronic Copy”) and the related original Customer Agreement and any
amendments or modifications have been destroyed on or before the related
Borrowing Date in compliance with SolarCity’s document storage policies (which
include exceptions for preservation of originals where the local utility or
governmental authority requires such preservation).  In the case of an MLA Solar
Asset, an Electronic Copy is being maintained by the Provider on behalf of the
Lessee, such Electronic Copy will be delivered to the Custodian on or prior to
the related Borrowing Date and such Electronic Copy is a true and complete copy
of such original Customer Agreement and any amendments or modifications
thereto.  Each original Customer Agreement in the form of a Customer Lease
Agreement that has been retained by SolarCity as Provider or as Manager in a
custodial capacity in compliance with such exception to its document storage
policies has been labeled on or before the related Borrowing Date to indicate
that such Customer Lease Agreement was transferred to the Lessee.

 

28.     Fixture Filing.  The terms of the related Customer Agreement provide
that the parties thereto agree that the related PV System is not a
fixture.  SolarCity or an affiliate thereof has filed a protective UCC fixture
filing in respect of the related PV System; provided, however, that (i) certain
of such UCC fixture filings have been released in order to assist the applicable
Host Customer in a pending refinancing of such Host Customer's mortgage loan or
sale of the related property, and (ii) such UCC fixture filings may not have
been filed or maintained in a manner that would provide priority under the UCC
over a conflicting interest of an encumbrancer or owner of the real property
subject to the UCC fixture filing.

 

29.     PV System Components.  The components of the PV System are manufactured
by an Approved PV System Manufacturer, unless otherwise accepted and approved by
the Lessee.  The Customer Agreement applies to a newly manufactured PV System.

IV-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

30.     Original Term: The original term to maturity of the Customer Agreement
is less than or equal to 300 months.

 

31.     Host Customer Solvency: As of the related Borrowing Date with respect to
each Solar Asset, the related Host Customer is not subject to insolvency or
bankruptcy nor has it commenced any litigation or asserted any claim challenging
the validity or enforceability of such Customer Agreement.

 

32.     No Impairment.  The Original Lessor has not done anything to impair the
rights of the Borrower, the Agent or the Lenders in the Collateral or payments
with respect thereto.

 

33.     Ownership.  The Borrower has full legal and equitable title to the
related PV System, free and clear of any liens and encumbrances.  All filings
necessary in any jurisdiction to provide third parties with notice of and
(subject to Permitted Liens) to give the Agent a first perfected security
interest in the related PV System (subject to Permitted Liens) have been made,
except the filing, after the related Borrowing Date, of a new Notice of
Independent Solar Energy Producer Contract pursuant to California PUC Code
Section 2869(b) with respect to each Customer Agreement in connection with a PV
System located in the State of California.  In the case of an MLA Solar Asset,
the Master Lease Documents provide that the Customer Agreements and PBI
Documents related to such PV System shall revert back to the Borrower upon the
termination of the Master Lease Agreement related to such PV System.  

 

34.     No Condemnation.  With respect to any Solar Asset which is not a
Pre-Placed In Service Solar Asset, no condemnation is pending or, to the
Borrower's knowledge, threatened with respect to the PV System, or any portion
thereof material to the ownership of the PV System, and no unrepaired casualty
exists with respect to the PV System or any portion thereof material to the
ownership or operation of the PV System or the sale of the electricity
therefrom.

 

35.     Initial Rent Schedule.  In the case of an MLA Solar Asset, an initial
Rent Schedule has been determined.

 

36.     Master Lease Documents.  In the case of an MLA Solar Asset, the related
PV System has been leased to the Lessee pursuant to the Master Lease Agreement
and the Master Lease Agreement satisfies each of the following criteria:

 

a.     Legal, Valid and Binding Agreements. As of the related Borrowing Date,
each of the Master Lease Agreement, the Lessee Security Agreement and the SNDA
is the legal, valid and binding obligation of the Lessee, enforceable against
the Lessee in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors' rights generally, and except as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity.  The Maintenance Services Agreement is
the legal, valid, and binding

IV-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

obligation of the Provider, enforceable against the Provider in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, reorganization, insolvency, moratorium or other laws affecting
creditors' rights generally, and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity).

b.     Lessee Payments in U.S. Dollars.  The Lessee is obligated per the terms
of the Master Lease Agreement to make payments in U.S. dollars to the Borrower
or its designee.

c.     Absolute and Unconditional Obligation.  The Master Lease Agreement is by
its terms an absolute and unconditional obligation of the Lessee to pay Periodic
Rent as required thereunder and such payment obligations do not provide for
offset for any reason, including without limitation non-payment by Host
Customers in respect of MLA Solar Assets or the non-payment or non-performance
by the Borrower of its obligations under the Master Lease Agreement.

d.     Triple Net Lease.  The Lessee is responsible for the maintenance of PV
Systems in respect of MLA Solar Assets in accordance with general industry
standards applicable to such PV Systems, for payment of all for maintaining
insurance with respect to such PV Systems in accordance with the requirements of
the Master Lease Agreement and for payment of all state and local sales, use and
transfer taxes on Rent, for collection of any such taxes on Host Customer
Payments in respect of MLA Solar Assets and for payment of property taxes to the
extent not borne by such Host Customer.

e.     Freely Assignable.  Each of the Master Lease Agreement and the Lessee
Security Agreement and the rights, remedies and obligations of the Borrower are
freely assignable; provided, that the Borrower may not assign its interest in
the Master Lease Agreement (i) during the Recapture Period, to any "tax exempt
entity" within the meaning of Section 168(h) of the Internal Revenue Code or an
entity described in Treasury Regulation §1.48-4(a)(i)(v) and (ii) to any Person
if such assignment would result in the Rents being subject to U.S. withholding
taxes or (in the event of any assignment to the Agent or a foreclosure
transferee thereof) sales, use, property, transfer or other similar taxes that
are not otherwise taken into account.  A security interest may be granted by the
Borrower without the consent of any Person (or, if any consent is required such
consent has been obtained).

f.     Full Force and Effect; No Defaults or Terminations.  Each of the Master
Lease Agreement, the Lessee Security Agreement and the Maintenance Services
Agreement is in full force and effect in accordance with its respective terms,
and there have been no breaches or defaults by the Provider or the Borrower, or,
to the knowledge of the Borrower, by the Lessee under any of such agreements
that would entitle the other party to any such agreement to terminate such
agreement, and neither the Borrower nor the Provider has given or received any
notice of default under any of such agreements.  

IV-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

g.     Modifications to Master Lease Documents.  True and complete copies of the
Master Lease Agreement, the Lessee Security Agreement and the Maintenance
Services Agreement as in effect on the Closing Date have been delivered to the
Borrower and the Agent on or before the Closing Date.  On each Borrowing Date,
the terms of the Master Lease Agreement, the Lessee Security Agreement and the
Maintenance Services Agreement have not been amended, waived, extended, or
modified in any material respect since the Closing Date or the last Borrowing
Date; provided, that if they have, true and complete copies of such material
amendments, waivers, extensions or modifications to the Master Lease Agreement,
the Lessee Security Agreement and the Maintenance Services Agreement have been
delivered to the Borrower and the Agent on or before such Borrowing Date.

h.     No Defenses Asserted.  None of the Master Lease Agreement and the Lessee
Security Agreement has been satisfied, subordinated (except pursuant to the
SNDA) or rescinded, and no lawsuit is pending by or against the Borrower with
respect to such agreements.

i.     Taxes and Governmental Charges.  The pledge by the Borrower to the Agent
pursuant to the Borrower Security Agreement are not subject to and will not
result in any tax, fee or governmental charge payable by the Borrower to any
federal, state or local government except as paid.  

j.     True Lease.  The Master Lease Agreement is a "true" lease, as defined in
Article 2-A of the UCC.

k.     Lessee Security Agreement.  The Borrower has a first priority perfected
security interest in the Customer Agreements in respect of MLA Solar Assets and
other collateral subject to the Lessee Security Agreement (subject to Permitted
Liens, Lessee Retained Amounts and proceeds thereof being identifiable cash
proceeds and to the extent deposited into a Lessee deposit account (as defined
in the UCC), to any prior lien or security interest covering such deposit
account).  All filings necessary in any jurisdiction to provide third parties
with notice of and to give the Borrower a perfected security interest in such
Customer Agreements and other collateral subject to the Lessee Security
Agreement have been made.

l.     Permitted Indebtedness.  The Loan Notes are permitted indebtedness under
the Master Lease Agreement.

m.     SNDA.  Pursuant to and to the extent provided in the SNDA, the Lessee has
agreed to subordinate its rights and remedies in respect of any payment
obligations of the Borrower under the Master Lease Agreement (including, without
limitation, the Early Termination Option Fair Market Value) to payments and
obligations of the Borrower under the Credit Agreement, the Loan Notes and the
Transaction Documents, including without limitation the Tax Loss Indemnity
Payment.

n.     Termination Value Payments.  The Lessee is obligated to make the
applicable Termination Value Payment, at the times and subject to the conditions
set forth in the Master Lease Agreement, subject to adjustment in accordance
with the

IV-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

provisions of the Master Lease Agreement, in connection with the termination of
the Master Lease Agreement with respect to any PV System (other than as a result
of a default by the Borrower).  

.

 

IV-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Schedule 4.1(W)

Environmental Matters

 

None.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.